Exhibit 10.1

 

AMENDMENT NO. 4 TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of January 18, 2012, (this “Amendment”) is entered into by and among Ares
Capital CP Funding LLC as the borrower (in such capacity, the “Borrower”); Ares
Capital Corporation as the servicer (in such capacity, the “Servicer”) and as
the transferor (in such capacity, the “Transferor”); Wells Fargo Bank, National
Association (as successor by merger to Wachovia Bank, National Association) as
the note purchaser (in such capacity, the “Note Purchaser”); Wells Fargo
Securities, LLC as the agent (in such capacity, the “Agent”); and U.S. Bank
National Association as the collateral custodian (in such capacity, the
“Collateral Custodian”), the trustee (in such capacity, the “Trustee”) and as
the bank (in such capacity, the “Bank”).  Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Amended and Restated Sale and Servicing
Agreement, dated as of January 22, 2010 (as further amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), by and among the
Borrower, the Servicer, the Transferor, the Note Purchaser, the Agent, the
Trustee, the Collateral Custodian and the Bank; and

 

WHEREAS, the parties hereto desire to make certain amendments to certain
provisions of the Agreement as specified herein, pursuant to and in accordance
with Section 11.01 of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENT.

 

The Agreement, including all exhibits and schedules thereto, is hereby amended
such that, after giving effect to all such amendments, it shall read in its
entirety as Exhibit A attached hereto.

 

SECTION 2.         AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby.  This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

--------------------------------------------------------------------------------


 

SECTION 3.         REPRESENTATIONS.

 

Each of the Borrower, the Servicer and the Transferor, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and

 

(vi)          there is no Unmatured Event of Default, Event of Default, or
Servicer Termination Event.

 

SECTION 4.         CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Note Purchaser; (ii) payment
of the invoiced outstanding fees and disbursements of Dechert LLP, as counsel to
the Agent and the Note Purchaser; (iii) delivery of executed signature pages by
all parties hereto to the Agent; and (iv) delivery and execution of certain
amendments to the Fee Letter by the parties thereto.

 

SECTION 5.         MISCELLANEOUS.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

2

--------------------------------------------------------------------------------


 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)           Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)            This Amendment and the Agreement represent the final agreement
among the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties.  There are no unwritten oral agreements among the parties
with respect to such matters.

 

(g)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

 

(h)           Each of the Agent and the Note Purchaser hereby consents and
directs U.S. Bank National Association in its capacity as the Collateral
Custodian, Trustee and Bank to execute this Amendment in substantially the form
presented to it.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARES CAPITAL CP FUNDING LLC,

 

as the Borrower

 

 

 

 

 

By:

/s/ Penni F. Roll

 

 

Name: Penni F. Roll

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Servicer and the Transferor

 

 

 

 

 

By:

/s/ Michael Arougheti

 

 

Name: Michael Arougheti

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as the Note Purchaser

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Director

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as the Agent

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Collateral Custodian, the Trustee and the Bank

 

 

 

 

 

  By:

/s/ John F. Delaney, Jr.

 

 

Name: John F. Delaney, Jr.

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

 

--------------------------------------------------------------------------------


 

Conformed through Amendment No. 4

 

 

U.S. $500,000,000

 

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

 

Dated as of January 22, 2010

 

Among

 

ARES CAPITAL CP FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and the Transferor

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
(as successor by merger to Wachovia Bank, National Association),
as the Note Purchaser

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as the Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian, Trustee and the Bank

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

Section 1.01

Certain Defined Terms

2

Section 1.02

Other Terms

40

Section 1.03

Computation of Time Periods

40

Section 1.04

Interpretation

40

 

 

 

ARTICLE II.

THE FACILITY

41

 

 

 

Section 2.01

Variable Funding Note and Advances

41

Section 2.02

Procedure for Advances

41

Section 2.03

[Reserved]

43

Section 2.04

Remittance Procedures

43

Section 2.05

Instructions to the Trustee and the Bank

46

Section 2.06

Borrowing Base Deficiency Payments

47

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

47

Section 2.08

Payments and Computations, Etc.

53

Section 2.09

Fees

54

Section 2.10

Increased Costs; Capital Adequacy

54

Section 2.11

Taxes

55

Section 2.12

Collateral Assignment of Agreements

56

Section 2.13

Grant of a Security Interest

57

Section 2.14

Evidence of Debt

57

Section 2.15

Survival of Representations and Warranties

58

Section 2.16

Release of Loan Assets

58

Section 2.17

Treatment of Amounts Paid by the Borrower

58

Section 2.18

Prepayment; Termination

58

Section 2.19

Extension of Stated Maturity Date and Reinvestment Period

59

Section 2.20

Collections and Allocations

60

Section 2.21

Reinvestment of Principal Collections

61

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

62

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

62

Section 3.02

Conditions Precedent to All Advances

63

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.03

Advances Do Not Constitute a Waiver

65

Section 3.04

Conditions to Pledges of Loan Assets

65

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

66

 

 

 

Section 4.01

Representations and Warranties of the Borrower

66

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

75

Section 4.03

Representations and Warranties of the Servicer

76

Section 4.04

Representations and Warranties of the Trustee

80

Section 4.05

Representations and Warranties of the Note Purchaser

81

Section 4.06

Representations and Warranties of the Collateral Custodian

81

 

 

 

ARTICLE V.

GENERAL COVENANTS

81

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

81

Section 5.02

Negative Covenants of the Borrower

87

Section 5.03

Affirmative Covenants of the Servicer

91

Section 5.04

Negative Covenants of the Servicer

95

Section 5.05

Affirmative Covenants of the Trustee

97

Section 5.06

Negative Covenants of the Trustee

97

Section 5.07

Affirmative Covenants of the Collateral Custodian

97

Section 5.08

Negative Covenants of the Collateral Custodian

98

Section 5.09

Covenants of the Borrower Relating to Hedging of Loan Assets

98

 

 

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

99

 

 

 

Section 6.01

Appointment and Designation of the Servicer

99

Section 6.02

Duties of the Servicer

101

Section 6.03

Authorization of the Servicer

104

Section 6.04

Collection of Payments; Accounts

104

Section 6.05

Realization Upon Loan Assets

106

Section 6.06

Servicing Compensation

107

Section 6.07

Payment of Certain Expenses by Servicer

107

Section 6.08

Reports to the Agent; Account Statements; Servicing Information

107

Section 6.09

Annual Statement as to Compliance

109

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

109

Section 6.11

The Servicer Not to Resign

110

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

110

 

 

 

Section 7.01

Events of Default

110

Section 7.02

Additional Remedies of the Agent

113

 

 

 

ARTICLE VIII.

INDEMNIFICATION

116

 

 

 

Section 8.01

Indemnities by the Borrower

116

Section 8.02

Indemnities by Servicer

120

Section 8.03

Legal Proceedings

122

Section 8.04

After-Tax Basis

122

 

 

 

ARTICLE IX.

THE AGENT

122

 

 

 

Section 9.01

The Agent

123

 

 

 

ARTICLE X.

TRUSTEE

125

 

 

 

Section 10.01

Designation of Trustee

125

Section 10.02

Duties of Trustee

125

Section 10.03

Merger or Consolidation

127

Section 10.04

Trustee Compensation

128

Section 10.05

Trustee Removal

128

Section 10.06

Limitation on Liability

128

Section 10.07

Trustee Resignation

129

 

 

 

ARTICLE XI.

MISCELLANEOUS

130

 

 

 

Section 11.01

Amendments and Waivers

130

Section 11.02

Notices, Etc.

130

If to the Borrower:

130

If to the Servicer:

131

Notices and communications by facsimile and e-mail shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received

133

Section 11.03

No Waiver; Remedies

133

Section 11.04

Binding Effect; Assignability; Multiple Note Purchasers

133

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.05

Term of This Agreement

134

Section 11.06

GOVERNING LAW; JURY WAIVER

134

Section 11.07

Costs, Expenses and Taxes

135

Section 11.08

No Proceedings

135

Section 11.09

Recourse Against Certain Parties

136

Section 11.10

Execution in Counterparts; Severability; Integration

136

Section 11.11

Consent to Jurisdiction; Service of Process

137

Section 11.12

Characterization of Conveyances Pursuant to the Purchase and Sale Agreements

137

Section 11.13

Confidentiality

139

Section 11.14

Non-Confidentiality of Tax Treatment

140

Section 11.15

Waiver of Set Off

141

Section 11.16

Headings and Exhibits

141

Section 11.17

Breaches of Representations, Warranties and Covenants

141

Section 11.18

Assignments of Loan Assets

141

Section 11.19

Affirmation

142

Section 11.20

Back-Up Servicer Removal

142

Each of the parties hereto agree that Lyon shall no longer be a party to this
Agreement and that Lyon is hereby released from and shall have no further rights
or obligations under this Agreement

142

 

 

ARTICLE XII.

COLLATERAL CUSTODIAN

142

 

 

 

Section 12.01

Designation of Collateral Custodian

142

Section 12.02

Duties of Collateral Custodian

142

Section 12.03

Merger or Consolidation

145

Section 12.04

Collateral Custodian Compensation

145

Section 12.05

Collateral Custodian Removal

145

Section 12.06

Limitation on Liability

146

Section 12.07

Collateral Custodian Resignation

147

Section 12.08

Release of Documents

147

Section 12.09

Return of Required Loan Documents

148

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 12.10

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

148

Section 12.11

Custodian as Agent of Trustee

149

 

v

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE I

Conditions Precedent Documents

SCHEDULE II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

Eligibility Criteria

SCHEDULE IV

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

Loan Asset Schedule

SCHEDULE VI

Original Loan Assets

SCHEDULE VII

Disclosed Matters

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Approval Notice

EXHIBIT B

Form of Assignment of Mortgage

EXHIBIT C

Form of Borrowing Base Certificate

EXHIBIT D

Form of Disbursement Request

EXHIBIT E

Form of Joinder Supplement

EXHIBIT F

Form of Notice of Borrowing

EXHIBIT G

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

Form of Notice of Reduction (Reduction of Maximum Facility Amount)

EXHIBIT I

Form of Variable Funding Note

EXHIBIT J

Form of Notice and Request for Consent

EXHIBIT K

Form of Certificate of Closing Attorneys

EXHIBIT L

Form of Servicing Report

EXHIBIT M

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT N

Form of Release of Required Loan Documents

EXHIBIT O

Form of Transferee Letter

EXHIBIT P

Form of Power of Attorney for Servicer

EXHIBIT Q

Form of Power of Attorney for Borrower

EXHIBIT R

Form of Servicer’s Certificate (Loan Asset Register)

 

i

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED SALE AND SERVICING AGREEMENT is made as of January 22,
2010, among:

 

(1)       ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)       ARES CAPITAL CORPORATION, a Maryland corporation, as the Servicer (as
defined herein) and the Transferor (as defined herein);

 

(3)       WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to
Wachovia Bank, National Association), as the Note Purchaser (as defined herein);

 

(4)       WELLS FARGO SECURITIES, LLC, as agent for the Note Purchaser
(“Agent”); and

 

(5)       U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as the Trustee (together
with its successors and assigns in such capacity, the “Trustee”), the Bank (as
defined herein) and the Collateral Custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

WHEREAS, certain parties hereto were party to a Sale and Servicing Agreement,
dated as of November 3, 2004, by and among the Servicer, as the servicer, the
Transferor, as the originator, the Borrower, as the borrower, Ares CP Funding II
LLC, as the guarantor, Variable Funding Capital Company LLC (“VFCC”), as a
conduit purchaser, the Note Purchaser, as an institutional purchaser, Wells
Fargo Securities, LLC (f/k/a Wachovia Capital Markets, LLC) (together with its
successors and assigns, “WFS”), as the administrative agent and as the purchaser
agent for VFCC, Ares Capital CP Funding II, as the guarantor (the “Guarantor”)
the Trustee, as the trustee, and Lyon Financial Services, Inc. d/b/a U.S. Bank
Portfolio Services (“Lyon”), as the backup servicer (as amended, restated,
supplemented or modified prior to the date hereof, the “Original Agreement”);

 

WHEREAS, the parties hereto hereby amend and restate the Original Agreement;

 

WHEREAS, the Note Purchaser has agreed, on the terms and conditions set forth
herein, to provide a secured revolving credit facility which shall provide for
Advances under the Variable Funding Note from time to time in an aggregate
principal amount not to exceed the Borrowing Base;

 

WHEREAS, the proceeds of the Advances will be used to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Equityholder
and the Equityholder’s purchase, on a “true sale” basis, of Eligible Loan Assets
from the Transferor, approved by the Agent, pursuant to the Second Tier Purchase
and Sale Agreement between the Borrower and the Equityholder and the First Tier
Purchase and Sale Agreement between the Equityholder and the Transferor,
respectively.

 

NOW THEREFORE, based upon the foregoing Preliminary Statement, the parties agree
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01               Certain Defined Terms.

 

(a)           Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)           As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

“Account Transition Deadline” means 90 days after the Restatement Date.

 

“Accreted Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“Acquisition” means the outstanding acquisition by Ares Capital Corporation of
100% of the outstanding capital stock of Allied Capital Corporation announced on
October 26, 2009.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the Advance Date Assigned Value of such Loan
Asset multiplied by the principal balance of such Loan Asset (exclusive of
Accreted Interest), and (iii) the Assigned Value of such Loan Asset at such time
multiplied by the principal balance of such Loan Asset (exclusive of Accreted
Interest); provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.

 

“Advance” means each loan advanced by the Note Purchaser to the Borrower on an
Advance Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

 

“Advance Date Assigned Value” means, (a) with respect to any Loan Asset acquired
by the Borrower on or after the Restatement Date, the value (expressed as a
percentage of the principal balance of such Loan Asset (exclusive of Accreted
Interest)) equal to the lower of (i) the amount paid by the Equityholder to
acquire such Loan Asset from the Transferor and by the Borrower to acquire such
Loan Asset from the Equityholder (in each case, expressed exclusive

 

2

--------------------------------------------------------------------------------


 

of accrued interest) or (ii) the value determined by the Agent, in its sole
reasonable discretion and (b) with respect to any Original Loan Asset, the
“Advance Date Assigned Value” for such Original Loan Asset set forth on Schedule
VI hereto.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Note Purchaser to repay the principal amounts
of Advances outstanding pursuant to Section 2.18 or otherwise at or prior to
such time; provided that the principal amounts of Advances outstanding shall not
be reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.

 

“Agent” means WFS, in its capacity as agent for the Note Purchaser, together
with its successors and assigns, including any successor appointed pursuant to
Article IX.

 

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreements to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Amended and Restated Sale and Servicing Agreement, as the
same may be amended, restated, supplemented and/or otherwise modified from time
to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair

 

3

--------------------------------------------------------------------------------


 

Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means (a) with respect to any First Lien Loan Asset,
65%, (b) with respect to any First Lien Last Out Loan Asset, 55%, (c) with
respect to any Second Lien Loan Asset, 35%, (d) with respect to any Subordinated
Loan Asset, 30%.

 

“Applicable Spread” means, for any date of determination, in the event that the
Yield Rate is calculated utilizing LIBOR, 2.50% per annum, and in the event that
the Yield Rate is calculated utilizing the Base Rate, 1.50% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Agent, in its sole discretion, of the conveyance of such
Eligible Loan Asset by the Transferor to the Equityholder pursuant to the terms
of the First Tier Purchase and Sale Agreement and by the Equityholder to the
Borrower pursuant to the terms of the Second Tier Purchase and Sale Agreement
and the Assignments by which the Transferor effects such conveyance.

 

“Approved Valuation Firm” shall mean each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff & Phelps
Corp. and (iv) Valuation Research Corporation, and any other nationally
recognized valuation firm approved by the Agent in its sole reasonable
discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares LIBOR Rate”  means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, as the rate for
Dollar deposits with a one-month, a two-month or a three-month maturity, as
applicable, as and when determined in accordance with the applicable Loan
Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;

 

4

--------------------------------------------------------------------------------


 

provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair market value of
the total assets of Ares and its Subsidiaries as required by, and in accordance
with, the 1940 Act and any orders of the Securities and Exchange Commission
issued to Ares, to be determined by the Board of Directors of Ares and reviewed
by its auditors, less all liabilities (other than Indebtedness, including
Indebtedness hereunder) of Ares and its Subsidiaries, to (b) the aggregate
amount of Indebtedness of Ares and its Subsidiaries.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the principal balance of such
Loan Asset (exclusive of Accreted Interest), the Advance Date Assigned Value of
such Loan Asset, subject to the following terms (it being understood that, as of
the Restatement Date, the “Assigned Value” of each of the Original Loan Assets
shall be the value set forth as the “Current Assigned Value” for such Original
Loan Asset in Schedule VI hereto):

 

(a)           If a Value Adjustment Event of the type described in clauses (ii),
(iv) or (vi) of the definition thereof with respect to such Loan Asset occurs,
the Assigned Value of such Loan Asset will be zero.

 

(b)           If a Value Adjustment Event of the type described in clauses (i),
(iii) or (v) of the definition thereof with respect to such Loan Asset occurs,
“Assigned Value” may be amended by the Agent, in its sole reasonable discretion;
provided that (a) the Assigned Value of any Priced Loan Asset shall not be less
than the price quoted therefor (if any) by such pricing service as selected by
the Agent and (b) the Assigned Value shall not be based upon the practices set
forth in FASB Statement No. 157 or any pronouncement, statement, rule or
amendment with respect to GAAP-mandated mark-to-market requirements, but rather
shall be based on the amortized cost adjusted for any credit impairment of such
Loan Asset.  In the event the Borrower disagrees with the Agent’s determination
of the Assigned Value of a Loan Asset, the Borrower may (at its expense) retain
any Approved Valuation Firm to value such Loan Asset and if the value determined
by such firm is greater than the Agent’s determination of the Assigned Value,
such firm’s valuation shall become the Assigned Value of such Loan Asset;
provided that the Assigned Value of such Loan Asset shall be the value assigned
by the Agent until such firm has determined its value.  The value determined by
such firm shall be based on the amortized cost adjusted for any credit
impairment of such Loan Asset.  The Assigned Value of any Loan Asset may be
increased at the sole reasonable discretion of the Agent upon improvement in the
Net Leverage Ratio or the Interest Coverage Ratio of such Loan Asset, as the
case may be, as part of a Value Adjustment Event; provided that such Assigned
Value may not increase above the Advance Date Assigned Value. The Agent shall
promptly notify the Servicer of any change effected by the Agent of the Assigned
Value of any Loan Asset.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the

 

5

--------------------------------------------------------------------------------


 

related mortgaged property is located to effect the assignment of the Mortgage
to the Trustee, which assignment, notice of transfer or equivalent instrument
may be in the form of one or more blanket assignments covering the Loan Assets
secured by mortgaged properties located in the same jurisdiction, if permitted
by Applicable Law, substantially in the form of Exhibit B.

 

“Assignments” means the First Tier Loan Assignment and the Second Tier Loan
Assignment.

 

“Attached Equity” means, with respect to any Loan Asset, any stock, partnership
or membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Transferor in connection with the
origination or acquisition of such Loan Asset.

 

“Available Collections” means, (a) all cash collections and other cash proceeds
with respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts and (b) all payments received pursuant to any Hedging
Agreement or Hedge Transaction; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments.

 

“Average Life” means, for any Loan Asset, as of any date of determination, the
number determined by multiplying the amount of each Scheduled Payment of
principal to be paid after such date of determination by the number of years
(rounded to the nearest hundredth) from such date of determination until such
Scheduled Payment of principal is due.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to each of the
Collection Account Agreement and the Unfunded Exposure Account Agreement.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)            a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets under any Bankruptcy Laws, or any similar
action with respect to such Person, in each case, under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, and such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of 60 consecutive days; or an order for relief in
respect of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

 

6

--------------------------------------------------------------------------------


 

(ii)           such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets under any Bankruptcy Laws, or shall make
any general assignment for the benefit of creditors, or shall fail to, or admit
in writing its inability to, pay its debts generally as they become due, or, if
a corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

“Benefit Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA in respect of which the Borrower or any ERISA Affiliate of
the Borrower is, or at any time during the preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)           (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan Asset as of such date and (B) the Adjusted
Borrowing Value of such Eligible Loan Asset as of such date, plus (ii) the
amount on deposit in the Principal Collection Account as of such date minus
(iii) the Unfunded Exposure Equity Shortfall; or

 

(b)           (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date minus (ii) the Large Obligor Exposure Amount, plus
(iii) the amount on deposit in the Principal Collection Account as of such date
minus (iv) the Unfunded Exposure Equity Shortfall; or

 

(c)           the Maximum Facility Amount minus the Unfunded Exposure Amount;

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base.”

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

7

--------------------------------------------------------------------------------


 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to the Note Purchaser as Breakage Fee shall be
determined in the Note Purchaser’s reasonable discretion based upon the
assumption that the Note Purchaser funded its loan commitment in the London
Interbank Eurodollar market and using any reasonable attribution or averaging
methods which the Note Purchaser deems appropriate and practical.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Trustee are authorized or required by applicable
law, regulation or executive order to close; provided, that, if any
determination of a Business Day shall relate to an Advance bearing interest at
LIBOR, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.  For
avoidance of doubt, if the offices of the Trustee are authorized by applicable
law, regulation or executive order to close but remain open, such day shall not
be a “Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)           the Management Agreement shall fail to be in full force and
effect;

 

(b)           the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower (other than pursuant to the Pledge
Agreement);

 

(c)           the failure by the Transferor to own 100% of the limited liability
company membership interests in the Equityholder;

 

(d)           the failure by the Equityholder to own 100% of the limited
liability company membership interests in the Borrower; or

 

(e)           the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Ares.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Closing Date” means November 3, 2004.

 

8

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Custodian” means U.S. Bank, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the custodial expenses set forth in the
Trustee and Collateral Custodian Fee Letter and any other accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Servicer to the Collateral
Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the custodial fees set forth in the Trustee
and Collateral Custodian Fee Letter, as such fee letter may be amended,
restated, supplemented and/or otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)            the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections, but excluding any related Attached
Equity;

 

(ii)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (i);

 

(iii)          the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts; and

 

(iv)          all income and Proceeds of the foregoing.

 

“Collection Account” means a trust account (account number 787456-200 at the
Bank) in the name of the Borrower for the benefit of and under the sole dominion
and control of the Trustee for the benefit of the Secured Parties; provided,
that the funds deposited therein (including any interest and earnings thereon)
from time to time shall constitute the property and assets of the Borrower, and
the Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

 

“Collection Account Agreement” means that certain Amended and Restated
Securities Account Control Agreement, dated the Closing Date and amended and
restated as of the Restatement Date, among the Borrower, the Servicer, the Bank,
the Agent and the Trustee,

 

9

--------------------------------------------------------------------------------


 

which agreement relates to the Collection Account, as such agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

 

“Commitment Percentage” has the meaning assigned to that term in
Section 11.04(b).

 

“Concentration Account”:  means the account maintained at the Concentration
Account Bank, subject to the Intercreditor Agreement, named “Ares Capital CP
Funding LLC Concentration Account”, with the account number 787456-700.

 

“Concentration Account Bank”: means U.S. Bank National Association, a national
banking association.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Credit Policy” means the written credit policies and procedures manual of the
Transferor provided to the Agent on the Second Amendment Effective Date, as such
credit policies and procedures manual may be as amended or supplemented from
time to time in accordance with this Agreement.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.  For the avoidance of doubt, the Cut-Off Date of any Loan
Assets held by the Borrower prior to the Restatement Date shall be the “Cut-Off
Date” as defined in the Original Agreement.

 

“Default Funding Rate” means a floating interest rate per annum equal to 4.50%
plus LIBOR; provided that if the Note Purchaser shall have notified the Agent
that a Eurodollar Disruption Event has occurred, the Default Funding Rate shall
be equal to the Base Rate plus 4.50% until the Note Purchaser shall have
notified the Agent that such Eurodollar Disruption Event has ceased, at which
time the Default Funding Rate shall again be equal to LIBOR for such date plus
4.50%.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Agent and the Trustee in the form attached hereto as Exhibit D in connection
with a disbursement request from the Unfunded Exposure Account in accordance
with Section 2.04(d) or a disbursement request from the Principal Collection
Account in accordance with Section 2.21, as applicable.

 

10

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings disclosed or
referenced in Schedule VII; provided that such matters to the extent relating to
Allied Capital Corporation and its Subsidiaries or the Acquisition (set forth on
the “pro forma schedule” to Schedule VII) may be updated on or prior to the date
of the Acquisition with the written consent of the Agent.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such Loan Agreement, an amount, for
the principal obligor on such Loan Asset and any of its parents or Subsidiaries
that are obligated pursuant to the Loan Agreement for such Loan Asset
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the Agent
mutually deem to be appropriate.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Agent’s reasonable discretion) by a bidder for all or any portion of the
Collateral Portfolio in connection with a sale of the Collateral Portfolio in
whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (iii)(b) of the definition of Permitted Investments.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

11

--------------------------------------------------------------------------------


 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder” means Ares Capital CP Funding Holdings LLC, a Delaware limited
liability company, which owns 100% of the equity interests in the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
the Note Purchaser shall have notified the Agent of a determination by the Note
Purchaser or any of its assignees or participants that it would be contrary to
law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Advance, (b) the Note Purchaser shall have
notified the Agent of the inability, for any reason, of the Note Purchaser or
any of its assignees or participants to determine LIBOR, (c) the Note Purchaser
shall have notified the Agent of a determination by the Note Purchaser or any of
its assignees or participants that the rate at which deposits of United States
dollars are being offered to the Note Purchaser or any of its assignees or
participants in the London interbank market does not accurately reflect the cost
to the Note Purchaser or such assignee or such participant of making, funding or
maintaining any Advance or (d) the Note Purchaser shall have notified the Agent
of the inability of the Note Purchaser or any of its assignees or participants
to obtain United States dollars in the London interbank market to make, fund or
maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a

 

12

--------------------------------------------------------------------------------


 

reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loan Assets which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Loan Agreement, (iii) any amount received in the
Collection Account with respect to any Loan Asset retransferred or substituted
for upon the occurrence of a Warranty Event or that is otherwise replaced by a
Substitute Eligible Loan Asset, or that is otherwise sold or transferred by the
Borrower pursuant to Section 2.07, to the extent such amount is attributable to
a time after the effective date of such replacement or sale and (iv) any amounts
paid in respect of Attached Equity.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset, (i) the maximum commitment of
the Borrower with respect to such Revolving Loan Asset or Delayed Draw Loan
Asset (excluding any original issue discount) under the terms of the applicable
Loan Agreement to make advances (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan Asset as to which the commitment to make
additional advances has been terminated shall be zero) minus (ii) the
Outstanding Balance of such Delayed Draw Loan Asset or Revolving Loan Asset on
such date of determination.

 

“Exposure Amount Shortfall” has the meaning assigned to that term in Section
2.02(f).

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if
for any reason such rate is not available on any day, the rate determined, in
the sole discretion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m. on
such day.

 

“Fee Letter” has the meaning assigned to that term in Section 2.09.

 

“Fees” has the meaning assigned to that term in Section 2.09.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one

 

13

--------------------------------------------------------------------------------


 

another and whose financial condition and creditworthiness are independent of
the other companies so owned by such Person.

 

“First Lien Last Out Loan Asset” means any Loan Asset that (i) is secured by a
valid and perfected first priority Lien on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any “permitted
liens” as defined in the applicable Loan Agreement for such Loan Asset or such
comparable definition if “permitted liens” is not defined therein, so long as
such definition is reasonable and customary, (ii) has a Loan-to-Value Ratio not
greater than 65%, and (iii) is not by its terms (and is not expressly permitted
by its terms to become) subordinate in right of payment to any other obligation
for borrowed money of the Obligor of such Loan Asset, other than with respect to
the liquidation of such Obligor or such Underlying Collateral.

 

“First Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected first priority Lien on all of the Obligor’s assets constituting
Underlying Collateral for the Loan Asset, subject to any “permitted liens” as
defined in the applicable Loan Agreement for such Loan Asset or such comparable
definition if “permitted liens” is not defined therein, so long as such
definition is reasonable and customary, (ii) has a Loan-to-Value Ratio not
greater than 60%, and (iii) provides that the payment obligation of the Obligor
on such Loan Asset is either senior to, or pari passu with, all other
Indebtedness of such Obligor.

 

“First Tier Loan Assignment” has the meaning set forth in the First Tier
Purchase and Sale Agreement.

 

“First Tier Purchase and Sale Agreement” means that certain Amended and Restated
Purchase and Sale Agreement, dated as of the Closing Date and amended and
restated as of the Restatement Date, between the Transferor, as the seller, and
the Equityholder, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified interest percentage in addition thereto, and which
provides that such interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“Fourth Amendment Effective Date” means January 18, 2012.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

14

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” has the meaning assigned to that term in Section 5.09(b).

 

“Hedge Counterparty” means any entity that either (i) is approved in writing by
the Agent (in its reasonable discretion) or (ii) satisfies the Hedge
Counterparty Minimum Ratings, which has entered into a Hedging Agreement in
connection with this Agreement.

 

“Hedge Counterparty Minimum Ratings” means (i) a rating of its unsecured and
otherwise unsupported long-term debt obligations of at least “A1” and a rating
of its unsecured and otherwise unsupported short-term debt obligations of at
least “P-1” respectively by Moody’s, if such counterparty has both long-term and
short-term ratings, or if it has no such short-term rating, “A2” and (ii) a
rating of its unsecured and otherwise unsupported short-term debt obligations of
at least “A-1” by S&P, or if it has no such short-term rating, the rating of its
unsecured and otherwise unsupported long-term debt obligations of “A” (or, with
respect to any Hedge Counterparty not so rated, whose obligations in respect of
the Hedging Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such Hedge Counterparty, such ratings of such Affiliate’s debt
obligations); provided that in each case, if it has the minimum specified
rating, it is not on watch for possible downgrade.

 

“Hedge Transaction” means each interest rate swap transaction, interest rate cap
transaction, interest rate floor transaction or other derivative transaction
approved in writing by the Agent, between the Borrower and a Hedge Counterparty
that is entered into pursuant to Section 5.09(a) and is governed by a Hedging
Agreement.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.09(a), which
agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction; provided that the “Schedule” and the form of each
“Confirmation” to any Hedging Agreement shall be subject to the written approval
of the Agent, in its reasonable discretion.

 

“Highest Required Investment Category” means (i)  with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments

 

15

--------------------------------------------------------------------------------


 

with a term in excess of six months, (ii) with respect to rating assigned by
S&P, “A-1” for short-term instruments and “A” for long-term instruments, and
(iii) with respect to rating assigned by Fitch (if such investment is rated by
Fitch), “F-1+” for short-term instruments and “AAA” for long-term instruments.

 

“Indebtedness” means:

 

(i)                                     with respect to any Obligor under any
Loan Asset, for the purposes of the definition of the Interest Coverage Ratio
and the Net Leverage Ratio, the meaning of “Indebtedness” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Indebtedness” or such comparable definition is not defined in such Loan
Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (d) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such entity
of indebtedness of others, (g) all Capital Lease Obligations of such entity, (h)
all obligations, contingent or otherwise, of such entity as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers’ acceptances; and

 

(ii)                                  for all other purposes, with respect to
any Person at any date, (a) all indebtedness of such Person for borrowed money
or for the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all obligations of such Person under leases that
have been or should be, in accordance with GAAP, recorded as capital leases, (c)
all obligations of such Person in respect of acceptances issued or created for
the account of such Person, (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of derivatives, and (f) all
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kind referred to in clauses (a) through (e) of this clause (ii).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

16

--------------------------------------------------------------------------------


 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director of the Borrower or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer or
supplier of the Borrower, the Equityholder or any of their Affiliates (other
than his or her service as an Independent Director of the Borrower); or (iii)
any member of the immediate family of a person described in (i) or (ii), and (B)
has, (i) prior experience as an Independent Director for a corporation or
limited liability company whose charter documents required the unanimous consent
of all Independent Directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (ii) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Payment Date” means the 15th day of April 2010 (or if such day is not a
Business Day, the next succeeding Business Day).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
and Concentration Account Agreement, dated as of December 28, 2005, by and among
the Servicer, the Trustee, the Concentration Account Bank, JPMorgan, the Note
Purchaser and each securitization agent that from time to time executes a
joinder thereto, as amended, modified, waived, supplemented or restated from
time to time.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of

 

17

--------------------------------------------------------------------------------


 

any payments in respect of Capital Lease Obligations) accrued or capitalized
during such period (whether or not actually paid during such period).

 

“Interest Collection Account” means a sub-account (account number 787456-201 at
the Bank) of the Collection Account into which Interest Collections shall be
segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees or other amounts received in respect of Loan Assets.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

“Joinder Supplement” means an agreement among the Borrower, a Note Purchaser and
the Agent in the form of Exhibit E to this Agreement (appropriately completed)
delivered in connection with a Person becoming a Note Purchaser hereunder after
the Restatement Date.

 

“JPMorgan” has the meaning specified in the definition of “JPMorgan Loan
Documents”.

 

“JPMorgan Loan Documents” means (i) that certain Amended and Restated Senior
Secured Revolving Credit Agreement dated as of January 22, 2010 between Ares,
the lenders party thereto and JPMorgan Chase Bank, N.A. (“JPMorgan”), (ii) that
certain Guarantee and Security Agreement, dated as of December 28, 2005, between
Ares and JPMorgan and (iii) that certain Guarantee and Security Agreement
Confirmation, dated as of January 22, 2010, between Ares and JPMorgan, each as
amended, modified, waived, supplemented or restated from time to time.

 

“Large Obligor Exposure Amount” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets attributable to the three (3) Obligors having the largest Obligor
concentration; such Obligor concentrations to be determined by summing, for each
Obligor, the Adjusted Borrowing Values for all Eligible Loan Assets of such
Obligor on such date of determination.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of Wells Fargo in

 

18

--------------------------------------------------------------------------------


 

immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in Section
2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor in the
ordinary course of its business, which loan includes, without limitation, (i)
the Required Loan Documents and Loan Asset File, and (ii) all right, title and
interest of the Transferor in and to the loan and any Underlying Collateral, but
excluding, in each case, the Retained Interest, any Attached Equity and Excluded
Amounts and which loan was (x) acquired from the Transferor by the Borrower
prior to the Restatement Date pursuant to the Original Purchase and Sale
Agreement or (y) acquired by the Borrower from the Equityholder under the Second
Tier Purchase and Sale Agreement and by the Equityholder from the Transferor
under the First Tier Purchase and Sale Agreement and owned by the Borrower on
the initial Advance Date (as set forth on the Loan Asset Schedule delivered on
the initial Advance Date) or acquired by the Borrower after the initial Advance
Date pursuant to the delivery of the Loan Assignments and listed on Schedule I
to such Loan Assignments, which Schedule I is in the possession of Ares Capital
Funding LLC and includes specific accounts, instruments or general intangibles.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify (i) whether such document is an
original or a copy and (ii) whether such Loan Asset is a Third Party Acquired
Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing (a)
each of the documents and items as set forth on the Loan Asset Checklist with
respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Credit Policy and the Servicing Standard) and copies of any
other Records relating to such Loan Assets and Portfolio Assets pertaining
thereto.

 

19

--------------------------------------------------------------------------------


 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the Agent. Each
such schedule shall set forth, as to any Eligible Loan Asset to be Pledged
hereunder, the applicable information specified on Schedule V, which shall also
be provided to the Collateral Custodian in electronic format acceptable to the
Collateral Custodian.

 

“Loan Assignments” means, collectively, the First Tier Loan Assignment (as such
term is defined in the First Tier Purchase and Sale Agreement) and the Second
Tier Loan Assignment (as such term is defined in the Second Tier Purchase and
Sale Agreement).

 

“Loan-to-Value Ratio” means, with respect to any Loan Asset, as of any date of
determination, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the commitment amount as provided in the applicable Loan
Agreements of such Loan Asset plus the commitment amount of any other senior or
pari passu Indebtedness of the related Obligor (including, in the case of
Revolving Loan Assets and Delayed Draw Loan Assets, without duplication, the
maximum availability thereof) and (ii) the denominator of which is equal to the
enterprise value of the Underlying Collateral securing such Loan Asset (as
determined by the Transferor in accordance with the Credit Policy and the
Servicing Standard unless the Agent in its reasonable discretion disagrees with
such determination, in which case the Agent shall determine the enterprise value
of the Underlying Collateral).  In the event the Borrower disagrees with the
Agent’s determination of the enterprise value of the Underlying Collateral, the
Borrower may (at its expense) retain any Approved Valuation Firm to value such
Underlying Collateral, and if the value determined by such firm is greater than
the Agent’s determination of the enterprise value of the Underlying Collateral,
such firm’s valuation shall become the enterprise value of such Underlying
Collateral; provided that the enterprise value of such Underlying Collateral
shall be the value assigned by the Agent until such firm has determined its
value).

 

“Lyon” has the meaning assigned to that term in the Preliminary Statement.

 

“Make-Whole Premium” means, to the extent the Make-Whole Premium is required to
be paid pursuant to this Agreement on or prior to the date which is one year
following the Second Amendment Effective Date, 2.00% of the Maximum Facility
Amount or the amount by which the Maximum Facility Amount is reduced, as
applicable; provided that the Make-Whole Premium shall be calculated without
giving effect to the proviso in the definition of “Maximum Facility Amount”.

 

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of September 30, 2004 (amended as of June 1, 2006), between Ares
Capital Corporation and Ares Capital Management LLC, as further amended,
restated or otherwise modified from time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or

 

20

--------------------------------------------------------------------------------


 

properties of the Transferor, the Servicer or the Borrower, (b) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Loan Assets
generally or any material portion of the Loan Assets, (c) the rights and
remedies of the Trustee, the Agent, the Note Purchaser and the Secured Parties
with respect to matters arising under this Agreement or any other Transaction
Document, (d) the ability of each of the Borrower and the Servicer, to perform
their respective obligations under this Agreement or any other Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Trustee’s, the Agent’s or the other Secured Parties’ lien on the
Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset (or, solely in the case of clause
(d)(ii)(y), a change to any loan senior to a Loan Asset) which:

 

(a)                                  reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the required or scheduled
amortization in any way that increases the Average Life of such Loan Asset;
provided that the Average Life of such Loan Asset may be increased by not more
than 20% from its Average Life on the related Cut-Off Date if the Net Leverage
Ratio of such Loan Asset is not more than 85% of the maximum established in the
Net Leverage Ratio covenant of such Loan Asset;

 

(c)                                  waives one or more interest payments,
permits any interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any deferral or capitalization
already allowed by the terms of the Loan Agreement of any PIK Loan Asset), or
reduces the spread or coupon with respect to such Loan Asset; provided that such
spread or coupon may be reduced a maximum of one time and by not more than 20%
from the spread or coupon on the related Cut-Off Date; provided further that the
Interest Coverage Ratio of such Loan Asset is greater than 2.0:1 at the time of
such reduction;

 

(d)                                 (i) in the case of a First Lien Loan Asset,
contractually or structurally subordinates such Loan Asset by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
“permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein,
so long as such definition is reasonable and customary) on any of the Underlying
Collateral securing such Loan Asset or (ii) in the case of a First Lien Last Out
Loan Asset, Second Lien Loan Asset or Subordinated Loan Asset, (x) contractually
or structurally subordinates such Loan Asset to any obligation (other than any
loan which existed at the Cut-Off Date for such Loan Asset which is senior to
such Loan Asset) by operation of a priority of payments, turnover provisions,
the transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than “permitted liens” as defined in the applicable
Loan Agreement for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, so long as such definition is reasonable and
customary) on any of the Underlying Collateral securing such Loan Asset or (y)
increases the commitment amount of any loan senior to such Loan Asset and the
Net Leverage Ratio of such Loan Asset increases by more than 0.5x as a result of
such increase;

 

21

--------------------------------------------------------------------------------


 

(e)                                  substitutes, alters or releases the
Underlying Collateral securing such Loan Asset and each such substitution,
alteration or release, as determined in the sole reasonable discretion of the
Agent, materially and adversely affects the value of such Loan Asset;

 

(f)                                    provides additional funds to the Obligor
of such Loan Asset with the intent of keeping that Loan Asset current; or

 

(g)                                 amends, waives, forbears, supplements or
otherwise modifies (i) the meaning of “Net Leverage Ratio”, “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Net Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions for such Loan Asset, in either case in a manner that, in
the sole reasonable judgment of the Agent, is materially adverse to the Secured
Parties.

 

“Maximum Facility Amount” means initially $500,000,000, as such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

 

“Net Leverage Ratio” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Net Leverage Ratio” or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that “Net Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Non-Usage Fee” has the meaning ascribed thereto in the Fee Letter.

 

“Note Purchaser” means, collectively, Wells Fargo and/or any other Person to
whom the Note Purchaser assigns any part of its rights and obligations under
this Agreement and the other Transaction Documents in accordance with the terms
of Section 11.04.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

22

--------------------------------------------------------------------------------


 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Agent in the form attached hereto as Exhibit F.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the Maximum Facility Amount, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit G or Exhibit H, as
applicable.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Note Purchaser, the Agent, the Bank, any Hedge Counterparty, the Trustee or
the Collateral Custodian arising under this Agreement and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Advances, Hedge Breakage Costs, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Note Purchaser, any Hedge Counterparty, the Agent or the Trustee under this
Agreement and/or any other Transaction Document, including, without limitation,
any amounts payable under any Hedging Agreement (including, without limitation,
payments in respect of the termination of any such Hedging Agreement), any Fee
Letter, any Make-Whole Premium and costs and expenses payable by the Borrower to
the Note Purchaser, the Agent, the Bank, the Trustee or the Collateral
Custodian, including reasonable attorneys’ fees, costs and expenses, including
without limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Agent in its sole discretion; provided that Latham
& Watkins LLP, Richards Layton & Finger, P.A. and Venable LLP shall be
considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Original Agreement” has the meaning assigned to that term in the Preliminary
Statement.

 

23

--------------------------------------------------------------------------------


 

“Original Loan Asset” means each Loan Asset acquired by the Borrower prior to
the Restatement Date.

 

“Original Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement, dated as of November 3, 2004, by and between the Transferor, as the
seller, and the Borrower, as the Buyer, as amended and modified prior to the
Restatement Date.

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any interest and Accreted Interest).

 

“Payment Date” means the 15th day of each of January, April, July and October
or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the 15th day of April 2010; provided, that the final Payment Date
shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(i).

 

“Pension Plans” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Investments” means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence:

 

(a)                                  direct obligations of, and obligations
fully guaranteed as to full and timely payment by, the United States (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States);

 

(b)                                 demand deposits, time deposits or
certificates of deposit of depository institutions or trust companies
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided, that at the time of the Borrower’s investment
or contractual commitment to invest therein, the commercial paper, if any, and
short-term unsecured debt obligations (other than such obligation whose rating
is based on the credit of a Person other than such institution or trust company)
of such depository institution or trust company shall have a credit rating from
Fitch and each Rating Agency in the Highest Required Investment Category granted
by Fitch and such Rating Agency;

 

(c)                                  commercial paper, or other short term
obligations, having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating in the Highest Required Investment
Category granted by each Rating Agency and Fitch;

 

24

--------------------------------------------------------------------------------


 

(d)                                 demand deposits, time deposits or
certificates of deposit that are fully insured by the FDIC and either have a
rating on their certificates of deposit or short-term deposits from Moody’s and
S&P of “P-1” and “A-1”, respectively, and if rated by Fitch, from Fitch of
“F-1+”;

 

(e)                                  notes that are payable on demand or
bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

 

(f)                                    investments in taxable money market funds
or other regulated investment companies having, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category from each Rating Agency and Fitch (if rated by
Fitch);

 

(g)                                 time deposits (having maturities of not more
than 90 days) by an entity the commercial paper of which has, at the time of the
Borrower’s investment or contractual commitment to invest therein, a rating of
the Highest Required Investment Category granted by each Rating Agency and
Fitch; or

 

(h)                                 Eligible Repurchase Obligations with a
rating acceptable to the Rating Agencies and Fitch, which in the case of S&P,
shall be “A-1” and in the case of Fitch shall be “F-1+”.

 

The Trustee may pursuant to the direction of the Servicer or the Agent, as
applicable, purchase or sell to itself or an Affiliate, as principal or agent,
the Permitted Investments described above.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan Asset currently or formerly included in the
Collateral Portfolio or any portion thereof or any interest therein released
from the Lien of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset currently or formerly included in the Collateral Portfolio or any
portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization and (b) in
the case of a term securitization in which the Transferor or an Affiliate
thereof or underwriter or placement agent has agreed to purchase or place 100%
of the equity and non-investment grade tranches of notes issued in such term
securitization transaction.  For the avoidance of doubt, notwithstanding any
agreement by

 

25

--------------------------------------------------------------------------------


 

the Transferor or an Affiliate to purchase or place 100% of the equity in such
term securitization transaction, any such party agreeing to so purchase or place
may designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase or
place in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the
Restatement Date, between the Equityholder, as pledgor, and the Trustee, as
pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)                                  any amounts on deposit in any cash reserve,
collection, custody or lockbox accounts securing the Loan Assets;

 

(b)                                 all rights with respect to the Loan Assets
to which the Transferor is entitled as lender under the applicable Loan
Agreement;

 

(c)                                  the Controlled Accounts and the
Concentration Account, to the extent amounts on deposit therein or credited
thereto relate to the Collateral Portfolio, together with all cash and
investments in each of the foregoing other than amounts earned on investments
therein;

 

(d)                                 any Underlying Collateral securing a Loan
Asset and all Recoveries related thereto, all payments paid in respect thereof
and all monies due, to become due and paid in respect thereof accruing after the
applicable Cut-Off Date and all liquidation proceeds;

 

(e)                                  all Required Loan Documents, the Loan Asset
Files related to any Loan Asset, any Records, and the documents, agreements, and
instruments included in the Loan Asset Files or Records;

 

(f)                                    all Insurance Policies with respect to
any Loan Asset;

 

26

--------------------------------------------------------------------------------


 

(g)                                 all Liens, guaranties, indemnities,
warranties, letters of credit, accounts, bank accounts and property subject
thereto from time to time purporting to secure or support payment of any Loan
Asset, together with all UCC financing statements, mortgages or similar filings
signed or authorized by an Obligor relating thereto;

 

(h)                                 the Purchase and Sale Agreements (including,
without limitation, rights of recovery of the Borrower against the Equityholder
and the Transferor) and the assignment to the Trustee, for the benefit of the
Secured Parties, of all UCC financing statements filed by the Borrower against
the Equityholder and filed by the Equityholder against the Transferor under or
in connection with the Purchase and Sale Agreements;

 

(i)                                     any Hedging Agreement and all payments
from time to time due thereunder;

 

(j)                                     all records (including computer records)
with respect to the foregoing; and

 

(k)                                  all collections, income, payments, proceeds
and other benefits of each of the foregoing.

 

“Priced Loan Asset” means any Loan Asset that has an observable quote from LoanX
Mark-It Partners or Loan Pricing Corporation, or from another pricing service
selected by the Agent in its sole discretion.

 

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account” means a sub-account (account number 787456-202 at
the Bank) of the Collection Account into which Principal Collections shall be
segregated.

 

“Principal Collections” means (i) any deposits by the Borrower in accordance
with Section 2.06(a)(i) or Section 2.07(e)(i), (ii) with respect to any Loan
Asset, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan Asset and (iii) all payments
received pursuant to any Hedging Agreement or Hedge Transaction; provided that,
for the avoidance of doubt, “Principal Collections” shall not include amounts on
deposit in the Unfunded Exposure Account or amounts withdrawn pursuant to
Section 2.21.

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreements” means the First Tier Purchase and Sale Agreement
and the Second Tier Purchase and Sale Agreement.

 

27

--------------------------------------------------------------------------------


 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower, the Transferor or the
Equityholder have acquired an interest pursuant to the Purchase and Sale
Agreements or in which the Borrower, the Transferor or the Equityholder have
otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as applicable, is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Credit Policy and the Servicing Standard, the proceeds
from the sale of the Underlying Collateral, the proceeds of any related
Insurance Policy, any other recoveries with respect to such Loan Asset, as
applicable, the Underlying Collateral, and amounts representing late fees and
penalties, net of any amounts received that are required under such Loan Asset,
as applicable, to be refunded to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Reinvestment Period” means the date commencing on the Second Amendment
Effective Date and ending on the earliest to occur of (i) January 18, 2015 (or
such later date as is agreed to in writing by the Borrower, the Servicer, the
Agent and the Note Purchaser pursuant to Section 2.19(b)), (ii) the occurrence
of an Event of Default (past any applicable notice or cure period provided in
the definition thereof) and (iii) the date of any voluntary termination by the
Borrower pursuant to Section 2.18(b).

 

“Reinvestment Period Extension” has the meaning assigned to that term in Section
2.19(b).

 

“Release Date” has the meaning set forth in Section 2.07(e).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Net Leverage Ratio or Interest Coverage Ratio, as
applicable, for such Loan Asset in the Loan Agreements or, if no such period is
provided for therein, for Obligors delivering monthly financing statements, each
period of the last 12 consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan
Asset; provided that with respect to any Loan Asset for which the relevant test
period is not provided for in the Loan Agreement, if an Obligor is a
newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

 

28

--------------------------------------------------------------------------------


 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on January 1, 2010 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means the date that is two Business Days prior to the 15th of
each calendar month (unless in such month a Payment Date occurs, in which case
two Business Days prior to such Payment Date), commencing February, 2010.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)                                  (i) other than in the case of a Noteless
Loan Asset, the original or, if accompanied by an original “lost note” affidavit
and indemnity, a copy of, the underlying promissory note, endorsed by the
Borrower or the prior holder of record either in blank or to the Trustee (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements either in blank or to the Trustee,
subject to Section 11.18), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee for the Secured
Parties”, and (ii) in the case of a Noteless Loan Asset (x) a copy of each
transfer document or instrument relating to such Noteless Loan Asset evidencing
the assignment of such Noteless Loan Asset to the Transferor and from the
Transferor to the Borrower (or, in the case of Third Party Acquired Loan Assets
purchased by the Transferor from third parties, from such third party directly
to the Borrower as provided in Section 11.18) and from the Borrower either to
the Trustee or in blank, and (y) a copy of the Loan Asset Register with respect
to such Noteless Loan Asset, as described in Section 5.03(l)(ii);

 

(b)                                 originals or copies of each of the
following, to the extent applicable to the related Loan Asset; any related loan
agreement, credit agreement, note purchase agreement, security agreement (if
separate from any Mortgage), sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments, guarantee, Insurance Policy, assumption or substitution agreement
or similar material operative document, in each case together with any amendment
or modification thereto, as set forth on the Loan Asset Checklist;

 

(c)                                  if any Loan Asset is secured by a Mortgage,
in each case as set forth in the Loan Asset Checklist:

 

(i)                                     either (i) the original Mortgage, the
original assignment of leases and rents, if any, and the originals of all
intervening assignments, if any, of the Mortgage and assignments of leases and
rents with evidence of recording thereon, (ii) copies thereof certified by the
Servicer, by closing counsel or by a title company or escrow company to be true
and complete copies thereof where the originals have been transmitted for
recording until such time as the originals

 

29

--------------------------------------------------------------------------------


 

are returned by the public recording office; provided that, solely for purposes
of the Review Criteria, the Collateral Custodian shall have no duty to ascertain
whether any certification set forth in this subsection (c)(ii) has been
received, other than a certification which has been clearly delineated as being
provided by the Servicer or (iii) copies certified by the public recording
offices where such documents were recorded to be true and complete copies
thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost; and

 

(ii)                                  other than with respect to any Agented
Note, to the extent the Borrower is the sole lender under the Loan Agreement, an
Assignment of Mortgage and of any other material recorded security documents
(including any assignment of leases and rents) in recordable form, executed by
the Borrower or the prior holder of record, in blank or to the Trustee (and
evidencing an unbroken chain of assignments from the prior holder of record to
the Trustee), with any assignment to the Trustee to be in the following form:
“U.S. Bank National Association, as Trustee for the Secured Parties”;

 

(d)                                 with respect to any Loan Asset originated by
the Transferor and with respect to which the Transferor acts as administrative
agent (or in a comparable capacity), either (i) copies of the UCC-1 Financing
Statements, if any, and any related continuation statements, each showing the
Obligor as debtor and the Trustee as total assignee or showing the Obligor, as
debtor and the Transferor as secured party and each with evidence of filing
thereon, or (ii) copies of any such financing statements certified by the
Servicer to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing, in each case as set forth in the Loan Asset Checklist.

 

“Required Note Purchasers” has the meaning assigned to that term in Section
11.01(a).

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to Section
6.08(c), the financial statements of the Servicer required pursuant to Section
6.08(d), the tax returns of the Borrower and the Servicer required pursuant to
Section 6.08(e), the financial statements and valuation reports of each Obligor
required pursuant to Section 6.08(f), the annual statements as to compliance
required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restatement Date” shall mean January 22, 2010.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any

 

30

--------------------------------------------------------------------------------


 

class of membership interests of the Borrower now or hereafter outstanding,
(iii) any payment made to redeem, purchase, repurchase or retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for reasonable management
fees to the Transferor or its Affiliates in reimbursement of actual management
services performed).  For the avoidance of doubt, (x) payments and
reimbursements due to the Servicer in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and (y)
distributions by the Borrower to holders of its membership interests of Loan
Assets or of cash or other proceeds relating thereto which have been substituted
by the Borrower in accordance with this Agreement shall not constitute
Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit by the Transferor to
an Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Second Amendment Effective Date” means January 18, 2011.

 

“Second Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected second priority security interest on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower priority in additional
collateral), subject to any “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, so long as such definition is reasonable and customary,
(ii) with respect to priority of payment obligations is pari passu with the
indebtedness of the holder with the first priority security interest except
after an event of default thereunder, (iii) pursuant to an intercreditor
agreement between the Borrower and the holder of such first priority security
interest, the amount of the indebtedness covered by such first priority security
interest is limited (in terms of aggregate dollar amount or percent of
outstanding principal or both), and (iv) has a Loan-to-Value Ratio of not
greater than 70%.

 

“Second Tier Loan Assignment” has the meaning set forth in the Second Tier
Purchase and Sale Agreement.

 

31

--------------------------------------------------------------------------------


 

“Second Tier Purchase and Sale Agreement” means that certain Second Tier
Purchase and Sale Agreement, dated as of the Restatement Date, between the
Equityholder, as the seller, and the Borrower, as the purchaser, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“Secured Party” means each of the Agent, the Note Purchaser (together with its
successors and assigns), the Trustee, the Collateral Custodian, the Bank and
each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Servicer” means at any time the Person then authorized, pursuant to Section
6.01 to service, administer, and collect on the Loan Assets and exercise rights
and remedies in respect of the same.

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)                                  any failure by the Servicer to make any
payment, transfer or deposit into the Collection Account (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections) or the Unfunded Exposure Account, as required by this
Agreement or any Transaction Document which continues unremedied for a period of
two Business Days;

 

(b)                                 any failure on the part of the Servicer duly
to (i) observe or perform in any material respect any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including, without limitation, any
material delegation of the Servicer’s duties that is not permitted by Section
6.01 of this Agreement) or (ii) comply in any material respect with the Credit
Policy and the Servicing Standard regarding the servicing of the Collateral
Portfolio and in each case the same continues unremedied for a period of 30 days
(if such failure can be remedied) after the earlier to occur of (x) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Servicer by the Agent or the Trustee and (y) the date on
which a Responsible Officer of the Servicer acquires knowledge thereof;

 

(c)                                  the failure of the Servicer to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of United States $25,000,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such amount of recourse debt whether or not waived;

 

(d)                                 a Bankruptcy Event shall occur with respect
to the Servicer;

 

(e)                                  the Servicer consents to or otherwise
permits to occur, without the prior written consent of the Agent, any material
amendment, modification, change, supplement or rescission (any of the foregoing
an “amendment” for purposes of this clause (e)) of or to the Credit Policy and
the Servicer fails to receive the written consent of the Agent within 10
Business Days after

 

32

--------------------------------------------------------------------------------


 

notice of such amendment has been delivered to the Agent (which notice shall be
delivered by the Servicer within seven Business Days after the effectiveness of
such amendment); provided that no such written consent shall be required in the
case of an amendment which was mandated by any Applicable Law or Governmental
Authority;

 

(f)                                    Ares or an Affiliate thereof shall cease
to be the Servicer;

 

(g)                                 at any time, Ares fails to maintain the
Asset Coverage Ratio at greater than or equal to 2:1;

 

(h)                                 Ares permits Shareholders’ Equity at the
last day of any of its fiscal quarter to be less than the greater of (i) 40% of
the total assets of the Servicer and its Subsidiaries as at the last day of such
fiscal quarter (determined on a consolidated basis, without duplication, in
accordance with GAAP) and (ii) $300,000,000 plus 25% of the net proceeds of the
sale of equity interests by the Servicer and its Subsidiaries after the
Restatement Date;

 

(i)                                     any change in the management of the
Servicer (whether by resignation, termination, disability, death or lack of
day-to-day management) relating to any three of Michael Arougheti, R. Kipp
deVeer, Mitchell Goldstein, Eric Beckman and Michael Smith (or other individuals
acceptable to the Agent), or any failure by any three of the aforementioned
Persons to provide active and material participation in the Servicer’s daily
activities including, but not limited to, general management, underwriting, and
the credit approval process and credit monitoring activities, and a reputable,
experienced individual reasonably satisfactory to the Agent has not been
appointed within 30 days of such event; provided that time relating to an
individual’s vacation within the Servicer’s employee policy and customary
industry standards shall not constitute lack of day-to-day management or failure
to provide active and material participation in the Servicer’s daily
activities.  The Agent deems each of John Kissick, Anthony Ressler, Bennett
Rosenthal, David Sachs, Gregory Margolies, David Kaplan and Seth Brufsky to be
an acceptable, experienced appointee for purposes of replacing any of the
individuals described in the preceding sentence;

 

(j)                                     any failure by the Servicer to deliver
(i) any required Servicing Report on or before the date occurring two Business
Days after the date such report is required to be made or given, as the case may
be or (ii) any other Required Reports hereunder on or before the date occurring
five Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

 

(k)                                  any representation, warranty or
certification made by the Servicer in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Agent or
any of the Secured Parties and continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Agent or the Trustee and (ii) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

 

33

--------------------------------------------------------------------------------


 

(l)                                     any financial or other information
reasonably requested by the Agent, the Note Purchaser or the Trustee is not
provided as requested within a reasonable amount of time following such request;

 

(m)                               the rendering against the Servicer of one or
more final judgments, decrees or orders for the payment of money in excess of
United States $25,000,000, individually or in the aggregate, and the continuance
of such judgment, decree or order unsatisfied and in effect for any period of
more than 60 consecutive days without such judgment, decree or order being
vacated, stayed or discharged during such 60 day period;

 

(n)                                 other than the Acquisition, any change in
the control of the Servicer that takes the form of either a merger or
consolidation that does not comply with the provisions of Section 5.04(a) of
this Agreement;

 

(o)                                 the occurrence of the Facility Maturity
Date;

 

(p)                                 an Affiliate of the Servicer fails to be the
Equityholder;  or

 

(q)                                 any other event which has caused, or which
may cause, a Material Adverse Effect on the assets, liabilities, financial
condition, business or operations of the Servicer or the ability of the Servicer
to meet its obligations under the Transaction Documents to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in Section
6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in Section
6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate outstanding
principal balance of the Collateral Portfolio on the first day and on the last
day of the related Remittance Period and (iii) the actual number of days in such
Remittance Period divided by 360.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing, (i)
if the Servicer is the originator or an Affiliate thereof, the higher of: (A) in
a manner which the Servicer believes to be consistent with the practices and
procedures followed by institutional servicers of national standing relating to
assets of the nature and character of the Loan Assets, and (B) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (ii) if the Servicer
is not the originator or an Affiliate thereof, the same care, skill,

 

34

--------------------------------------------------------------------------------


 

prudence and diligence with which the Servicer services and administers loans
for its own account or for the account of others.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

 

“Spread Differential” means, for any date of determination, (a) the weighted
average interest rate of the Loan Assets included in the Collateral Portfolio
(and for the avoidance of doubt, with respect to Floating Rate Loan Assets,
including LIBOR) on such date minus (b) the Yield Rate for such date.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means January 18, 2017 or such later date as is agreed to
in writing by the Borrower, the Servicer, the Agent and the Note Purchaser
pursuant to Section 2.19(a).

 

“Stated Maturity Extension” has the meaning assigned to that term in Section
2.19(a).

 

“Subordinated Loan Asset” means any Loan Asset that (i) is not a First Lien Loan
Asset, First Lien Last Out Loan Asset or Second Lien Loan Asset and (ii) has a
Loan-to-Value Ratio not greater than 75%.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Trustee, on behalf of the Secured Parties, pursuant to Section
2.07(a) or Section 2.07(e)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

 

“Third Amendment Effective Date” means October 13, 2011.

 

“Third Party Acquired Loan Asset” means any Loan Asset purchased by the
Transferor from third parties not Affiliated with the Transferor and then sold
from the Transferor to the

 

35

--------------------------------------------------------------------------------


 

Equityholder pursuant to the First Tier Purchase and Sale Agreement and from the
Equityholder to the Borrower pursuant to the Second Tier Purchase and Sale
Agreement.

 

“Transaction Documents” means this Agreement, the Variable Funding Note, any
Hedging Agreement, any Joinder Supplement, the Purchase and Sale Agreements, the
Collection Account Agreement, the Unfunded Exposure Account Agreement, the
Intercreditor Agreement, the Trustee and Collateral Custodian Fee Letter, the
Fee Letter, the Pledge Agreement and each document, instrument or agreement
related to any of the foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the First Tier Purchase and Sale Agreement, together with its
successors and assigns in such capacity.

 

“Trustee” has the meaning assigned to that term in the preamble hereto.

 

“Trustee Expenses” means the trustee expenses set forth in the Trustee and
Collateral Custodian Fee Letter and any other accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer to the Trustee under the Transaction
Documents.

 

“Trustee and Collateral Custodian Fee Letter” means the Trustee and Collateral
Custodian Fee Letter, dated as of the Restatement Date, between the Trustee, the
Collateral Custodian, the Borrower, the Servicer and the Agent, as such letter
may be amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Fees” means the trustee fees set forth in the Trustee and Collateral
Custodian Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

 

“Trustee Termination Notice” has the meaning assigned to that term in Section
10.05.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a special trust account (account number
787456-702 at the Bank) in the name of the Borrower subject to the Lien of the
Trustee for the benefit of the Secured Parties; provided, that the funds
deposited therein (including any interest and earnings thereon) from time to
time shall constitute the property and assets of the Borrower and

 

36

--------------------------------------------------------------------------------


 

the Borrower shall be solely liable for any Taxes payable with respect to the
Unfunded Exposure Account.

 

“Unfunded Exposure Account Agreement” means that certain controlled account
agreement (unfunded exposure account), dated as of the Second Amendment
Effective Date, among the Borrower, the Servicer, the Bank, the Agent, and the
Trustee, which agreement relates to the Unfunded Exposure Account, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with the terms thereof.

 

“Unfunded Exposure Amount” means, as of any date of determination, the amount,
if any, by which (i) the aggregate of all Exposure Amounts exceeds (ii) the
amount on deposit in the Unfunded Exposure Account.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of (i) 100% minus (ii) the Applicable
Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (i) the aggregate of all Unfunded
Exposure Equity Amounts over (ii) the amount on deposit in the Unfunded Exposure
Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)                                     (x) The Interest Coverage Ratio for any
Relevant Test Period with respect to such Loan Asset is less than 90% of the
Interest Coverage Ratio with respect to such Loan Asset as calculated on the
applicable Cut-Off Date, or (y) the Net Leverage Ratio for any Relevant Test
Period of the related Obligor with respect to such Loan Asset is more than 0.50x
higher than such Net Leverage Ratio as calculated on the applicable Cut-Off
Date;

 

(ii)                                  an Obligor payment default under any Loan
Asset (after giving effect to any applicable grace or cure periods, but in any
case not to exceed five Business Days, in accordance with the Loan Agreement);

 

37

--------------------------------------------------------------------------------


 

(iii)                               any other Obligor default under any Loan
Asset (after giving effect to any applicable grace or cure periods in accordance
with the Loan Agreement);

 

(iv)                              a Bankruptcy Event with respect to the related
Obligor;

 

(v)                                 the occurrence of a Material Modification
(in accordance with clauses (b)-(c) or clauses (e)-(g) of the definition
thereof) with respect to such Loan Asset; or

 

(vi)                              the occurrence of a Material Modification (in
accordance with clauses (a) or (d) of the definition thereof) with respect to
such Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in Section
2.01(a).

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset, whether pursuant to this
Agreement (as amended and restated) or, with respect to any Original Loan Asset,
pursuant to the Original Agreement, as applicable (other than any representation
or warranty that the Loan Asset satisfies the criteria of the definition of
Eligible Loan Asset) and the failure of Borrower to cure such breach, or cause
the same to be cured, within 30 days after the earlier to occur of the
Borrower’s receipt of notice thereof from the Agent or the Borrower becoming
aware thereof.

 

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
(or, with respect to any Original Loan Asset, such Loan Asset failed to satisfy
any criteria of the definition of “Eligible Loan” as defined in the Original
Agreement as of the Cut-Off Date for such Loan Asset) or a Loan Asset with
respect to which a Warranty Event has occurred; provided that, any Loan Asset
approved by the Agent in accordance with Section 11 of Schedule III on the
applicable Cut-Off Date shall not be a Warranty Loan Asset due to the failure of
such Loan Asset to satisfy the requirements of Section 11 of Schedule III on any
date thereafter.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

 

“WFS” has the meaning assigned to that term in the Preliminary Statement.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L
D

 

where:

YR

=

the Yield Rate applicable on such day;

 

 

 

 

 

L

=

the Advances Outstanding on such day; and

 

 

 

 

 

D

=

360 or, to the extent the Yield Rate is the Base Rate, 365 or 366 days, as
applicable;

 

38

--------------------------------------------------------------------------------


 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Note Purchaser
to the Borrower or any other Person for any reason including, without
limitation, such distribution becoming void or otherwise avoidable under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that (i) if
the Note Purchaser shall have notified the Agent that a Eurodollar Disruption
Event has occurred, the Yield Rate shall be equal to the Base Rate plus the
Applicable Spread until the Note Purchaser shall have notified the Agent that
such Eurodollar Disruption Event has ceased, at which time the Yield Rate shall
again be equal to LIBOR for such date plus the Applicable Spread and (ii) if any
Event of Default has occurred, the Yield Rate shall be increased to the Default
Funding Rate, effective as of the date of the occurrence of such Event of
Default, and shall remain at the Default Funding Rate following the occurrence
of such Event of Default.

 

SECTION 1.02                                            Other Terms. All
accounting terms used but not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and used but not specifically defined herein, are used herein as defined
in such Article 9.

 

SECTION 1.03                                            Computation of Time
Periods. Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

 

SECTION 1.04                                            Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)                                  the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but only if such successors and assigns are not
prohibited by the Transaction Documents;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to day or days without further
qualification means calendar days;

 

(e)                                  reference to any time means Charlotte,
North Carolina time;

 

(f)                                    reference to the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”;

 

(g)                                 reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified,

 

39

--------------------------------------------------------------------------------


 

waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(h)                                 reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision; and

 

(i)                                     reference to the “occurrence” of an
Event of Default means after any grace period applicable to such Event of
Default and shall not include any Event of Default that has been expressly
waived in writing in accordance with the terms of this Agreement.

 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01                                            Variable Funding Note
and Advances.

 

(a)                                  Variable Funding Note. The Borrower has
heretofore delivered or shall, on the Third Amendment Effective Date (and on the
terms and subject to the conditions hereinafter set forth), deliver to the Note
Purchaser at the address set forth in Section 11.02, a duly executed variable
funding note (the “Variable Funding Note”), in substantially the form of Exhibit
I, in an aggregate face amount equal to $500,000,000, and otherwise duly
completed. Interest shall accrue on the Variable Funding Note, and the Variable
Funding Note shall be payable, as described herein.

 

(b)                                 Advances. On the terms and conditions
hereinafter set forth, from time to time from the Closing Date until the end of
the Reinvestment Period, the Note Purchaser shall make Advances under the
Variable Funding Note to the Borrower secured by Eligible Loan Assets. Under no
circumstances shall the Note Purchaser make any Advance if after giving effect
to such Advance and the addition to the Collateral Portfolio of the Eligible
Loan Assets being acquired by the Borrower using the proceeds of such Advance,
(i) an Event of Default has occurred or would result therefrom or an Unmatured
Event of Default exists or would result therefrom or (ii) the aggregate Advances
Outstanding would exceed the Borrowing Base.

 

(c)                                  Notations on Variable Funding Note. The
Agent is hereby authorized to enter on a schedule attached to the Variable
Funding Note a notation (which may be computer generated) with respect to each
Advance under the Variable Funding Note made by the Note Purchaser of:  (i) the
date and principal amount thereof, and (ii) each repayment of principal thereof,
and any such recordation shall constitute prima facie evidence of the accuracy
of the information so recorded.  The failure of the Agent to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.02                                            Procedure for Advances.

 

(a)                                  During the Reinvestment Period, the Note
Purchaser will make Advances on any Business Day at the request of the Borrower,
subject to and in accordance with the terms and conditions of Sections 2.01 and
2.02 and subject to the provisions of Article III hereof.

 

(b)                                 Each Advance shall be made on at least one
Business Day’s irrevocable written notice from the Borrower to the Agent, with a
copy to the Trustee and the Collateral Custodian, in the form of a Notice of
Borrowing; provided that such Notice of Borrowing shall be deemed to have been
received by the Agent on a Business Day if delivered no later than 5:00 p.m.
(New York City time) on such Business Day and if not delivered by such time,
shall be deemed to have been received on the following Business Day. The
Borrower or Servicer shall post all Loan Agreements and other loan documents and
information with respect to each proposed Eligible Loan Asset, if any, to an
IntraLinks (or other replacement) website to which the Agent has access. Each
Notice of Borrowing shall include a duly completed Borrowing Base Certificate
(updated to the date such Advance is requested and giving pro forma effect to
the Advance requested and the use of the proceeds thereof), and shall specify:

 

(i)                                     the aggregate amount of such Advance,
which amount shall not cause the Advances Outstanding to exceed the Borrowing
Base; provided that, except with respect to an Advance pursuant to Section
2.02(f), the amount of such Advance must be at least equal to $500,000;

 

(ii)                                  the proposed date of such Advance;

 

(iii)                               a representation that all conditions
precedent for an Advance described in Article III hereof have been satisfied;
and

 

(iv)                              the amount of cash that will be funded into
the Unfunded Exposure Account in connection with the Advance, if applicable.

 

On the date of each Advance, the Note Purchaser shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the Borrower
on the applicable Advance Date in same day funds, the amount of such Advance, by
payment into the account which the Borrower has designated in writing; provided
that, with respect to an Advance funded pursuant to Section 2.02(f), the Note
Purchaser shall remit the Advance equal to the Exposure Amount Shortfall in same
day funds to the Unfunded Exposure Account.

 

(c)                                  The Advances shall bear interest at the
Yield Rate.

 

(d)                                 Subject to Section 2.18 and the other terms,
conditions, provisions and limitations set forth herein (including, without
limitation, the payment of the Make-Whole Premium, as applicable), the Borrower
may (i) borrow and reborrow Advances without any penalty, on and after the
Restatement Date and prior to the end of the Reinvestment Period and (ii) repay
or prepay Advances without any penalty, on and after the Restatement Date and
prior to the Facility Maturity Date.

 

41

--------------------------------------------------------------------------------


 

(e)                                  Determinations by the Note Purchaser of the
existence of any Eurodollar Disruption Event (any such determination to be
communicated to the Borrower by written notice from the Agent promptly after the
Agent learns of such event), or of the effect of any Eurodollar Disruption Event
on its making or maintaining Advances at LIBOR, shall be conclusive absent
manifest error.

 

(f)                                    Notwithstanding anything to the contrary
herein (including, without limitation, the occurrence of an Event of Default or
the existence of an Unmatured Event of Default or a Borrowing Base Deficiency),
if, on the last day of the Reinvestment Period, the amount on deposit in the
Unfunded Exposure Account is less than the aggregate of all Exposure Amounts,
the Borrower shall request an Advance in the amount of such shortfall (the
“Exposure Amount Shortfall”).  Following receipt of a Notice of Borrowing (which
shall specify the account details of the Unfunded Exposure Account where the
funds will be made available), the Note Purchaser shall fund such Exposure
Amount Shortfall in accordance with Section 2.02(b), notwithstanding anything to
the contrary herein (including, without limitation, the Borrower’s failure to
satisfy any of the conditions precedent set forth in Section 3.02).

 

SECTION 2.03                                            [Reserved]

 

SECTION 2.04                                            Remittance Procedures.
The Servicer, as agent for the Agent and the Note Purchaser, shall instruct the
Trustee and, if the Servicer fails to do so, the Agent may instruct the Trustee,
to apply funds on deposit in the Controlled Accounts as described in this
Section 2.04; provided that, at any time after delivery of Notice of Exclusive
Control (as defined in the Collection Account Agreement), the Agent shall
instruct the Trustee to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

(a)                                  Interest Payments Absent an Event of
Default. On each Payment Date, so long as no Event of Default has occurred, and
in any case prior to the Facility Maturity Date, the Servicer shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Interest
Collections held by the Bank in the Collection Account, in accordance with the
Servicing Report, to the following Persons in the following amounts, calculated
as of the Determination Date immediately preceding any Payment Date, and
priority:

 

(i)                                     pari passu to (a) the Trustee, in
payment in full of all accrued Trustee Fees and all Trustee Expenses, and (b)
the Collateral Custodian, in payment in full of all accrued Collateral Custodian
Fees and Collateral Custodian Expenses; provided that amounts payable to the
Trustee for Trustee Expenses and Collateral Custodian for Collateral Custodian
Expenses pursuant to the foregoing clauses (a) and (b) shall not exceed $40,000
for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued Servicing Fees;

 

(iii)                               pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

42

--------------------------------------------------------------------------------


 

(iv)                              to the Agent, for the benefit of the Note
Purchaser, all Yield and the Non-Usage Fee that is accrued and unpaid as of the
last day of the related Remittance Period;

 

(v)                                 to the Agent, for the benefit of the Note
Purchaser, the Agent or the Collateral Custodian as applicable, all accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower to the Agent, the Note Purchaser
or the Collateral Custodian under the Transaction Documents;

 

(vi)                              (a) prior to the end of the Reinvestment
Period, if any Borrowing Base Deficiency is a result of a shortfall in the
Unfunded Exposure Amount, at the discretion and direction of the Servicer, to
fund the Unfunded Exposure Account (in an amount up to the aggregate of all
Unfunded Exposure Equity Amounts), and (b) after the end of the Reinvestment
Period but prior to the Facility Maturity Date, to fund the Unfunded Exposure
Account (in an amount up to the aggregate of all Exposure Amounts);

 

(vii)                           to the Agent, for the benefit of the Note
Purchaser, an amount necessary to satisfy any outstanding Borrowing Base
Deficiency not paid in Section 2.04(a)(vi);

 

(viii)                        to pay the Advances Outstanding, together with any
applicable Make-Whole Premium, in connection with any complete refinancing or
termination of this Agreement in accordance with Section 2.18(b);

 

(ix)                                pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to
that Hedge Counterparty under its respective Hedging Agreement;

 

(x)                                   to pay any other amounts due (other than
with respect to the repayment of Advances) under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(xi)                                to the Servicer, in respect of all
reasonable expenses (except allocated overhead) incurred during the immediately
ended Remittance Period in connection with the performance of its duties
hereunder or paid on behalf of the Borrower, plus any outstanding deferred
reimbursement amount plus interest thereon as further set forth in Section 6.07;
and

 

(xii)                             to the Borrower, any remaining amounts.

 

(b)                                 Principal Payments Absent an Event of
Default.  On each Payment Date, so long as no Event of Default has occurred and,
in any case, prior to the Facility Maturity Date, the Servicer shall (as
directed pursuant to the first paragraph of this Section 2.04) transfer
Principal Collections held by the Bank in the Collection Account, in accordance
with the Servicing Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

 

43

--------------------------------------------------------------------------------


 

(i)                                     to pay amounts due under Section
2.04(a)(i) through (v), to the extent not paid thereunder;

 

(ii)                                  (a) prior to the end of the Reinvestment
Period, at the discretion and direction of the Servicer, to fund the Unfunded
Exposure Account (in an amount up to the aggregate of all Unfunded Exposure
Equity Amounts) and (b) after the end of the Reinvestment Period but prior to
the Facility Maturity Date, to fund the Unfunded Exposure Account (in an amount
up to the aggregate of all Exposure Amounts);

 

(iii)                               (a) prior to the end of the Reinvestment
Period, to the Agent, for the benefit of the Note Purchaser, an amount necessary
to satisfy any outstanding Borrowing Base Deficiency, and (b) after the end of
the Reinvestment Period but prior to the Facility Maturity Date, to the Agent,
for the benefit of the Note Purchaser, an amount necessary to pay the Advances
Outstanding, together with any applicable Make-Whole Premium, in connection with
any complete refinancing or termination of this Agreement in accordance with
Section 2.18(b), until paid in full;

 

(iv)                              pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to
that Hedge Counterparty under its respective Hedging Agreement;

 

(v)                                 to pay any other amounts due under this
Agreement and the other Transaction Documents (including any indemnity amounts
due from the Borrower hereunder and thereunder);

 

(vi)                              to the Servicer, in respect of all reasonable
expenses (except allocated overhead) incurred during the immediately ended
Remittance Period in connection with the performance of its duties hereunder or
paid on behalf of the Borrower, plus any outstanding deferred reimbursement
amount plus interest thereon as further set forth in Section 6.07; and

 

(vii)                           to the Borrower, any remaining amounts.

 

(c)                                  Payment Date Transfers Upon the Occurrence
of an Event of Default. On each Payment Date, if an Event of Default has
occurred, or in any case on and after the Facility Maturity Date, the Servicer
shall (as directed pursuant to the first paragraph of this Section 2.04)
transfer collected funds held by the Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date immediately preceding any
Payment Date, and priority:

 

(i)                                     pari passu to (a) the Trustee, in
payment in full of all accrued Trustee Fees and all Trustee Expenses, and (b)
the Collateral Custodian, in payment in full of all accrued Collateral Custodian
Fees and Collateral Custodian Expenses; provided that amounts payable to the
Trustee for Trustee Expenses and Collateral Custodian for Collateral Custodian
Expenses pursuant to the foregoing clauses (a) and (b) shall not exceed $40,000
for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued Servicing Fees;

 

44

--------------------------------------------------------------------------------


 

(iii)                               pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(iv)                              to the Agent, for the benefit of the Note
Purchaser, all accrued and unpaid Yield and the Non-Usage Fee as of the last day
of the related Remittance Period;

 

(v)                                 to the Unfunded Exposure Account in an
amount necessary to cause the amount on deposit in the Unfunded Exposure Account
to equal the aggregate of all Exposure Amounts;

 

(vi)                              to the Agent, for the benefit of the Note
Purchaser, the Agent or the Collateral Custodian, as applicable, all accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower to the Agent, the Note Purchaser
or the Collateral Custodian under the Transaction Documents;

 

(vii)                           to pay the Advances, until paid in full;

 

(viii)                        pro rata in accordance with the amounts due under
this clause, to each Hedge Counterparty, any Hedge Breakage Costs owing to that
Hedge Counterparty under its respective Hedging Agreement;

 

(ix)                                to pay any other amounts due under this
Agreement and the other Transaction Documents (including any indemnity amounts
due from the Borrower hereunder and thereunder);

 

(x)                                   to the Servicer, in respect of all
reasonable expenses (except allocated overhead) incurred during the immediately
ended Remittance Period in connection with the performance of its duties
hereunder or paid on behalf of the Borrower, plus any outstanding deferred
reimbursement amount plus interest thereon as further set forth in Section 6.07;
and

 

(xi)                                to the Borrower, any remaining amounts.

 

(d)                                 Unfunded Exposure Account. Funds on deposit
in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Revolving
Loan Asset or Delayed Draw Loan Asset; provided that, prior to the end of the
Reinvestment Period, the amount withdrawn to fund such draw request shall not
create any Borrowing Base Deficiency. Any such draw request made by an Obligor,
along with wiring instructions for the applicable Obligor, shall be forwarded by
the Borrower or the Servicer to the Trustee (with a copy to the Agent) in the
form of a Disbursement Request, and the Trustee shall instruct the Bank to fund
such draw request in accordance with such Disbursement Request. As of any date
of determination, any amounts on deposit in the Unfunded Exposure Account that
exceed (i) the aggregate of all Unfunded Exposure Equity Amounts prior to the
end of the Reinvestment Period and (ii) the aggregate of all Exposure Amounts
after the

 

45

--------------------------------------------------------------------------------


 

end of the Reinvestment Period, in each case shall be transferred into the
Principal Collection Account as Principal Collections.

 

(e)                                  Insufficiency of Funds. For the sake of
clarity, the parties hereby agree that if the funds on deposit in the Collection
Account are insufficient to pay any amounts due and payable on a Payment Date or
otherwise, the Borrower shall nevertheless remain responsible for, and shall pay
when due, all amounts payable under this Agreement and the other Transaction
Documents in accordance with the terms of this Agreement and the other
Transaction Documents.

 

SECTION 2.05                                            Instructions to the
Trustee and the Bank. All instructions and directions given to the Trustee or
the Bank by the Servicer, the Borrower or the Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Trustee or the Bank by telecopy or e-mail), and such written instructions and
directions shall be delivered with a written certification that such
instructions and directions are in compliance with the provisions of Section
2.04. The Servicer and the Borrower shall promptly transmit to the Agent by
telecopy or e-mail a copy of all instructions and directions given to the
Trustee or the Bank by such party pursuant to Section 2.04. The Agent shall
promptly transmit to the Servicer and the Borrower by telecopy or e-mail a copy
of all instructions and directions given to the Trustee or the Bank by the
Agent, pursuant to Section 2.04. In the event the Trustee or the Bank receives
instructions from the Servicer or the Borrower which conflict with any
instructions received by the Agent, the Trustee or the Bank, as applicable,
shall rely on and follow the instructions given by the Agent; provided that the
Trustee or Bank, as applicable, shall promptly provide notification to the
Servicer or the Borrower of such conflicting instructions; provided, further,
that any such failure on the part of the Trustee to deliver such notice shall
not render such action by the Trustee invalid.

 

SECTION 2.06                                            Borrowing Base
Deficiency Payments.

 

(a)                                  In addition to any other obligation of the
Borrower to cure any Borrowing Base Deficiency pursuant to the terms of this
Agreement, if, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days from the
date of such Borrowing Base Deficiency, eliminate such Borrowing Base Deficiency
in its entirety by effecting one or more of the following actions in order to
eliminate such Borrowing Base Deficiency as of such date of determination: (i)
deposit cash in United States dollars into the Principal Collection Account,
(ii) repay Advances (together with any Breakage Fees, any Hedge Breakage Costs
and all accrued and unpaid costs and expenses of the Agent and Note Purchaser,
in each case in respect of the amount so prepaid), and/or (iii) subject to the
approval of the Agent, in its sole discretion (and the Agent shall use
reasonable efforts to give such approval in a timely fashion), Pledge additional
Eligible Loan Assets.

 

(b)                                 No later than 2:00 p.m. on the Business Day
prior to the proposed repayment of Advances or Pledge of additional Eligible
Loan Assets pursuant to Section 2.06(a), the Borrower (or the Servicer on its
behalf) shall deliver (i) to the Agent (with a copy to the Trustee and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Agent, if applicable, a

 

46

--------------------------------------------------------------------------------


 

description of any Eligible Loan Asset and each Obligor of such Eligible Loan
Asset to be Pledged and added to the updated Loan Asset Schedule.  Any notice
pertaining to any repayment or any Pledge pursuant to this Section 2.06 shall be
irrevocable.

 

SECTION 2.07                                            Substitution and Sale of
Loan Assets; Affiliate Transactions.

 

(a)                                  Substitutions. The Borrower may, with the
consent of the Agent in its sole discretion, replace any Loan Asset as a Loan
Asset so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; provided that the
Borrower may effect a substitution as necessary to facilitate a cure of a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
so long as immediately after giving effect to such substitution and any other
sale or transfer substantially contemporaneous therewith, such Borrowing Base
Deficiency shall be cured or closer to being cured and (ii) simultaneously
therewith, the Borrower Pledges (in accordance with all of the terms and
provisions contained herein) a Substitute Eligible Loan Asset.

 

(b)                                 Discretionary Sales. The Borrower shall be
permitted to sell Loan Assets to Persons other than the Transferor or its
Affiliates from time to time; provided that (i) the proceeds of such sale shall
be deposited into the Collection Account to be disbursed in accordance with
Section 2.04 hereof or reinvested, prior to the end of the Reinvestment Period,
in additional Eligible Loan Assets in accordance with Section 2.21 hereof, (ii)
no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; provided that the Borrower may sell Loan Assets as necessary to
facilitate a cure of a Borrowing Base Deficiency (and any Unmatured Event of
Default arising therefrom) so long as the Agent shall approve of such sale and,
immediately after giving effect to such sale and any other substitution or
transfer substantially contemporaneous therewith, the Borrowing Base Deficiency
shall be cured or closer to being cured and (iii) the prior written consent of
the Agent shall be required if such Loan Asset is sold for an amount which is
less than the Adjusted Borrowing Value.

 

(c)                                  Optional Sales. On any Optional Sale Date
the Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with the sale and assignment by the Borrower of all or
a portion of the Loan Assets, as the case may be in connection with a Permitted
Securitization or a Permitted Refinancing (each, an “Optional Sale”), subject to
the following terms and conditions:

 

(i)                                     The Borrower shall have given the Agent
(with a copy to the Trustee and the Collateral Custodian) at least 45 days’
prior written notice of its intent to effect an Optional Sale in connection with
a Permitted Securitization or a Permitted Refinancing, and the Agent shall have
delivered to the Borrower its prior written consent (in its sole discretion) to
such Optional Sale, unless such 45 days’ notice requirement is waived or reduced
by the Agent; provided that no such consent will be required for any Optional
Sale of any Loan Asset at a price equal to or greater than the Adjusted
Borrowing Value of such Loan Asset as of the date of the Optional Sale to the
extent that

 

47

--------------------------------------------------------------------------------


 

the aggregate Outstanding Balance of all Loan Assets sold pursuant to this
proviso (taking into account the proposed sale) during the 12-month period
immediately preceding and including the proposed date of such sale does not
exceed 15% of the highest aggregate Outstanding Balance of any month during such
12-month period;

 

(ii)                                  Unless an Optional Sale is to be effected
on a Payment Date (in which case the relevant calculations with respect to such
Optional Sale shall be reflected on the applicable Servicing Report), the
Servicer shall deliver to the Agent (with a copy to the Trustee and the
Collateral Custodian) a certificate and evidence to the reasonable satisfaction
of the Agent (which evidence may consist solely of a certificate from the
Servicer) that the Borrower shall have sufficient funds on the related Optional
Sale Date to effect the contemplated Optional Sale in accordance with this
Agreement.  In effecting an Optional Sale, the Borrower may use the Proceeds of
sales of the Loan Assets to repay all or a portion of the Obligations;

 

(iii)                               no Event of Default has occurred, or would
result from such Optional Sale, and no Unmatured Event of Default or Borrowing
Base Deficiency exists or would result from such Optional Sale; and

 

(iv)                              on the related Optional Sale Date, the
Borrower shall have deposited into the Collection Account, in immediately
available funds, the proceeds of such Optional Sale, which shall at least equal
the aggregate Adjusted Borrowing Value of the Loan Assets being sold.

 

(d)                                 Lien Release Dividend.  Notwithstanding any
provision contained in this Agreement to the contrary, provided no Event of
Default has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend to the Equityholder and the
Equityholder may dividend to the Transferor a portion of those Loan Assets that
were sold by the Transferor to the Equityholder and by the Equityholder to the
Borrower, or portions thereof (each, a “Lien Release Dividend”), subject to the
following terms and conditions, as certified by the Borrower and the Transferor
to the Agent (with a copy to the Trustee and the Collateral Custodian):

 

(i)                                     The Borrower and the Transferor shall
have given the Agent, with a copy to the Trustee and the Collateral Custodian,
at least five Business Days prior written notice requesting that the Note
Purchaser consent to the effectuation of a Lien Release Dividend, in the form of
Exhibit J hereto (a “Notice and Request for Consent”), which consent shall be
given in the sole and absolute discretion of the Note Purchaser; provided that,
if the Note Purchaser shall not have responded to the Notice and Request for
Consent by 11:00 a.m. on the day that is one Business Day prior to the proposed
Lien Release Dividend Date, the Note Purchaser shall be deemed not to have given
its consent;

 

(ii)                                  On any Lien Release Dividend Date, no more
than four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;

 

48

--------------------------------------------------------------------------------


 

(iii)                               After giving effect to the Lien Release
Dividend on the Lien Release Dividend Date, (A) no Borrowing Base Deficiency,
Event of Default or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 and 4.02 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (C) the eligibility of any Loan Asset remaining as part of
the Collateral Portfolio after the Lien Release Dividend will be redetermined as
of the Lien Release Dividend Date, (D) no claim shall have been asserted or
proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents and (E) there shall have been no material adverse change
as to the Servicer or the Borrower;

 

(iv)                              Such Lien Release Dividend must be in
compliance with Applicable Law and may not (A) be made with the intent to
hinder, delay or defraud any creditor of the Borrower or (B) leave the Borrower,
immediately after giving effect to the Lien Release Dividend, (x) insolvent, (y)
with insufficient funds to pay its obligations as and when they become due or
(z) with inadequate capital for its present and anticipated business and
transactions;

 

(v)                                 On or prior to the Lien Release Dividend
Date, the Borrower shall have (A) delivered to the Agent, with a copy to the
Trustee and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Agent shall have approved same in its sole discretion and (B) obtained all
authorizations, consents and approvals required to effectuate the Lien Release
Dividend;

 

(vi)                              A portion of a Loan Asset may be transferred
pursuant to a Lien Release Dividend provided that (A) such transfer does not
have an adverse effect on the portion of such Loan Asset remaining as a part of
the Collateral Portfolio, any other aspect of the Collateral Portfolio, the Note
Purchaser, the Agent or any other Secured Party and (B) a new promissory note
(other than with respect to a Noteless Loan Asset) for the portion of the Loan
Asset remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Trustee and delivered to the
Collateral Custodian;

 

(vii)                           Each Loan Asset, or portion thereof, as
applicable, shall be transferred at a value equal to the Outstanding Balance
thereof, exclusive of any accrued and unpaid interest or Accreted Interest
thereon;

 

(viii)                        The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Agent;

 

(ix)                                The Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the Agent, the
Note Purchaser, each Hedge Counterparty, the Trustee or the Collateral
Custodian, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date (including, without limitation,
Hedge Breakage Costs and Breakage Fees) with respect to

 

49

--------------------------------------------------------------------------------


 

the Loan Assets to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Loan Assets pursuant to such
Lien Release Dividend; and

 

(x)                                   The Borrower and the Servicer (on behalf
of the Borrower) shall pay the reasonable legal fees and expenses of the Agent,
the Note Purchaser, the Trustee and the Collateral Custodian in connection with
any Lien Release Dividend (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Trustee, on behalf of the Secured
Parties, and any other party having an interest in the Loan Assets in connection
with such Lien Release Dividend).

 

(e)                                  Repurchase or Substitution of Warranty Loan
Assets.  If on any day a Loan Asset is (or becomes) a Warranty Loan Asset, no
later than 10 Business Days following the earlier of knowledge by the Borrower
of such Loan Asset becoming a Warranty Loan Asset or receipt by the Borrower
from the Agent or the Servicer of written notice thereof, the Borrower shall
either:

 

(i)                                     make a deposit to the Collection Account
(for allocation pursuant to Section 2.04) in immediately available funds in an
amount equal to (x) the Advance Date Assigned Value multiplied by the principal
balance of such Loan Asset (exclusive of Accreted Interest), (y) all Hedge
Breakage Costs arising as a result thereof and owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement and (z) any expenses
or fees with respect to such Loan Asset and costs and damages incurred by the
Agent or by any Note Purchaser in connection with any violation by such Loan
Asset of any predatory or abusive lending law which is an Applicable Law (a
notification regarding the amount of such expenses or fees to be provided by the
Agent to the Borrower); provided that the Agent shall have the right to
determine whether the amount so deposited is sufficient to satisfy the foregoing
requirements; or

 

(ii)                                  with the prior written consent of the
Agent, in its sole discretion, substitute for such Warranty Loan Asset a
Substitute Eligible Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in Section 2.07(e)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio.  On the Release Date of each Warranty Loan Asset, the
Trustee, for the benefit of the Secured Parties, shall automatically and without
further action be deemed to release to the Borrower, without recourse,
representation or warranty, all the right, title and interest and any Lien of
the Trustee, for the benefit of the Secured Parties in, to and under the
Warranty Loan Asset and any related Portfolio Assets and all future monies due
or to become due with respect thereto.

 

(f)                                    Conditions to Sales, Substitutions and
Repurchases. Any sales, substitutions or repurchases effected pursuant to
Sections 2.07(a), (b), (c) or (e) shall be subject

 

50

--------------------------------------------------------------------------------


 

to the satisfaction of the following conditions (as certified in writing to the
Agent and Trustee by the Borrower):

 

(i)                                     the Borrower shall deliver a Borrowing
Base Certificate to the Agent in connection with such sale, substitution or
repurchase;

 

(ii)                                  the Borrower shall deliver a list of all
Loan Assets to be sold, substituted, repurchased;

 

(iii)                               no selection procedures adverse to the
interests of the Agent or the Note Purchaser were utilized by the Borrower in
the selection of the Loan Assets to be sold, repurchased or substituted;

 

(iv)                              the Borrower shall give one Business Day’s
notice of such sale (other than in the case of an Optional Sale), substitution
or repurchase;

 

(v)                                 the Borrower shall notify the Agent of any
amount to be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(vi)                              the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(vii)                           any repayment of Advances Outstanding in
connection with any sale, substitution or repurchase of Loan Assets hereunder
shall comply with the requirements set forth in Section 2.18;

 

(viii)                        the Borrower and Servicer (on behalf of the
Borrower) shall agree to pay the reasonable legal fees and expenses of the
Agent, the Note Purchaser, the Trustee and the Collateral Custodian in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Trustee on behalf of the Secured Parties and any other party having an interest
in the Loan Asset in connection with such sale, substitution or repurchase);

 

(ix)                                the Borrower shall pay any Hedge Breakage
Costs arising as a result of such sale, substitution or repurchase and owed to
the relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, if applicable, as required by the terms of
any Hedging Agreement; and

 

(x)                                   other than in the case of Section 2.07(e)
and solely in the event that Ares or an Affiliate is no longer the Servicer and
the Facility Maturity Date has not yet occurred (or, in the case of the
declaration of the Facility Maturity Date that arises solely pursuant to Section
7.01(d) due solely to the occurrence of an event described in clauses (g) or (h)
of the definition of “Servicer Termination Event” or clause (o) of the
definition of “Servicer Termination Event” (to the extent arising solely due to
the occurrence of an event described in clauses (g) or (h) of the definition
thereof), until on or after the earlier of (x) the date that is twelve months
after the occurrence of such Facility Maturity Date or (y) the occurrence of a
Facility Maturity Date for any other reason other than an event

 

51

--------------------------------------------------------------------------------


 

described in clauses (g) or (h) of the definition of “Servicer Termination
Event” or clause (o) of the definition of “Servicer Termination Event” (to the
extent arising solely due to the occurrence of an event described in clauses (g)
or (h) of the definition thereof), the Borrower shall have consented to such
sale or substitution.

 

(g)                                 Affiliate Transactions. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
neither the Equityholder nor the Transferor shall reacquire from the Borrower
and the Borrower shall not transfer to the Equityholder, the Transferor or to
Affiliates of the Transferor or the Equityholder, and none of the Transferor,
the Equityholder nor any Affiliates thereof will have a right or ability to
purchase, the Loan Assets without the prior written consent of the Agent, except
in the case of repurchases of Loan Assets by the Equityholder pursuant to
Section 6.1 of the Second Tier Purchase and Sale Agreement and by the Transferor
pursuant to Section 6.1 of the First Tier Purchase and Sale Agreement.  For the
avoidance of doubt, nothing in this clause (g) shall prohibit the Borrower or
the Equityholder, respectively, from transferring or distributing its Loan
Assets to the holders of its equity or Affiliates, as applicable, in accordance
with Section 2.07(a), 2.07(c), 2.07(d) or 2.07(e) herein.

 

(h)                                 Limitations on Sales, Substitutions and
Repurchases.

 

(i)                                     The Outstanding Balance of all Loan
Assets subject to clauses (ii), (iv) or (vi) of the definition of “Value
Adjustment Event” which were included in all Lien Release Dividends or
substituted by the Borrower pursuant to Section 2.07(a), in each case during the
12-month period immediately preceding the proposed Lien Release Dividend Date or
date of substitution, as applicable, does not exceed 10% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date). Any Lien Release
Dividend or substitution of a “Delinquent Loan” or a “Charged-Off Loan” (as each
such term is defined in the Original Agreement) effected pursuant to the
Original Agreement during the 12-month period immediately preceding the date of
determination shall be included in this calculation.

 

(ii)                                  The Outstanding Balance of all Loan Assets
(other than Warranty Loan Assets) sold pursuant to Section 2.07(b), sold without
the consent of the Agent in accordance with Section 2.07(c) (in each case, other
than Loan Assets subject to clauses (ii), (iv) or (vi) of the definition of
“Value Adjustment Event”), substituted pursuant to Section 2.07(a)  or released
pursuant to Section 2.07(d) during the 12-month period immediately preceding the
proposed date of sale, substitution or Lien Release Dividend (or such lesser
number of months as shall have elapsed as of such date) does not exceed 20% of
the highest aggregate Outstanding Balance of any month during such 12-month
period (or such lesser number of months as shall have elapsed as of such date).
Any “Discretionary Sale”, “Optional Sale”, “Substitute Loan” or “Lien Release
Dividend” (as each such term is defined in the Original Agreement) effected
pursuant to the Original Agreement during the 12-month period immediately
preceding the date of determination shall be included in this calculation.

 

(iii)                               Rule 3a-7.  Notwithstanding anything in this
Section 2.07, the Borrower shall not, and the Servicer shall not on the
Borrower’s behalf, purchase, sell or

 

52

--------------------------------------------------------------------------------


 

substitute any Loan Asset with the primary purpose of recognizing gain or
decreasing losses on such Loan Asset or in any manner that would cause the
Borrower not to be in compliance with the requirements of Rule 3a-7 under the
1940 Act.

 

SECTION 2.08                                            Payments and
Computations, Etc.

 

(a)                                  All amounts to be paid or deposited by the
Borrower or the Servicer hereunder shall be paid or deposited in accordance with
the terms hereof no later than 5:00 p.m. (New York City time) on the day when
due in lawful money of the United States in immediately available funds to the
Collection Account or such other account as is designated by the Agent. The
Borrower or the Servicer, as applicable, shall, to the extent permitted by
Applicable Law, pay to the Secured Parties interest on all amounts not paid or
deposited when due (taking into account any grace period provided for herein) to
any of the Secured Parties hereunder at the Default Funding Rate, payable on
demand, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment); provided, that such interest rate shall not at
any time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by the Note Purchaser to the Borrower or any other Person for any
reason. All computations of interest and all computations of Yield and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed, other
than calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Yield or any fee payable
hereunder, as the case may be.

 

(c)                                  If any Advance requested by the Borrower
and approved by the Note Purchaser and the Agent pursuant to Section 2.02 is not
for any reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Note
Purchaser, the Agent or an Affiliate thereof, made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify the Note
Purchaser against any loss, cost or expense incurred by the Note Purchaser
related thereto (other than any such loss, cost or expense solely due to the
gross negligence or willful misconduct or failure to fund such Advance on the
part of the Note Purchaser, the Agent or an Affiliate thereof), including,
without limitation, any loss (including cost of funds and reasonable
out-of-pocket expenses), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by the Note Purchaser to
fund Advances or maintain the Advances. The Note Purchaser shall provide to the
Borrower documentation setting forth the amounts of any loss, cost or expense
referred to in the previous sentence, such documentation to be conclusive absent
manifest error.

 

SECTION 2.09                                            Fees. The Borrower shall
pay the Note Purchaser (either directly or through the Agent) certain fees (the
“Fees”) in the amounts and on the dates set forth in a fee letter, dated the
Closing Date and amended and restated on the Fourth Amendment Effective

 

53

--------------------------------------------------------------------------------


 

Date, among the Borrower, Ares, the Agent and the Note Purchaser (as further
amended, modified, supplemented or restated from time to time, the “Fee
Letter”).

 

SECTION 2.10                                            Increased Costs; Capital
Adequacy.

 

(a)                                  If, due to either (i) the introduction of
or any change following the Restatement Date (including, without limitation, any
change by way of imposition or increase of reserve requirements) in or in the
interpretation, administration or application following the Restatement Date of
any Applicable Law (including, without limitation, any law or regulation
resulting in any interest payments paid to the Note Purchaser under this
Agreement being subject to any Tax, except for Taxes on the overall net income
of the Note Purchaser), in each case whether foreign or domestic or (ii) the
compliance with any guideline or request following the Restatement Date from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Agent, the Note Purchaser,
or any Affiliate, successor or assign thereof (each of which shall be an
“Affected Party”) of agreeing to make or making, funding or maintaining any
Advance (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Party hereunder), as
the case may be, the Borrower shall, from time to time, after written demand by
the Agent (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis for such demand), on behalf of such Affected Party,
pay to the Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments within 10 days after such demand; provided, that the amounts payable
under this Section 2.10 shall be without duplication of amounts payable under
Section 2.11 and shall not include any Excluded Taxes.

 

(b)                                 If either (i) the introduction of or any
change following the Restatement Date in or in the interpretation,
administration or application following the Restatement Date of any law,
guideline, rule or regulation, directive or request or (ii) the compliance by
any Affected Party with any law, guideline, rule, regulation, directive or
request following the Restatement Date, from any central bank, any Governmental
Authority or agency, including, without limitation, compliance by an Affected
Party with any request or directive regarding capital adequacy, has or would
have the effect of reducing the rate of return on the capital of any Affected
Party, as a consequence of its obligations hereunder or any related document or
arising in connection herewith or therewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy), by an amount deemed by such Affected Party to be
material, then, from time to time, after demand by such Affected Party (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), the Borrower shall pay the Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction.

 

(c)                                  In determining any amount provided for in
this Section 2.10, the Affected Party may use any reasonable averaging and
attribution methods. The Agent, on behalf of any Affected Party making a claim
under this Section 2.10, shall submit to the Borrower a certificate setting
forth in reasonable detail the basis for and the computations of such additional
or increased costs, which certificate shall be conclusive absent manifest error.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.11                                            Taxes.

 

(a)                                  All payments made by an Obligor in respect
of a Loan Asset and all payments made by the Borrower or made by the Servicer on
behalf of the Borrower under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes.  If any Taxes
are required to be withheld from any amounts payable to any Indemnified Party,
then the amount payable to such Person will be increased (the amount of such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding for or on account of any Taxes (including, without
limitation, any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been made.  The foregoing
obligation to pay Additional Amounts with respect to payments required to be
made by the Borrower or Servicer under this Agreement will not, however, apply
with respect to Taxes imposed on or measured by net income or franchise Taxes
imposed on any Indemnified Party by a taxing jurisdiction in which any such
Person is organized, conducts business or is paying Taxes (as the case may be)
(“Excluded Taxes”).

 

(b)                                 The Borrower will indemnify, from funds
available to it pursuant to Section 2.04 (and to the extent the funds available
for indemnification provided by the Borrower is insufficient the Servicer, on
behalf of the Borrower, will indemnify) each Indemnified Party for the full
amount of Taxes payable by such Person in respect of Additional Amounts and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  All payments in respect of this indemnification shall be made
within 10 days from the date a written invoice therefor is delivered to the
Borrower.

 

(c)                                  Within 30 days after the date of any
payment by the Borrower or by the Servicer on behalf of the Borrower of any
Taxes, the Borrower or the Servicer, as applicable, will furnish to the Agent
and the Note Purchaser at the applicable address set forth on this Agreement,
appropriate evidence of payment thereof.

 

(d)                                 If any assignee of the Note Purchaser is not
created or organized under the laws of the United States or a political
subdivision thereof, such Note Purchaser shall deliver to the Borrower, with a
copy to the Agent, (i) within 15 days after becoming an assignee hereunder, two
(or such other number as may from time to time be prescribed by Applicable Law)
duly completed copies of IRS Form W-8BEN or Form W-8ECI (or any successor forms
or other certificates or statements that may be required from time to time by
the relevant United States taxing authorities or Applicable Law), as
appropriate, to permit the Borrower to make payments hereunder for the account
of such Note Purchaser without deduction or withholding of United States federal
income or similar Taxes and (ii) upon the obsolescence of or after the
occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.11(d), copies (in such numbers
as may from time to time be prescribed by Applicable Law or regulations) of such
additional, amended or successor forms, certificates or statements as may be
required under Applicable Law to permit the Borrower or the Servicer to make
payments hereunder for the account of such lender without deduction or
withholding of United States federal income or similar Taxes.

 

(e)                                  If, in connection with an agreement or
other document providing liquidity support, credit enhancement or other similar
support to the Note Purchaser in connection with

 

55

--------------------------------------------------------------------------------


 

this Agreement or the funding or maintenance of Advances hereunder, the Note
Purchaser is required to compensate a bank or other financial institution in
respect of Taxes under circumstances similar to those described in this Section
2.11, then, within 10 days after demand by each applicable Note Purchaser, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Borrower shall pay) to the Note Purchaser such additional amount or amounts as
may be necessary to reimburse the Note Purchaser for any amounts paid by them.

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

 

SECTION 2.12                                            Collateral Assignment of
Agreements. The Borrower hereby collaterally assigns to the Trustee, for the
benefit of the Secured Parties, all of the Borrower’s right and title to and
interest in, to and under (but not any obligations under) the Purchase and Sale
Agreements (and any UCC financing statements filed under or in connection
therewith),  any Hedging Agreement, the Loan Agreements related to each Loan
Asset, all other agreements, documents and instruments evidencing, securing or
guarantying any Loan Asset and all other agreements, documents and instruments
related to any of the foregoing but excluding any Excluded Amounts, Retained
Interest or Attached Equity (the “Assigned Documents”). In furtherance and not
in limitation of the foregoing, the Borrower hereby collaterally assigns to the
Trustee, for the benefit of the Secured Parties, its right to indemnification
under Article IX of each Purchase and Sale Agreement.  The Borrower confirms
that until the Collection Date the Trustee on behalf of the Secured Parties
shall have the sole right to enforce the Borrower’s rights and remedies under
the Purchase and Sale Agreements and any UCC financing statements filed under or
in connection therewith for the benefit of the Secured Parties. The parties
hereto agree that such collateral assignment to the Trustee, for the benefit of
the Secured Parties, shall terminate upon the Collection Date.

 

SECTION 2.13                                            Grant of a Security
Interest. To secure the prompt, complete and indefeasible payment in full when
due, whether by lapse of time, acceleration or otherwise, of the Obligations and
the performance by the Borrower of all of the covenants and obligations to be
performed by it pursuant to this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, the Borrower hereby (a) collaterally assigns and pledges
to the Trustee, on behalf of the Secured Parties, and (b) grants a security
interest to the Trustee, on behalf of the Secured Parties, in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all of the Collateral Portfolio (including any Hedging
Agreements), whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located. For the avoidance of doubt, the
Collateral Portfolio shall not include any Excluded Amounts, and the Borrower
does not hereby assign, pledge or grant a security interest in any such amounts.
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Collateral Portfolio to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Trustee, for the
benefit of the Secured Parties, of any of its rights in the Collateral Portfolio
shall not release the Borrower from any of its duties or obligations under the
Collateral Portfolio, and (c) none of the Agent, the Trustee or the Note
Purchaser (nor its successors and assigns) shall have any obligations or
liability under the Collateral Portfolio by reason of this Agreement, nor shall
the

 

56

--------------------------------------------------------------------------------


 

Agent, the Trustee, or the Note Purchaser (nor its successors and assigns) be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

SECTION 2.14                                            Evidence of Debt. The
Agent shall maintain, solely for this purpose as the agent of the Borrower, at
its address referred to in Section 11.02 a copy of each assignment and
acceptance agreement and participation agreement delivered to and accepted by it
and a register for the recordation of the names and addresses and interests of
the Note Purchasers (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and each Note Purchaser shall treat each person whose name
is recorded in the Register as a Note Purchaser under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Note Purchaser at any reasonable time and from time to time
upon reasonable prior notice.

 

SECTION 2.15                                            Survival of
Representations and Warranties. It is understood and agreed that the
representations and warranties set forth in Sections 4.01, 4.02 and 4.03 are
made and are true and correct on the date of this Agreement and on each Cut-Off
Date unless such representations and warranties are made as of a specific date.

 

SECTION 2.16                                            Release of Loan Assets.

 

(a)                                  The Borrower may obtain the release of (i)
any Loan Asset (and the related Portfolio Assets pertaining thereto) released
pursuant to a Lien Release Dividend, sold or substituted in accordance with the
applicable provisions of Section 2.07 or liquidated in accordance with Section
6.05 and 12.08(a) and any Portfolio Assets pertaining to such Loan Asset and
(ii) any Collateral Portfolio that expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account. The Trustee, for the benefit of the Secured Parties,
shall at the sole expense of the Servicer, execute such documents and
instruments of release as may be prepared by the Servicer on behalf of the
Borrower, give notice of such release to the Collateral Custodian (in the form
of Exhibit N) and take other such actions as shall reasonably be requested by
the Borrower to effect such release of the Lien created pursuant to this
Agreement. Upon receiving such notification by the Trustee as described in the
immediately preceding sentence, the Collateral Custodian shall deliver the
Required Loan Documents to the Borrower.

 

(b)                                 Promptly after the Collection Date has
occurred, the Note Purchaser and the Agent, in accordance with their respective
interests, shall release to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Portfolio
Assets, free and clear of any Lien resulting solely from an act by the Trustee,
Note Purchaser or the Agent but without any other representation or warranty,
express or implied, by or recourse against the Note Purchaser or the Agent.

 

SECTION 2.17                                            Treatment of Amounts
Paid by the Borrower. Amounts paid by the Borrower pursuant to Section 2.07 on
account of Loan Assets shall be treated as payments of Principal Collections or
Interest Collections, as applicable, on Loan Assets hereunder.

 

57

--------------------------------------------------------------------------------


 

SECTION 2.18                                            Prepayment; Termination.

 

(a)                                  Except as expressly permitted or required
herein, including, without limitation, any repayment necessary to cure a
Borrowing Base Deficiency, Advances may only be prepaid in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Agent, the
Trustee and the Hedge Counterparty at least one Business Day prior to such
reduction and upon payment in full of any Hedge Breakage Costs, any Breakage
Fees and other accrued and unpaid costs and expenses of Agent and Note Purchaser
related to such prepayment; provided that no such reduction shall be given
effect unless (i) sufficient funds have been remitted to pay all such amounts in
full, as determined by the Agent, in its sole discretion, (ii) the Borrower has
complied with the terms of any Hedging Agreement requiring that one or more
Hedge Transactions be terminated in whole or in part as the result of any such
reduction of the Advances Outstanding, and has paid in full all Hedge Breakage
Costs owing to the relevant Hedge Counterparty for any such termination and
(iii) no event would result from such prepayment which would constitute an Event
of Default or an Unmatured Event of Default. The Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Hedge Breakage Costs, to the payment of any Breakage Fees and to the pro
rata reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.18(a) shall be irrevocable.

 

(b)                                 Notwithstanding any other provision hereof,
the Borrower shall not terminate this Agreement or any other Transaction
Document or reduce the Maximum Facility Amount prior to the date which is five
Business Days prior to the Stated Maturity Date without the Agent’s prior
written consent, which consent may be withheld in the Agent’s sole discretion;
provided, that (i) upon three Business Days’ prior written notice to the Agent,
the Trustee and the Hedge Counterparty and only so long as no Event of Default
has occurred and no Unmatured Event of Default exists, the Borrower may
terminate this Agreement upon payment in full of all outstanding Advances, all
accrued and unpaid Yield, any Breakage Fees, any Hedge Breakage Costs, all
accrued and unpaid costs and expenses of Agent and Note Purchaser, payment of
the Make-Whole Premium and payment of all other Obligations and (ii) with the
prior written consent of the Agent, the Borrower may reduce the Maximum Facility
Amount upon payment in full of the Make-Whole Premium and delivery of a Notice
of Reduction at least one Business Day prior to such reduction; provided,
further that no Event of Default or Unmatured Event of Default would result from
such reduction in the Maximum Facility Amount. Any termination of this Agreement
shall be subject to Section 11.05.

 

(c)                                  Notwithstanding anything to the contrary in
Section 2.18(b), no Make-Whole Premium shall be payable by the Borrower in the
event that either (i)(x) the Obligations are refinanced by the proceeds of any
other financing of the Transferor or any of its Affiliates by any of the Agent
or any of their respective Affiliates or (y) the Agent or any of their
respective Affiliates enters into another credit facility or other financing
with the Transferor or any of its Affiliates substantially concurrently with the
termination of this Agreement (provided that in either case of clause (x) or
clause (y) above, the aggregate commitments of such financing shall equal or
exceed the Advances Outstanding on such date, and the Agent or their respective
Affiliates hold at least 51% of the aggregate commitments of such replacement or
other financing), (ii) as of any date of determination, the Agent has not
approved greater than 33% of the Eligible Loan Assets submitted by the Borrower
for approval prior to such date, such

 

58

--------------------------------------------------------------------------------


 

percentage to be calculated based on the number of Eligible Loan Assets
reviewed; provided, that only Eligible Loan Assets with respect to which the
Borrower has provided the Agent with all of the information reasonably requested
by the Agent to make such approval determination for such Eligible Loan Asset;
provided, further, that at least 15 Eligible Loan Assets that meet the criteria
of the foregoing proviso must have been reviewed for this clause (ii) to apply.
For the avoidance of doubt, any reference to “Eligible Loan Asset” in this
Section 2.18(c) shall include Loan Assets which are not “Eligible Loan Assets”
solely due to the failure to satisfy clause 11 of Schedule III to this Agreement
or (iii) this Agreement is terminated within five Business Days prior to the
Stated Maturity Date.

 

(d)                                 The Borrower hereby acknowledges and agrees
that the Make-Whole Premium constitutes additional consideration for the Note
Purchaser to enter into this Agreement.

 

SECTION 2.19                                            Extension of Stated
Maturity Date and Reinvestment Period.

 

(a)                                  The Borrower may, within 60 days but not
less than 45 days prior to the Stated Maturity Date, make a request to the Agent
to extend the date set forth in the definition of “Stated Maturity Date” for an
additional period of one year from the Stated Maturity Date. The Stated Maturity
Date may be extended by one year from the Stated Maturity Date by mutual
agreement among the Agent, the Note Purchaser, the Borrower and the Servicer
(such extension, the “Stated Maturity Extension”). The Borrower confirms that
the Note Purchaser and the Agent, in their sole and absolute discretion, without
regard to the value or performance of the Loan Assets or any other factor, may
elect not to extend the Stated Maturity Date.

 

(b)                                 The Borrower may, within 60 days but not
less than 45 days prior to the date set forth in clause (i) of the definition of
“Reinvestment Period”, make a request to the Agent to extend the date set forth
in clause (i) of the definition of “Reinvestment Period” for an additional
period of one year from such date. Such date may be extended by one year from
such date by mutual agreement among the Agent, the Note Purchaser, the Borrower
and the Servicer (such extension, the “Reinvestment Period Extension”). The
effectiveness of the Reinvestment Period Extension shall be conditioned upon the
payment of the Additional Structuring Fee (as defined in the Fee Letter) to the
Agent for the Agent’s own account, in immediately available funds. The Borrower
confirms that the Note Purchaser or the Agent, in their sole and absolute
discretion, without regard to the value or performance of the Loan Assets or any
other factor, may elect not to extend the date set forth in clause (i) of the
definition of “Reinvestment Period”.  For the avoidance of any doubt, any
extension pursuant to this Section 2.19(b) shall automatically extend the Stated
Maturity Date by a corresponding length of time.

 

SECTION 2.20                                            Collections and
Allocations.

 

(a)                                  The Servicer shall promptly identify any
collections received as being on account of Interest Collections, Principal
Collections or other Available Collections and shall transfer, or cause to be
transferred, all Available Collections received in the Concentration Account or
received directly by it to the Collection Account by the close of business on
the second Business Day after such Collections are received.  Within fifteen
days following the Restatement Date, the Servicer shall instruct all Obligors to
remit Interest Collections and

 

59

--------------------------------------------------------------------------------


 

Principal Collections directly to the Collection Account. Upon the transfer of
Available Collections to the Collection Account, the Servicer shall segregate
Principal Collections and Interest Collections and transfer the same to the
Principal Collection Account and the Interest Collection Account, respectively. 
The Servicer shall further include a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account, as well as the amount on deposit in
the Unfunded Exposure Account, on each Reporting Date in the Servicing Report
delivered pursuant to Section 6.08(b).

 

(b)                                 On the Cut-Off Date with respect to any Loan
Asset, the Servicer will deposit into the Collection Account all Available
Collections received in respect of Eligible Loan Assets being transferred to and
included as part of the Collateral Portfolio on such date.

 

(c)                                  With the prior written consent of the Agent
(a copy of which will be provided by the Servicer to the Trustee), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Agent a report setting forth the calculation of such Excluded
Amounts in form and substance satisfactory to the Agent in its sole discretion.

 

(d)                                 Prior to notice of exclusive control, the
Servicer shall, pursuant to written instruction (which may be in the form of
standing instructions), direct the Trustee to invest, or cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall not be invested. A Permitted Investment acquired
with funds deposited in any Controlled Account shall mature not later than the
Business Day immediately preceding any Payment Date, and shall not be sold or
disposed of prior to its maturity unless the Servicer determines there is a
substantial risk of material deterioration of such Permitted Investment, in its
commercially reasonable discretion. All such Permitted Investments shall be
registered in the name of the Bank or its nominee for the benefit of the Agent
or Trustee, and otherwise comply with assumptions of the legal opinions of
Latham & Watkins LLP dated the Restatement Date and delivered in connection with
this Agreement. All income and gain realized from any such investment, as well
as any interest earned on deposits in any Controlled Account shall be
distributed in accordance with the provisions of Article II hereof. In the event
the Borrower or Servicer direct the funds to be invested in investments which
are not Permitted Investments, the Borrower shall deposit in the Collection
Account or the Unfunded Exposure Account, as the case may be (with respect to
investments made hereunder of funds held therein), an amount equal to the amount
of any actual loss incurred, in respect of any such investment, immediately upon
realization of such loss. None of the Bank, the Trustee, the Agent or the Note
Purchaser shall be liable for the amount of any loss incurred, in respect of any
investment, or lack of investment, of funds held in any Controlled Account.

 

(e)                                  Until the Collection Date, the Borrower
shall have no rights of direction or withdrawal, with respect to amounts held in
any Controlled Account, except to the extent explicitly set forth in Section
2.04 or Section 2.21.

 

60

--------------------------------------------------------------------------------


 

SECTION 2.21                                            Reinvestment of
Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Trustee and Agent, the Servicer may, to the extent of any Principal Collections
on deposit in the Principal Collection Account:

 

(a)                                  prior to the end of the Reinvestment
Period, withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)                                     all conditions precedent set forth in
Section 3.04 have been satisfied;

 

(ii)                                  no Event of Default has occurred, or would
result from such withdrawal and reinvestment, and no Unmatured Event of Default
or Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(iv)                              the Servicer provides same day written notice
to the Agent and the Trustee by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

 

(v)                                 the notice required in clause (iv) above
shall be accompanied by a Disbursement Request and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Servicer; and

 

(vi)                              the Trustee provides to the Agent by facsimile
(to be received no later than 1:30 p.m. on that same day) a statement reflecting
the total amount on deposit as of the opening of business on such day in the
Principal Collection Account; or

 

(b)                                 prior to the Facility Maturity Date,
withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18(a).

 

Upon the satisfaction of the applicable conditions set forth in this Section
2.21 (as certified by the Borrower to the Trustee and the Agent), the Trustee
will release funds from the Principal Collection Account to the Servicer in an
amount not to exceed the lesser of (A) the amount requested by the Servicer and
(B) the amount on deposit in the Principal Collection Account on such day.

 

61

--------------------------------------------------------------------------------


 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

SECTION 3.01                                            Conditions Precedent to
Effectiveness.

 

(a)                                  This Agreement shall be effective upon
satisfaction of the conditions precedent that:

 

(i)                                     all reasonable up-front expenses and
fees (including legal fees and any fees required under the Fee Letter) that are
invoiced at or prior to the Restatement Date shall have been paid in full;

 

(ii)                                  (x) payment in full of all Indebtedness
owed to Wells Fargo Bank, National Association pursuant to the JPMorgan Loan
Documents and (y) the closing of the amended JPMorgan Loan Documents, to the
reasonable satisfaction of the Agent;

 

(iii)                               any and all information submitted to the
Note Purchaser by the Borrower, the Transferor, the Equityholder or the Servicer
or any of their Affiliates is true, accurate, complete in all material respects
and not misleading in any material respect;

 

(iv)                              the Note Purchaser shall have received, all
documentation and other information requested by the Note Purchaser in its sole
discretion and/or required by regulatory authorities with respect to the
Borrower, the Transferor and the Servicer under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, all in form and substance reasonably satisfactory to the
Note Purchaser;

 

(v)                                 the Agent shall have received on or before
the date of such Advance the items listed in Schedule I hereto, each in form and
substance satisfactory to the Agent and the Note Purchaser;

 

(vi)                              the Agent and Note Purchaser have received
approval from their internal credit committee and all other necessary approvals,
as required by the Agent, in its sole discretion; and

 

(vii)                           no material adverse effect on the business,
assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, has occurred.

 

(b)                                 By its execution and delivery of this
Agreement, each of the Borrower and Servicer hereby certifies that, and the
Agent hereby acknowledges that, each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied.

 

SECTION 3.02                                            Conditions Precedent to
All Advances. Each Advance (including the Initial Advance, except as explicitly
set forth below) to the Borrower from the Note Purchaser shall be subject to the
further conditions precedent that:

 

62

--------------------------------------------------------------------------------


 

(a)                                  On the Advance Date of such Advance, the
following statements shall be true and correct, and the Borrower by accepting
any amount of such Advance shall be deemed to have certified that:

 

(i)                                     the Servicer (on behalf of the Borrower)
shall have delivered to the Agent (with a copy to the Collateral Custodian and
copies of the Notice of Borrowing and Borrowing Base Certificate to the Trustee
only) no later than 5:00 p.m. on the date that is one Business Day prior to the
related Advance Date: (A) a Notice of Borrowing, (B) a Borrowing Base
Certificate, (C) a Loan Asset Schedule and (D) except with respect to an Advance
under Section 2.02(f), Loan Assignments in the form of Exhibit A to the Purchase
and Sale Agreements (including Schedule I thereto) and containing such
additional information as may be reasonably requested by the Agent;

 

(ii)                                  except with respect to an Advance under
Section 2.02(f), the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Agent), no later than 2:00 p.m. one Business Day prior to
the related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Advance Date as to
any Loan Assets;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 are true and correct in all material respects,
and (except with respect to an Advance required by Section 2.02(f)) there exists
no breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Advance to take place on such Advance Date and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date);

 

(iv)                              on and as of such Advance Date, after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance (except with respect to an Advance required by Section 2.02(f)), the
Advances Outstanding does not exceed the Borrowing Base;

 

(v)                                 no Event of Default has occurred, or would
result from such Advance, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such Advance;

 

(vi)                              no event has occurred and is continuing, or
would result from such Advance, which constitutes a Servicer Termination Event
or any event which, if it continues uncured, will, with notice or lapse of time,
constitute a Servicer Termination Event;

 

63

--------------------------------------------------------------------------------


 

(vii)                           since the Closing Date, no material adverse
change has occurred in the ability of the Servicer, Transferor, the Equityholder
or the Borrower to perform its obligations under any Transaction Document;

 

(viii)                        no Liens exist in respect of Taxes which are prior
to the lien of the Trustee on the Eligible Loan Assets to be Pledged on such
Advance Date; and

 

(ix)                                all terms and conditions of each Purchase
and Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset being Pledged hereunder on such Advance Date (and the
Portfolio Assets related thereto), including, without limitation, the perfection
of the Borrower’s interests therein, shall have been satisfied in full, and all
filings (including, without limitation, UCC filings) required to be made by any
Person and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed, and with respect to
each Eligible Loan Asset so assigned pursuant to each Purchase and Sale
Agreement, the Transferor and the Equityholder shall not have been subject to
any Change of Control since the Restatement Date, other than a Change of Control
previously approved by the Agent in writing.

 

(b)                                 The Agent shall have approved in its sole
and absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Advance Date.

 

(c)                                  No Applicable Law shall prohibit, and no
order, judgment or decree of any federal, state or local court or governmental
body, agency or instrumentality shall prohibit or enjoin, the making of such
Advances by the Note Purchaser or the proposed Pledge of Eligible Loan Assets in
accordance with the provisions hereof.

 

(d)                                 Except with respect to an Advance required
by Section 2.02(f), the proposed Advance Date shall take place during the
Reinvestment Period and the Facility Maturity Date has not yet occurred.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Agent and the Note
Purchaser, which right may be exercised at any time on the demand of the Note
Purchaser, to rescind the related Advance and direct the Borrower to pay to the
Agent for the benefit of the Note Purchaser an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

 

SECTION 3.03                                            Advances Do Not
Constitute a Waiver. No Advance made hereunder shall constitute a waiver of any
condition to the Note Purchaser’s obligation to make such an advance unless such
waiver is in writing and executed by the Note Purchaser.

 

SECTION 3.04                                            Conditions to Pledges of
Loan Assets. Each Pledge of an additional Eligible Loan Asset pursuant to
Section 2.06, a Substitute Eligible Loan Asset pursuant to Section 2.07(a) or
(e), an additional Eligible Loan Asset pursuant to Section 2.21 or

 

64

--------------------------------------------------------------------------------


 

any other Pledge of a Loan Asset hereunder shall be subject to the further
conditions precedent that (as certified to the Trustee by the Borrower):

 

(a)                                  the Servicer (on behalf of the Borrower)
shall have delivered to the Agent (with a copy to the Collateral Custodian and
copies of the Notice of Borrowing and Borrowing Base Certificate to the Trustee
only) no later than 5:00 p.m. on the date that is one Business Day prior to the
related Cut-Off Date: (A) a Borrowing Base Certificate, (B) a Loan Asset
Schedule and (C) Loan Assignments in the form of Exhibit A to the Purchase and
Sale Agreements (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Agent;

 

(b)                                 the Borrower shall have delivered to the
Collateral Custodian (with a copy to the Agent), no later than 2:00 p.m. one
Business Day prior to the related Cut-Off Date, a faxed or e-mailed copy of the
duly executed original promissory notes of the Loan Assets (and, in the case of
any Noteless Loan Asset, a fully executed assignment agreement) and if any Loan
Assets are closed in escrow, a certificate (in the form of Exhibit K) from the
closing attorneys of such Loan Assets certifying the possession of the Required
Loan Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days of any related
Cut-Off Date as to any Loan Assets;

 

(c)                                  no Liens exist in respect of Taxes which
are prior to the lien of the Trustee on the Eligible Loan Assets to be Pledged
on such Cut-Off Date;

 

(d)                                 all terms and conditions of each Purchase
and Sale Agreement required to be satisfied in connection with the assignment of
each Eligible Loan Asset being Pledged hereunder on such Cut-Off Date (and the
Portfolio Assets related thereto), including, without limitation, the perfection
of the Borrower’s interests therein, shall have been satisfied in full, and all
filings (including, without limitation, UCC filings) required to be made by any
Person and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed;

 

(e)                                  the Agent shall have approved in its sole
and absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Cut-Off Date;

 

(f)                                    no Event of Default has occurred, or
would result from such Pledge, and no Unmatured Event of Default exists, or
would result from such Pledge (other than, with respect to any Pledge of an
Eligible Loan Asset necessary to cure a Borrowing Base Deficiency in accordance
with Section 2.06 or 2.07, an Unmatured Event of Default arising solely pursuant
to such Borrowing Base Deficiency); and

 

(g)                                 the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 are true and correct in all material respects,
and there exists no breach of any covenant contained in Sections 5.01, 5.02,
5.03 and 5.04 before and after giving effect to the Pledge to

 

65

--------------------------------------------------------------------------------


 

take place on such Cut-Off Date, on and as of such day as though made on and as
of such date (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                            Representations and
Warranties of the Borrower.  The Borrower hereby represents and warrants, as of
the Restatement Date, as of each applicable Cut-Off Date, as of each applicable
Advance Date, as of each Payment Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made:

 

(a)                                  Organization, Good Standing and Due
Qualification.  The Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware (subject to
Section 5.02(r)) and has the power and all licenses necessary to own its assets
and to transact the business in which it is engaged and is duly qualified and in
good standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio
requires such qualification.

 

(b)                                 Power and Authority; Due Authorization;
Execution and Delivery.  The Borrower has the power, authority and legal right
to make, deliver and perform this Agreement and each of the Transaction
Documents to which it is a party and all of the transactions contemplated hereby
and thereby, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each of the Transaction Documents
to which it is a party, and to grant to the Trustee, for the benefit of the
Secured Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

 

(c)                                  Binding Obligation.  This Agreement and
each of the Transaction Documents to which the Borrower is a party constitutes
the legal, valid and binding obligation of the Borrower, enforceable against it
in accordance with their respective terms, except as the enforceability hereof
and thereof may be limited by Bankruptcy Laws and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).

 

(d)                                 All Consents Required.  No consent of any
other party and no consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority, bureau or agency
is required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any Transaction Document to which it is a party or
the validity or enforceability of this Agreement or any such Transaction
Document or the Loan Assets or the transfer of an ownership interest or security
interest in such Loan Assets, other than such as have been met or obtained and
are in full force and effect.

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement and all other agreements and instruments executed
and delivered or to be executed and delivered pursuant hereto or thereto in
connection with the Pledge of the Collateral Portfolio will not (i) create any
Lien on the Collateral Portfolio other than Permitted Liens or (ii) violate any

 

66

--------------------------------------------------------------------------------


 

Applicable Law or the certificate of formation or limited liability company
agreement of the Borrower or (iii) violate any contract or other agreement to
which the Borrower is a party or by which the Borrower or any property or assets
of the Borrower may be bound.

 

(f)                                    No Proceedings.  There is no litigation
or administrative proceeding or investigation pending or, to the knowledge of
the Borrower, threatened against the Borrower or any properties of the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Borrower is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

 

(g)                                 Selection Procedures.  In selecting the Loan
Assets to be Pledged pursuant to this Agreement, no selection procedures were
employed which are intended to be adverse to the interests of the Note
Purchaser.

 

(h)                                 Bulk Sales.  The grant of the security
interest in the Collateral Portfolio by the Borrower to the Trustee, for the
benefit of the Secured Parties, pursuant to this Agreement, is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

(i)                                     Pledge of Collateral Portfolio.  Except
as otherwise expressly permitted by the terms of this Agreement, no item of
Collateral Portfolio has been sold, transferred, assigned or pledged by the
Borrower to any Person, other than as contemplated by Article II and the Pledge
of such Collateral Portfolio to the Trustee, for the benefit of the Secured
Parties, pursuant to the terms of this Agreement.

 

(j)                                     Indebtedness.  The Borrower has no
Indebtedness or other indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (i) Indebtedness incurred
under the terms of the Transaction Documents and (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Transaction Documents.

 

(k)                                  Sole Purpose.  The Borrower has been formed
solely for the purpose of engaging in transactions of the types contemplated by
this Agreement, and has not engaged in any business activity other than the
negotiation, execution and to the extent applicable, performance of this
Agreement and the transactions contemplated by the Transaction Documents.

 

(l)                                     No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Borrower’s
performance of its obligations under this Agreement or any Transaction Document
to which the Borrower is a party.

 

(m)                               Taxes.  The Borrower has filed or caused to be
filed (on a consolidated basis or otherwise) on a timely basis all tax returns
(including, without limitation, all foreign, federal, state, local and other tax
returns) required to be filed by it, is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for

 

67

--------------------------------------------------------------------------------


 

those Taxes being contested in good faith by appropriate proceedings and in
respect of which it has established proper reserves on its books. No Tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such Tax, assessment or other governmental charge. Any Taxes,
fees and other governmental charges due and payable by the Borrower, as
applicable, in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

 

(n)                                 Location.  The Borrower’s location (within
the meaning of Article 9 of the UCC) is Delaware. The chief executive office of
the Borrower (and the location of the Borrower’s records regarding the
Collateral Portfolio (other than those delivered to the Collateral Custodian))
is located at the address set forth under its name in Section 11.02 (or at such
other address as shall be designated by such party in a written notice to the
other parties hereto).

 

(o)                                 Tradenames.  Except as permitted hereunder,
the Borrower’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Borrower has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as” names
other than as disclosed on Schedule II hereto (as such schedule may be updated
from time to by the Agent upon receipt of a notice delivered to the Agent
pursuant to Section 5.02(r)); the Borrower’s only jurisdiction of formation is
Delaware, and, except as permitted hereunder, the Borrower has not changed its
jurisdiction of formation.

 

(p)                                 Solvency.  The Borrower is not the subject
of any Bankruptcy Proceedings or Bankruptcy Event. The Borrower is solvent, and
the transactions under this Agreement and any other Transaction Document to
which the Borrower is a party do not and will not render the Borrower insolvent.
The Borrower is paying its debts as they become due (subject to any applicable
grace period); and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

 

(q)                                 No Subsidiaries.  The Borrower has no
Subsidiaries other than in connection with retaining equity pursuant to Section
6.05.

 

(r)                                    Value Given.  The Borrower has given fair
consideration and reasonably equivalent value to the Equityholder in exchange
for the purchase of the Loan Assets (or any number of them) from the
Equityholder pursuant to the Second Tier Purchase and Sale Agreement. No such
transfer has been made for or on account of an antecedent debt owed by the
Borrower to the Equityholder and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

(s)                                  Reports Accurate.  All Servicer’s
Certificates, Servicing Reports, Notices of Borrowing, Borrowing Base
Certificates and other written or electronic information, exhibits, financial
statements, documents, books, records or reports furnished by the Servicer to
the Agent, the Trustee, the Note Purchaser or the Collateral Custodian in
connection with this Agreement are, as of their date, accurate, true and
correct; provided that, solely with respect to written or electronic information
furnished by the Servicer which was provided to the Servicer from an Obligor
with respect to a Loan Asset, such information need only be accurate, true and
correct to the knowledge of the Servicer; provided, further, that the foregoing
proviso shall not

 

68

--------------------------------------------------------------------------------


 

apply to any information presented in a Servicer’s Certificate, Servicing
Report, Notice of Borrowing or Borrowing Base Certificate.

 

(t)                                    Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or in the other Transaction
Documents (including, without limitation, the use of proceeds from the sale of
the Collateral Portfolio) will violate or result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(u)                                 No Adverse Agreements.  There are no
agreements in effect adversely affecting the rights of the Borrower to make, or
cause to be made, the grant of the security interest in the Collateral Portfolio
contemplated by Section 2.13.

 

(v)                                 Event of Default/Unmatured Event of
Default.  No event has occurred which constitutes an Event of Default, and no
event has occurred and is continuing which constitutes an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Agent as such).

 

(w)                               Credit Policy and Servicing Standard.  Each of
the Loan Assets was underwritten or acquired and is being serviced in
conformance with the standard underwriting, credit, collection, operating and
reporting procedures and systems of the Servicer or the Transferor.

 

(x)                                   ERISA.  The present value of all benefits
vested under all “employee pension benefit plans,” as such term is defined in
Section 3 of ERISA, maintained by the Borrower or any ERISA Affiliate of the
Borrower, or in which employees of the Borrower or any ERISA Affiliate of the
Borrower are entitled to participate, as from time to time in effect (the
“Pension Plans”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date). No prohibited transactions, failure to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Benefit Plan other than a Multiemployer Plan,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Borrower to any material tax, penalty
or other liability.  No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

(y)                                 Allocation of Charges.  There is not any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein or as consented to by the Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges; provided that

 

69

--------------------------------------------------------------------------------


 

it is understood and acknowledged that the Borrower will be consolidated with
the Servicer for tax purposes.

 

(z)                                   Broker-Dealer.  The Borrower is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(aa)                            Concentration Account. On or prior to the
Account Transition Deadline, the Concentration Account and the Collection
Account are the only accounts to which Obligors have been instructed by the
Borrower, or the Servicer on the Borrower’s behalf, to send Principal
Collections and Interest Collections on the Collateral Portfolio. After the
Account Transition Deadline, the Collection Account is the only account to which
Obligors have been instructed by the Borrower, or the Servicer on the Borrower’s
behalf, to send Principal Collections and Interest Collections on the Collateral
Portfolio. Except as contemplated by the Intercreditor Agreement, the Borrower
has not granted any Person other than the Agent and the Trustee an interest in
the Concentration Account.  The Concentration Account is subject only to the
interests of the parties to the Intercreditor Agreement. The Borrower has not
granted any Person other than the Trustee, for the benefit of the Secured
Parties, an interest in the Collection Account.

 

(bb)                          Second Tier Purchase and Sale Agreement.  The
Second Tier Purchase and Sale Agreement and the Second Tier Loan Assignments
contemplated therein are the only agreements pursuant to which the Borrower
acquires the Collateral Portfolio. The Original Purchase and Sale Agreement was
the only agreement pursuant to which the Borrower acquired the Collateral
Portfolio prior to the Restatement Date.

 

(cc)                            Investment Company Act.  The Borrower is not
required to register as an “investment company” under the provisions of the 1940
Act.

 

(dd)                          Compliance with Law.  The Borrower has complied in
all material respects with all Applicable Law to which it may be subject, and no
item of the Collateral Portfolio contravenes any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

 

(ee)                            Collections.  The Borrower acknowledges that all
Available Collections received by it or its Affiliates with respect to the
Collateral Portfolio Pledged hereunder are held and shall be held in trust for
the benefit of the Trustee, on behalf of the Secured Parties until deposited
into the Collection Account within two Business Days after receipt as required
herein.

 

(ff)                                Set-Off, etc.  No Loan Asset has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor, the Equityholder or the Obligor
thereof, and no Collateral Portfolio is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor, the Equityholder or the
Obligor with respect thereto, except, in each case, for amendments, extensions
and modifications, if any, to such Collateral Portfolio otherwise

 

70

--------------------------------------------------------------------------------


 

permitted pursuant to Section 6.04(a) of this Agreement and in accordance with
the Credit Policy and the Servicing Standard.

 

(gg)         Full Payment.  As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(hh)         Environmental.  With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment.  As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor, the Equityholder nor the Servicer has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

(ii)           USA PATRIOT Act.  Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Confirmation from Transferor and Equityholder.  The Borrower has
received in writing from the Transferor and the Equityholder confirmation that
the Transferor and the Equityholder will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)         Accuracy of Representations and Warranties.  Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all material respects. The Borrower hereby reaffirms each
representation and warranty made pursuant to the Original Agreement and
represents and warrants that each such representation and warranty was, as of
its date, true and correct in all material respects and that, immediately prior
to this amendment and restatement of this Agreement, there existed no breach of
any covenant or

 

71

--------------------------------------------------------------------------------


 

agreement of the Original Agreement. For the avoidance of doubt, the Borrower
hereby agrees that any such breach of any representation, warranty, covenant or
agreement of the Borrower under the Original Agreement prior to the Restatement
Date shall be treated as a breach of a representation or warranty under this
Section 4.01.

 

(ll)           Reaffirmation of Representations and Warranties.  On each day
that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in Section 4.01 and
Section 4.02 are correct on and as of such day as though made on and as of such
day, except for any such representations or warranties which are made as of a
specific date.

 

(mm)       Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Trustee, on behalf of the Secured Parties, which security interest is prior to
all other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

 

(ii)           the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);

 

(iii)          with respect to Collateral Portfolio that constitute “security
entitlements”:

 

a.             all of such security entitlements have been credited to one of
the Controlled Accounts and the securities intermediary for each Controlled
Account has agreed to treat all assets credited to such Controlled Account as
“financial assets” within the meaning of the applicable UCC;

 

b.             the Borrower has taken all steps necessary to cause the
securities intermediary to identify in its records the Borrower, for the benefit
of the Secured Parties, as the Person having a security entitlement against the
securities intermediary in each of the Controlled Accounts; and

 

c.             the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Trustee, for the benefit of the
Secured Parties.  The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Trustee (acting at
the direction of the Agent) in accordance with the Transaction Documents,
including causing cash to be invested in Permitted Investments; provided that,
upon the delivery of a notice of exclusive control under the Collection Account
Agreement or Unfunded Exposure Account Agreement by the Trustee (acting at the
direction

 

72

--------------------------------------------------------------------------------


 

of the Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Trustee, on behalf of the Secured
Parties, including with respect to the investment of cash in Permitted
Investments.

 

(iv)          all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)           with respect to any Controlled Account which constitutes a
“deposit account” as defined in the applicable UCC, the Borrower, the Bank and
the Trustee, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Trustee on behalf of the Secured Parties to
direct disposition of the funds in such deposit account;

 

(vi)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)         the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Trustee, on behalf of the Secured Parties;

 

(viii)        the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Trustee, on behalf of the Secured Parties,
under this Agreement; provided that filings in respect of real property shall
not be required;

 

(ix)           other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Trustee, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio.  The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral  Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the Second
Tier Purchase and Sale Agreement, or (B) relating to the closing of a Permitted
Securitization contemplated by Section 2.07(c), or (C) that has been terminated
and/or fully and validly assigned to the Trustee on or prior to the Closing
Date. The Borrower is not aware of the filing of any judgment or Tax lien
filings against the Borrower;

 

(x)            all original executed copies of each underlying promissory note
or copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset has been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

(xi)           other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written

 

73

--------------------------------------------------------------------------------


 

acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Trustee, is holding the underlying promissory notes that
constitute or evidence the Loan Assets solely on behalf of and for the Trustee,
for the benefit of the Secured Parties; provided that the acknowledgement of the
Collateral Custodian set forth in Section 12.11 may serve as such
acknowledgement;

 

(xii)          none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

(xiii)         with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Trustee, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Trustee, for the benefit of the Secured Parties, upon original issue
or registration of transfer by the Borrower of such certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

SECTION 4.02               Representations and Warranties of the Borrower
Relating to the Agreement and the Collateral Portfolio.  The Borrower hereby
represents and warrants, as of the Restatement Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Payment Date and
any date which Loan Assets are Pledged hereunder and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the Trustee,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Controlled Accounts and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens. 
Neither the Borrower nor any Person claiming through or under Borrower shall
have any claim to or interest in the Controlled Accounts and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

(b)           Eligibility of Collateral Portfolio. As of the Restatement Date,
each Cut-Off Date and each Advance Date, (i) the Loan Asset Schedule and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with

 

74

--------------------------------------------------------------------------------


 

respect to the identity of such item of Collateral Portfolio and the amounts
owing thereunder is true and correct as of the related Cut-Off Date, (ii) each
Loan Asset designated on any Borrowing Base Certificate as an Eligible Loan
Asset and each Loan Asset included as an Eligible Loan Asset in any calculation
of Borrowing Base or Borrowing Base Deficiency is an Eligible Loan Asset and
(iii) with respect to each item of Collateral Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Trustee, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect.

 

(c)           No Fraud. Each Loan Asset was originated without any fraud or
material misrepresentation by the Transferor or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

 

(d)           Reaffirmation of Representations and Warranties. The Borrower
hereby reaffirms that each representation and warranty made pursuant to Section
4.02 of the Original Agreement and represents and warrants that each such
representation and warranty was, as of its date, true and correct in all
material respects. For the avoidance of doubt, the Borrower hereby agrees that
any such breach of any representation or warranty made by the Borrower under
Section 4.02 of the Original Agreement prior to the Restatement Date shall be
treated as a breach of a representation or warranty under this Section 4.02,
including, without limitation, for purposes of the Borrower’ obligation to
repurchase Warranty Loan Assets.

 

SECTION 4.03               Representations and Warranties of the Servicer.  The
Servicer hereby represents and warrants, as of the Restatement Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each Payment
Date and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made:

 

(a)           Organization and Good Standing.  The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

(b)           Due Qualification.  The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Servicer (i) has all necessary power, authority and legal right to (a)
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, (b) carry out the terms of the Transaction Documents to which it
is a party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.  This Agreement and each other Transaction

 

75

--------------------------------------------------------------------------------


 

Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

(d)           Binding Obligation.  This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iii) violate any Applicable Law.

 

(f)            No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Servicer is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Servicer is a party or (iii) other than the Disclosed Matters, seeking any
determination or ruling that could reasonably be expected to have Material
Adverse Effect. Since the Restatement Date, there has been no change in the
status of the Disclosed Matters (after giving effect to any update of the
Disclosed Matters in accordance with the definition thereof) that, individually
or in the aggregate, has resulted in, or materially increased the likelihood of,
a Material Adverse Effect.

 

(g)           All Consents Required.  All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)           Reports Accurate.  No Borrowing Base Certificate, information,
exhibit, financial statement, document, book, record or report furnished by the
Servicer to the Agent, the Trustee, the Note Purchaser or the Collateral
Custodian in connection with this Agreement is inaccurate in any material
respect as of the date it is dated, and no such document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided that, solely with
respect to written or electronic information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Servicer; provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 

76

--------------------------------------------------------------------------------


 

(i)            Credit Policy and Servicing Standard.  The Servicer has complied
in all material respects with (i) the Credit Policy with regard to the
origination and underwriting of the Loan Assets and (ii) the Servicing Standard
with regard to the servicing of the Loan Assets.

 

(j)            Collections.  The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)           Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Servicer.

 

(l)            Solvency.  The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event.  The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not solvent.

 

(m)          Taxes.  The Servicer has filed or caused to be filed all tax
returns that are required to be filed by it.  The Servicer has paid or made
adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)           Security Interest.  The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement.  Upon the filing of UCC-1 financing statements
naming the Trustee as secured party and the Borrower as debtor, the Trustee, for
the benefit of the Secured Parties, shall have a valid and first priority
perfected security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
(except for any Permitted Liens).  All filings (including, without limitation,
such UCC filings) as are necessary for the perfection of the Secured Parties’
security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

 

(p)           ERISA.  The present value of all benefits vested under all Pension
Plans does not exceed the value of the assets of the Pension Plan allocable to
such vested benefits (based on the value of such assets as of the last annual
valuation date).  No prohibited transactions, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA

 

77

--------------------------------------------------------------------------------


 

and Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, withdrawals or reportable events have occurred with respect
to any Pension Plans that, in the aggregate, could subject the Servicer to any
material tax, penalty or other liability.  No notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(q)           USA PATRIOT Act.  Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(r)            Environmental.  With respect to each item of Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer: 
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. The Servicer has not received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Servicer, have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(s)           No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(t)            Concentration Account. On or prior to the Account Transition
Deadline, the Concentration Account and the Collection Account are the only
accounts to which Obligors have been instructed by the Servicer on the
Borrower’s behalf to send Available Collections on the Collateral Portfolio.
After the Account Transition Deadline, the Collection Account is the only
account to which Obligors have been instructed by the Servicer on the Borrower’s
behalf to send Available Collections on the Collateral Portfolio. Except as
contemplated by the Intercreditor Agreement, the Servicer has not granted any
Person other than the Agent and the Trustee an interest in the Concentration
Account.  The Concentration Account is subject only to the interests of the
parties to the Intercreditor Agreement.

 

78

--------------------------------------------------------------------------------


 

(u)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(v)           Servicer Termination Event.  No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Agent as such).

 

(w)          Broker-Dealer.  The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(x)            Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject, and no
Loan Asset in the Collateral Portfolio contravenes in any respect any Applicable
Law.

 

(y)           Reaffirmation of Representations and Warranties.  The Servicer
hereby reaffirms that each representation and warranty made pursuant to the
Original Agreement and represents and warrants that each such representation and
warranty was, as of its date, true and correct in all material respects and
that, immediately prior to this amendment and restatement of this Agreement,
there existed no breach of any covenant or agreement of the Servicer under the
Original Agreement prior to the Restatement Date. For the avoidance of doubt,
the Servicer hereby agrees that any such breach of any representation, warranty,
covenant or agreement under the Original Agreement shall be treated as a breach
of a representation or warranty under this Section 4.03.

 

SECTION 4.04               Representations and Warranties of the Trustee.  The
Trustee in its individual capacity and as Trustee represents and warrants as
follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States.  It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Trustee under this Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Trustee, as the case may be.

 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Trustee is a party or by which it or any of its property is bound.

 

79

--------------------------------------------------------------------------------


 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Trustee, required in connection with the execution and delivery of this
Agreement, the performance by the Trustee of the transactions contemplated
hereby and the fulfillment by the Trustee of the terms hereof have been
obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Trustee, enforceable against the Trustee in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity (whether considered in a suit
at law or in equity).

 

SECTION 4.05               Representations and Warranties of the Note
Purchaser.  The Note Purchaser hereby represents and warrants that it is (a)
either a Qualified Institutional Buyer under Rule 144A of the Securities Act or
an institutional “Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.

 

SECTION 4.06               Representations and Warranties of the Collateral
Custodian.  The Collateral Custodian in its individual capacity and as
Collateral Custodian represents and warrants as follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States.  It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Custodian is a party or by which it or any of its property
is bound.

 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by

 

80

--------------------------------------------------------------------------------


 

the Collateral Custodian of the transactions contemplated hereby and the
fulfillment by the Collateral Custodian of the terms hereof have been obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

SECTION 5.01               Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Organizational Procedures and Scope of Business.  The Borrower
will observe all organizational procedures required by its certificate of
formation, limited liability company agreement and the laws of its jurisdiction
of formation. Without limiting the foregoing, the Borrower will limit the scope
of its business to: (i) the acquisition of Eligible Loan Assets and the
ownership and management of the Portfolio Assets and the related assets in the
Collateral Portfolio; (ii) the sale, transfer or other disposition of Loan
Assets as and when permitted under the Transaction Documents; (iii) entering
into and performing under the Transaction Documents; (iv) consenting or
withholding consent as to proposed amendments, waivers and other modifications
of the Loan Agreements to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; (v) exercising any rights
(including but not limited to voting rights and rights arising in connection
with a Bankruptcy Event with respect to an Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Obligor) or remedies in
connection with the Loan Assets and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor to the extent not
in conflict with the terms of this Agreement or any other Transaction Document;
and (vi) to engage in any activity and to exercise any powers permitted to
limited liability companies under the laws of the State of Delaware that are
related to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

 

(b)           Special Purpose Entity Requirements.  The Borrower will at all
times:  (i) maintain at least one Independent Director; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Equityholder
and any other Person (although, in connection with certain advertising and
marketing, the Borrower may be identified as a Subsidiary of Ares); (iv) have a
Board of Directors separate from that of the Equityholder and any other Person;
(v) file its own tax returns, if any, as may be required under Applicable Law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any Taxes so required to be paid under Applicable Law in
accordance with the terms of this Agreement; (vi) except as contemplated by the
Transaction Documents, not commingle its assets with assets of any other Person;
(vii) conduct its business

 

81

--------------------------------------------------------------------------------


 

in its own name and strictly comply with all organizational formalities to
maintain its separate existence (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (viii) maintain separate financial statements, except to the extent that
the Borrower’s financial and operating results are consolidated with those of
Ares in consolidated financial statements; (ix) pay its own liabilities only out
of its own funds; (x) maintain an arm’s-length relationship with its Affiliates
and the Equityholder; (xi) pay the salaries of its own employees, if any; (xii)
not hold out its credit or assets as being available to satisfy the obligations
of others; (xiii) maintain separate office space (which may be a separately
identified area in office space shared with one or more Affiliates of the
Borrower) and allocate fairly and reasonably any overhead for shared office
space; (xiv) use separate stationery, invoices and checks (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (xv) except as expressly permitted by this
Agreement, not pledge its assets as security for the obligations of any other
Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its Board of Directors to meet at
least annually or act pursuant to written consent and keep minutes of such
meetings and actions and observe in all material respects all other Delaware
limited liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.

 

(c)           Preservation of Company Existence.  The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.

 

(d)           Compliance with Legal Opinions.  The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Borrower, issued in connection with the Purchase and Sale Agreements and
relating to the issues of substantive consolidation and true sale of the Loan
Assets.

 

(e)           Deposit of Collections.  The Borrower shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(f)            Disclosure of Purchase Price.  The Borrower shall disclose to the
Agent and the Note Purchaser the purchase price for each Loan Asset proposed to
be transferred to the Equityholder and then to the Borrower pursuant to the
terms of the Purchase and Sale Agreements.

 

82

--------------------------------------------------------------------------------


 

(g)           Obligor Defaults.  The Borrower shall give, or shall cause
Servicer to give, notice to the Agent and the Note Purchaser within two Business
Days of the Borrower’s, the Transferor’s or the Servicer’s actual knowledge of
the occurrence of any default by an Obligor under any Loan Asset.

 

(h)           Required Loan Documents.  The Borrower shall deliver to the
Collateral Custodian a hard copy of the Required Loan Documents and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset.

 

(i)            Taxes.  The Borrower will file or cause to be filed its tax
returns and pay any and all Taxes imposed on it or its property as required by
the Transaction Documents (except as contemplated in Section 4.01(m)).

 

(j)            Notice of Event of Default.  The Borrower shall notify the Agent
of the occurrence of any Event of Default under this Agreement promptly upon
obtaining actual knowledge of such event. In addition, no later than two
Business Days following the Borrower’s knowledge or notice of the occurrence of
any Event of Default, the Borrower will provide to the Agent a written statement
of a Responsible Officer of the Borrower setting forth the details of such event
and the action that the Borrower proposes to take with respect thereto.

 

(k)           Notice of Material Events.  The Borrower shall, promptly upon
becoming aware thereof, notify the Agent of any event or other circumstance that
is reasonably likely to have a Material Adverse Effect.

 

(l)            Notice of Income Tax Liability.  The Borrower shall furnish to
the Agent telephonic or facsimile notice within 10 Business Days (confirmed in
writing within five Business Days thereafter) of the receipt of revenue agent
reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments (i) to the Tax liability of Ares or
any “affiliated group” (within the meaning of Section 1504(a)(l) of the Code) of
which Ares is a member in an amount equal to or greater than $25,000,000 in the
aggregate, or (ii) to the Tax liability of the Borrower itself in an amount
equal to or greater than $1,000,000 in the aggregate.  Any such notice shall
specify the nature of the items giving rise to such adjustments and the amounts
thereof.

 

(m)          Notice of Auditors’ Management Letters.  The Borrower shall
promptly notify the Agent after the receipt of any auditors’ management letters
received by the Borrower or by its accountants.

 

(n)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Borrower shall promptly notify the Agent if any representation
or warranty set forth in Section 4.01 or Section 4.02 was incorrect at the time
it was given or deemed to have been given and at the same time deliver to the
Trustee, the Agent and the Note Purchaser a written notice setting forth in
reasonable detail the nature of such facts and circumstances.  In particular,
but without limiting the foregoing, the Borrower shall notify the Agent in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Borrower which would render any of
the said representations and

 

83

--------------------------------------------------------------------------------


 

warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

 

(o)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreements.  The Borrower confirms and agrees that the
Borrower will, upon receipt of notice or discovery thereof, promptly send to the
Agent and the Trustee a notice of (i) any breach of any representation,
warranty, agreement or covenant under either of the Purchase and Sale Agreements
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, promptly upon learning
thereof

 

(p)           Notice of Proceedings.  The Borrower shall notify the Agent, as
soon as possible and in any event within three Business Days, after the Borrower
receives notice or obtains knowledge thereof, of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral Portfolio, the
Transaction Documents, the Trustee’s, for the benefit of the Secured Parties,
interest in the Collateral Portfolio, or the Borrower, the Servicer, the
Equityholder or the Transferor or any of their Affiliates. For purposes of this
Section 5.01(p), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Portfolio, the Transaction
Documents, the Trustee’s, for the benefit of the Secured Parties, interest in
the Collateral Portfolio, or the Borrower or the Equityholder in excess of
$1,000,000 shall be deemed to be material and (ii) any settlement, judgment,
labor controversy, litigation, action, suit or proceeding affecting the Servicer
or the Transferor or any of their Affiliates (other than the Borrower or the
Equityholder) in excess of $25,000,000 shall be deemed to be material.

 

(q)           Notice of ERISA Reportable Events.  The Borrower shall promptly
notify the Agent after receiving notice of any “reportable event” (as defined in
Title IV of ERISA, other than an event for which the reporting requirements have
been waived by regulations) with respect to the Borrower (or any Affiliate
thereof), a copy of such notice.

 

(r)            Notice of Accounting Changes.  As soon as possible and in any
event within three Business Days after the effective date thereof, the Borrower
will provide to the Agent notice of any change in the accounting policies of the
Borrower.

 

(s)           Additional Documents.  The Borrower shall provide the Agent with
copies of such documents as the Agent may reasonably request evidencing the
truthfulness of the representations set forth in this Agreement.

 

(t)            Protection of Security Interest.  With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) with respect to the
Collateral Portfolio acquired on and after the Restatement Date, acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the Second
Tier Purchase and Sale Agreement, (ii) (at the  expense of the Servicer, on
behalf of the Borrower) take all action necessary to perfect, protect and more
fully evidence the Borrower’s ownership of such Collateral Portfolio free and
clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (a) with

 

84

--------------------------------------------------------------------------------


 

respect to the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing, filing and maintaining (at the
expense of the Servicer, on behalf of the Borrower), effective financing
statements against the Equityholder in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) (at the  expense of the Servicer, on behalf
of the Borrower) take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Trustee (for the benefit of the
Secured Parties) in the Borrower’s interests in all of the Collateral Portfolio
being Pledged hereunder including the filing of a UCC financing statement in the
applicable jurisdiction adequately describing the Collateral Portfolio (which
may include an “all asset” filing), and naming the Borrower as debtor and the
Trustee as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iv) permit the Agent or its agents
or representatives to visit the offices of the Borrower during normal office
hours and upon reasonable advance notice examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters, and (v) take all
additional action that the Agent or the Trustee may reasonably request to
perfect, protect and more fully evidence the respective first priority perfected
security interests of the parties to this Agreement in the Collateral Portfolio,
or to enable the Agent or the Trustee to exercise or enforce any of their
respective rights hereunder.

 

(u)           Liens. The Borrower will promptly notify the Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Trustee, for
the benefit of the Secured Parties, in, to and under the Collateral Portfolio
against all claims of third parties.

 

(v)           Other Documents.  At any time from time to time upon prior written
request of the Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the Agent may
request).

 

(w)          Compliance with Law.  The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including, without limitation, Environmental Laws, and all federal
securities laws), and Borrower shall do or cause to be done all things necessary
to preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(x)            Proper Records.  The Borrower shall at all times keep proper
books of records and accounts in which full, true and correct entries shall be
made of its transactions in accordance with GAAP.

 

85

--------------------------------------------------------------------------------


 

(y)           Satisfaction of Obligations.  The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves with respect thereto have been provided on
the books of the Borrower.

 

(z)            Performance of Covenants.  The Borrower shall observe, perform
and satisfy all the material terms, provisions, covenants and conditions
required to be observed, performed or satisfied by it, and shall pay when due
all costs, fees and expenses required to be paid by it, under the Transaction
Documents. The Borrower shall pay and discharge all Taxes, levies, liens and
other charges on it or its assets and on the Collateral Portfolio that, in each
case, in any manner would create any lien or charge upon the Collateral
Portfolio, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided.

 

(aa)         Tax Treatment.  The Borrower, the Transferor, the Equityholder and
the Note Purchaser shall treat the Advances advanced hereunder as indebtedness
of the Borrower (or, so long as the Borrower is treated as a disregarded entity
for U.S. federal income tax purposes, as indebtedness of the entity of which it
is considered to be a part) for U.S. federal income tax purposes and to file any
and all tax forms in a manner consistent therewith.

 

(bb)         Maintenance of Records.  The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Agent, upon the
reasonable request by the Agent, information with respect to the Collateral
Portfolio and the conduct and operation of its business.

 

(cc)         Obligor Notification Forms.  The Borrower shall furnish the Trustee
and the Agent with an appropriate power of attorney to send (at the Agent’s
discretion on the Trustee’s behalf, after the occurrence or declaration of the
Facility Maturity Date but subject to the proviso in Section 7.02(a)) Obligor
notification forms to give notice to the Obligors of the Trustee’s interest in
the Collateral Portfolio and the obligation to make payments as directed by the
Agent on the Trustee’s behalf.

 

(dd)         Officer’s Certificate.  On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance acceptable to the Agent, providing (i) a certification, based upon a
review and summary of UCC search results, that there is no other interest in the
Collateral Portfolio perfected by filing of a UCC financing statement other than
in favor of the Trustee and (ii) a certification, based upon a review and
summary of tax and judgment lien searches satisfactory to the Agent, that there
is no other interest in the Collateral Portfolio based on any tax or judgment
lien.

 

(ee)         Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

86

--------------------------------------------------------------------------------


 

(i)            authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Trustee and the Agent an
opinion of the counsel for the Borrower, in form and substance reasonably
satisfactory to the Agent, confirming and updating the opinion delivered
pursuant to Schedule I with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
specified therein, provided herein or otherwise permitted hereunder, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

SECTION 5.02               Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Special Purpose Entity Requirements.  Except as otherwise
permitted by this Agreement, the Borrower shall not (i) guarantee any obligation
of any Person, including any Affiliate; (ii) engage, directly or indirectly, in
any business, other than the actions required or permitted to be performed under
the Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09(a) and arising in connection with ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement, any Hedging Agreement and the other Transaction Documents; (iv) make
or permit to remain outstanding any loan or advance to, or own or acquire any
stock or securities (other than any equity or other securities retained pursuant
to Section 6.05) of, any Person, except that the Borrower may invest in those
Loan Assets and other investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

(b)           Requirements for Material Actions.  The Borrower shall not fail to
provide that the unanimous consent of all members (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)           Protection of Title.  The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

 

87

--------------------------------------------------------------------------------


 

(d)           Transfer Limitations.  The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Trustee for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the Agent and the
Note Purchaser, in each case, except as otherwise expressly permitted by the
terms of this Agreement.

 

(e)           Liens.  The Borrower shall not create, incur or permit to exist
any lien, encumbrance or security interest in or on any of the Collateral
Portfolio subject to the security interest granted by the Borrower pursuant to
this Agreement, other than Permitted Liens.

 

(f)            Organizational Documents.  The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Agent.

 

(g)           Adverse Claims.  Subject to the terms of the Intercreditor
Agreement, the Borrower will not create, or participate in the creation of, or
permit to exist, any Liens in relation to the Concentration Account other than
as disclosed to the Agent and the Trustee and existing as of the date of this
Agreement.

 

(h)           Merger, Acquisitions, Sales, etc.  The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to Section
2.07), or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) without the prior written consent of the Agent.

 

(i)            Use of Proceeds.  The Borrower shall not use the proceeds of any
Advance other than to finance the purchase by the Borrower from the Equityholder
on a “true sale” basis, of Collateral Portfolio pursuant to the terms of the
Second Tier Purchase and Sale Agreement or to distribute such proceeds to the
Equityholder (so long as such distribution is permitted pursuant to Section
5.02(n)).

 

(j)            Limited Assets.  The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio other than with respect to any
assets released from the Lien of the Trustee hereunder following (i) a
substitution effected in accordance with Section 2.07(a) (so long as the
Borrower has Pledged a Substitute Eligible Loan Asset in connection therewith),
(ii) an Optional Sale in connection with a Permitted Refinancing effected in
accordance with Section 2.07(c), (iii) a Lien Release Dividend effected in
accordance with Section 2.07(d) or (iv) a repurchase or substitution of a
Warranty Loan Asset effected in accordance with Section 2.07(e).

 

(k)           Tax Treatment.  The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

 

(l)            Extension or Amendment of Collateral Portfolio.  The Borrower
will not, except as otherwise permitted in Section 6.04(a) of this Agreement and
in accordance with the Credit Policy and the Servicing Standard, extend, amend
or otherwise modify the terms of any Loan Asset (including the Underlying
Collateral).

 

88

--------------------------------------------------------------------------------


 

(m)          Second Tier Purchase and Sale Agreement.  The Borrower will not
amend, modify, waive or terminate any provision of the Second Tier Purchase and
Sale Agreement without the prior written consent of the Agent.

 

(n)           Restricted Junior Payments.  The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred or would result therefrom, the Borrower
may declare and make distributions to its member on its membership interests.

 

(o)           ERISA Matters.  The Borrower will not (a) engage, and will
exercise its best efforts not to permit any ERISA Affiliate to engage, in any
prohibited transaction (within the meaning of ERISA Section 406(a) or (b) or
Code Section 4975) for which an exemption is not available or has not previously
been obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Benefit Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Borrower or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Benefit Plan
so as to result, directly or indirectly in any liability to the Borrower, or (e)
permit to exist any occurrence of any reportable event described in Title IV of
ERISA with respect to any Pension Plan, other than an event for which reporting
requirements have been waived by regulations.

 

(p)           Instructions to Obligors.  On or prior to the Account Transition
Deadline, the Borrower will not make any change, or permit the Servicer to make
any change, in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Concentration Account (other than the
instructions directing Obligors to make payments directly to the Collection
Account), unless the Agent has consented to such change (such consent not to be
unreasonably withheld or delayed). After the Account Transition Deadline, the
Borrower will not make any change, or permit the Servicer to make any change, in
its instructions to Obligors regarding payments to be made with respect to the
Collateral Portfolio to the Collection Account, unless the Agent has consented
to such change (such consent not to be unreasonably withheld or delayed, it
being understood that any such account to which the Obligors may be instructed
to make payments shall be subject to an account control agreement which provides
the Trustee with a first priority perfected security interest in such account,
as evidenced by an Opinion of Counsel reasonably acceptable to the Agent).

 

(q)           Taxable Mortgage Pool Matters.  The sum of the Outstanding
Balances of all Loan Assets owned by the Borrower and that are principally
secured by an interest in real property (within the meaning of Treasury
Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
aggregate Outstanding Balance of all Loan Assets.

 

(r)            Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II hereto, as such schedule may be revised from time to time to reflect
name changes and name usage permitted under the terms of this Section 5.02(r)
after compliance with all terms and conditions of this Section 5.02(r) related
thereto)

 

89

--------------------------------------------------------------------------------


 

unless, prior to the effective date of any such change in the jurisdiction of
its formation, name change or use, the Borrower receives prior written consent
from the Agent of such change and delivers to the Agent such financing
statements as the Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the Agent
may request in connection therewith.  The Borrower will not change the location
of its chief executive office unless prior to the effective date of any such
change of location, the Borrower notifies the Agent of such change of location
in writing. The Borrower will not move, or consent to the Collateral Custodian
or the Servicer moving, the Loan Asset Files from the location thereof on the
Restatement Date, unless 30 days prior to the effective date of any such move,
the Borrower notifies the Agent of such move in writing.

 

(s)           Allocation of Charges.  There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(t)            Deposits to Special Accounts.  On or prior to the Account
Transition Deadline, except as otherwise contemplated by the Intercreditor
Agreement, the Borrower will not deposit or otherwise credit, or cause to be so
deposited or credited, to the Concentration Account cash or cash proceeds other
than Available Collections in respect of the Collateral Portfolio. After the
Account Transition Deadline, the Borrower will not deposit or otherwise credit,
or cause to be so deposited or credited, to the Collection Account cash or cash
proceeds other than Available Collections in respect of the Collateral
Portfolio.

 

(u)           Changes in Payment Instructions to Obligors.  On or prior to the
Account Transition Deadline, the Borrower will not add or terminate any bank as
a Concentration Account Bank or the Concentration Account (as defined herein),
unless the Agent has consented to such addition or termination (which consent
shall not be unreasonably withheld or delayed) and has received duly executed
copies of the Intercreditor Agreement (incorporating appropriate amendments),
with each new Concentration Account Bank being a party thereto.

 

SECTION 5.03               Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof pursuant to the terms hereof.

 

(b)           Preservation of Company Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

(c)           Obligations and Compliance with Collateral Portfolio.  The
Servicer will duly fulfill and comply with all obligations on the part of the
Borrower to be fulfilled or complied with under or in connection with the
administration of each item of Collateral Portfolio and will do nothing to
impair the rights of the Trustee, for the benefit of the Secured Parties, or of
the Secured Parties in, to and under the Collateral Portfolio.  It is understood
and agreed that the Servicer does not hereby assume any obligations of the
Borrower in respect of any Advances or assume any responsibility for the
performance by the Borrower of any of its obligations hereunder or under any
other agreement executed in connection herewith that would be inconsistent with
the limited recourse undertaking of the Servicer, in its capacity as seller,
under Section 2.1(e) of the First Tier Purchase and Sale Agreement.

 

(d)           Keeping of Records and Books of Account.

 

(i)            The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)           The Servicer shall permit the Agent or its respective agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable advance notice and examine and make copies of all documents,
books, records and other information concerning the Collateral Portfolio and the
Servicer’s servicing thereof and discuss matters related thereto with any of the
officers or employees of the Servicer having knowledge of such matters.

 

(iii)          The Servicer will on or prior to the Restatement Date, mark its
master data processing records and other books and records relating to the
Collateral Portfolio with a legend, acceptable to the Agent describing (i) the
sale of the Collateral Portfolio (A) from the Transferor to the Equityholder and
(B) from the Equityholder to the Borrower and (ii) the Pledge from the Borrower
to the Trustee, for the benefit of the Secured Parties.

 

(e)           Preservation of Security Interest.  The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in, to and under the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing.

 

(f)            Credit Policy.  The Servicer will (i) comply in all material
respects with the Credit Policy and the Servicing Standard in regard to the
Collateral Portfolio, and (ii) furnish to the Agent, prior to its effective
date, prompt written notice of any changes in the Credit Policy.  The Servicer
will not agree to or otherwise permit to occur any change in the Credit Policy
that could have a Material Adverse Effect without the prior written consent of
the Agent; provided that, no consent shall be required from the Agent in
connection with any change mandated by

 

91

--------------------------------------------------------------------------------


 

Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Agent.

 

(g)           Events of Default.  The Servicer will provide the Agent (with a
copy to the Trustee) with immediate written notice of the occurrence of each
Event of Default and each Unmatured Event of Default of which the Servicer has
knowledge or has received notice.  In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any Event of
Default or Unmatured Event of Default, the Servicer will provide to the Trustee
and the Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)           Taxes.  The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(i)            Other.  The Servicer will promptly furnish to the Trustee and the
Agent such other information, documents, records or reports respecting the
Collateral Portfolio or the condition or operations, financial or otherwise, of
the Borrower or the Servicer as the Trustee and the Agent may from time to time
reasonably request in order to protect the interests of the Agent, the Trustee
or Secured Parties under or as contemplated by this Agreement.

 

(j)            Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents.  The Servicer shall notify the Agent as
soon as possible and in any event within three Business Days after any executive
officer of the Servicer receives notice or obtains knowledge thereof of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Borrower, the Transferor or the Servicer (or any of their Affiliates) or the
Transaction Documents. Solely for purposes of this Section 5.03(j), (i) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Transaction Documents or the Borrower in excess of $1,000,000
shall be deemed to be expected to have such a Material Adverse Effect and (ii)
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Servicer or the Transferor or any of their Affiliates
(other than the Borrower) in excess of $25,000,000 shall be deemed to be
expected to have such a Material Adverse Effect.

 

(k)           Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)            Loan Asset Register.

 

(i)            The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic

 

92

--------------------------------------------------------------------------------


 

form and readily identifiable as the loan asset register) (each, a “Loan Asset
Register”) in which it will record, or cause to be recorded, (v) the amount of
such Noteless Loan Asset, (w) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (x) the amount
of any sum in respect of such Noteless Loan Asset received from the Obligor, (y)
the date of origination of such Noteless Loan Asset and (z) the maturity date of
such Noteless Loan Asset.

 

(ii)           At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Agent, the Trustee and the Collateral Custodian a copy of the related Loan
Asset Register, together with a certificate of a Responsible Officer of the
Servicer (in the form of Exhibit R) certifying to the accuracy of such Loan
Asset Register as of the applicable Cut-Off Date.

 

(m)          Special Purpose Entity Requirements.  The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b).

 

(n)           Accounting Changes.  As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Agent notice of any change in the accounting policies of the Servicer.

 

(o)           Proceedings Related to the Collateral Portfolio.  The Servicer
shall notify the Agent as soon as possible and in any event within three
Business Days after any Responsible Officer of the Servicer receives notice or
has actual knowledge of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
labor controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the interests of the Trustee or the Secured Parties in, to and
under the Collateral Portfolio. Solely, for purposes of this Section 5.03(o),
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral Portfolio or the Trustee’s or the Secured
Parties’ interest in the Collateral Portfolio that may reduce the value of the
Collateral Portfolio in excess of $2,500,000 or more shall be deemed to be
expected to have such a Material Adverse Effect.

 

(p)           Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

 

(q)           Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor or the Equityholder to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to (i) on or prior to the Account Transition
Deadline, the Concentration Account or the Collection Account and (ii) after the
Account Transition Deadline,

 

93

--------------------------------------------------------------------------------


 

the Collection Account. The Borrower and the Servicer shall take commercially
reasonable steps to ensure, and shall cause the Transferor or the Equityholder
to take commercially reasonable steps to ensure, that only funds constituting
payments and collections relating to Loan Assets shall be deposited into the
Collection Account.

 

(r)            Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreements.  The Servicer confirms and agrees that the
Servicer will, upon receipt of notice or discovery thereof, promptly send to the
Agent and the Trustee a notice of (i) any breach of any representation,
warranty, agreement or covenant under either of the Purchase and Sale Agreements
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, promptly upon learning
thereof

 

(t)            Audits. Prior to the Restatement Date and periodically thereafter
at the discretion of the Agent, the Servicer shall allow the Agent (during
normal office hours and upon reasonable advance notice) to review the Servicer’s
collection and administration of the Collateral Portfolio in order to assess
compliance by the Servicer with the Credit Policy and the Servicing Standard, as
well as with the Transaction Documents and to conduct an audit of the Collateral
Portfolio and Required Loan Documents in conjunction with such a review.  Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time.

 

(u)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Servicer shall promptly, upon receipt of notice or discovery
thereof, notify the Agent if any representation or warranty set forth in Section
4.03 was incorrect at the time it was given or deemed to have been given and at
the same time deliver to the Trustee, the Agent and the Note Purchaser a written
notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Servicer
shall notify the Agent in the manner set forth in the preceding sentence before
any Cut-Off Date of any facts or circumstances within the knowledge of the
Servicer which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made.

 

(v)           Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Trustee and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee and
the Secured Parties; provided that, unless the Borrower is the sole lender under
such Loan Agreement, the Servicer shall only take such actions that are
customarily taken by or on behalf of a lender in a syndicated loan facility to
preserve the rights of such lender.

 

94

--------------------------------------------------------------------------------


 

(w)          Concentration Account.  The Servicer will maintain exclusive
ownership, dominion and control (subject to the terms of the Intercreditor
Agreement) of the Concentration Account and shall not grant the right to take
dominion and control of the Concentration Account to any Person, except to the
Agent as contemplated by this Agreement and except as otherwise contemplated by
the Intercreditor Agreement.

 

SECTION 5.04               Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Mergers, Acquisition, Sales, etc.  Other than the Acquisition, the
Servicer will not consolidate with or merge into any other Person or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless the Servicer is the surviving entity and unless:

 

(i)            the Servicer has delivered to the Agent an Officer’s Certificate
and an Opinion of Counsel each stating that any such consolidation, merger,
conveyance or transfer and any supplemental agreement executed in connection
therewith comply with this Section 5.04 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the Agent may
reasonably request;

 

(ii)           the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Agent;

 

(iii)          after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)          the Agent shall have consented in writing to such consolidation,
merger, conveyance or transfer.

 

(b)           Change of Name or Location of Loan  Asset Files.  The Servicer
shall not (x) change its name, move the location of its principal place of
business and chief executive office, change the offices where it keeps records
concerning the Collateral Portfolio from the address set forth under its name in
Section 11.02, or change the jurisdiction of its formation, or (y) move, or
consent to the Collateral Custodian moving, the Required Loan Documents and Loan
Asset Files from the location thereof on the initial Advance Date, unless the
Servicer has given at least 30 days’ written notice to the Agent and has taken
all actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Trustee, for the
benefit of the Secured Parties, in the Collateral Portfolio.

 

(c)           Change in Payment Instructions to Obligors.  On or prior to the
Account Transition Deadline, the Servicer will not make any change in its
instructions to Obligors regarding payments to be made with respect to the
Collateral Portfolio to the Concentration Account (other than the instructions
directing Obligors to make payments directly to the Collection Account), unless
the Agent has consented to such change (such consent not to be

 

95

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed).  After the Account Transition Deadline, the
Servicer will not make any change in its instructions to Obligors regarding
payments to be made with respect to the Collateral Portfolio to the Collection
Account, unless the Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Trustee with a first priority
perfected security interest in such account, as evidenced by an Opinion of
Counsel reasonably acceptable to the Agent).

 

(d)           Extension or Amendment of Loan Assets.  The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)           Taxable Mortgage Pool Matters.  The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the
Equityholder so as to not at any time allow the sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance of all
Loan Assets.

 

(f)            Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(g)           Adverse Claims.  Subject to the terms of the Intercreditor
Agreement, the Servicer will not create, or participate in the creation of, or
permit to exist, any Liens in relation to the Concentration Account other than
as disclosed to the Agent and the Trustee and existing as of the date of this
Agreement.

 

(h)           Deposits to Special Accounts.  Except as otherwise contemplated by
the Intercreditor Agreement, the Servicer will not deposit or otherwise credit,
or cause to be so deposited or credited, to the Concentration Account cash or
cash proceeds other than Available Collections in respect of the Collateral
Portfolio.

 

(i)            Changes in Payment Instructions to Obligors.  The Servicer will
not add or terminate any bank as a Concentration Account Bank or the
Concentration Account (as defined herein) or make any change, or permit the
Servicer to make any change, in its instructions to Obligors regarding payments
to be made with respect to the Collateral Portfolio to the Concentration Account
Bank (other than instructions directing the Obligors to make payments directly
to the Collection Account), unless the Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld or
delayed) and has received duly executed copies of the Intercreditor Agreement
(incorporating appropriate amendments), with each new Concentration Account Bank
being a party thereto.

 

96

--------------------------------------------------------------------------------


 

SECTION 5.05               Affirmative Covenants of the Trustee.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Trustee will comply in all material
respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Trustee will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.06               Negative Covenants of the Trustee.

 

From the Closing Date until the Collection Date, the Trustee will not make any
changes to the Trustee Fees without the prior written approval of the Agent.

 

SECTION 5.07               Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Loan Documents.  Subject to Article XII of
this Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
in Section 11.02 unless notice of a different address is given in accordance
with the terms hereof or unless the Agent agrees to allow certain Required Loan
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof, except as such Required Loan Documents may be released
pursuant to the terms of this Agreement.

 

SECTION 5.08               Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Required Loan Documents.  The Collateral Custodian will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Collateral
Custodian pursuant to this Agreement and will not dispose of any Collateral
Portfolio except as contemplated by this Agreement.

 

97

--------------------------------------------------------------------------------


 

(b)           No Changes in Collateral Custodian Fees.  The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Agent.

 

SECTION 5.09               Covenants of the Borrower Relating to Hedging of Loan
Assets.

 

(a)           At any time prior to an Event of Default, the Borrower may enter
into Hedge Agreements for certain Fixed Rate Loan Assets with a Hedge
Counterparty with the prior consent of the Agent (such consent not to be
unreasonably withheld or delayed).  After an Event of Default or at any time
after the Spread Differential has fallen below 2.25%, the Agent may, at its sole
discretion, direct the Borrower to enter into Hedge Transactions for certain
Fixed Rate Loan Assets.

 

(b)           As additional security hereunder, the Borrower hereby assigns to
the Trustee, for the benefit of the Secured Parties, all right, title and
interest of the Borrower (but none of the obligations) in each Hedging
Agreement, each Hedge Transaction, and all present and future amounts payable by
a Hedge Counterparty to the Borrower under or in connection with the respective
Hedging Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Trustee, for the benefit of
the Secured Parties, in the Hedge Collateral; provided that so long as the Hedge
Counterparty is the Agent or any Affiliate thereof, the Trustee hereby grants to
the Servicer a non-exclusive license (which shall be deemed revoked upon the
occurrence of an Event of Default) to exercise any rights under any related
Hedging Agreement or Hedge Transaction.  The Borrower acknowledges that as a
result of such assignment the Borrower may not, except as set forth in the
proviso to the immediately preceding sentence, without the prior written consent
of the Agent, exercise any rights under any Hedging Agreement or Hedge
Transaction, except for the Borrower’s right under any Hedging Agreement to
enter into Hedge Transactions in order to meet the Borrower’s obligations under
Section 5.09(a) hereof.  Nothing herein shall have the effect of releasing the
Borrower from any of its obligations under any Hedging Agreement or any Hedge
Transaction, nor be construed as requiring the consent of the Agent, the Note
Purchaser, the Trustee or any Secured Party for the performance by the Borrower
of any such obligations.

 

(c)           The Borrower shall, promptly upon execution thereof, provide to
the Agent and the Trustee a copy of any Hedging Agreement entered into in
connection with this Agreement.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01               Appointment and Designation of the Servicer.

 

(a)           Initial Servicer.  The Borrower, the Note Purchaser, the Hedge
Counterparty and the Agent hereby appoint Ares, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Agent gives Ares a Servicer
Termination Notice, Ares hereby accepts such appointment and agrees to

 

98

--------------------------------------------------------------------------------


 

perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Agent and the
Secured Parties are third party beneficiaries of the obligations undertaken by
the Servicer hereunder.

 

(b)           Servicer Termination Notice.  The Borrower, the Servicer, the Note
Purchaser, the Hedge Counterparty and the Agent hereby agree that, upon the
occurrence of a Servicer Termination Event, the Agent, by written notice to the
Servicer (with a copy to the Trustee) (a “Servicer Termination Notice”), may
terminate all of the rights, obligations, power and authority of the Servicer
under this Agreement. On and after the receipt by the Servicer of a Servicer
Termination Notice pursuant to this Section 6.01(b), the Servicer shall continue
to perform all servicing functions under this Agreement until the date specified
in the Servicer Termination Notice or otherwise specified by the Agent in
writing or, if no such date is specified in such Servicer Termination Notice or
otherwise specified by the Agent, until a date mutually agreed upon by the
Servicer and the Agent and shall be entitled to receive, to the extent of funds
available therefor pursuant to Section 2.04, the Servicing Fees therefor until
such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations.

 

(c)           Appointment of Replacement Servicer.  At any time following the
delivery of a Servicer Termination Notice, the Agent may, at its discretion, (i)
appoint Wells Fargo as Servicer under this Agreement and, in such case, all
authority, power, rights and obligations of the Servicer shall pass to and be
vested in Wells Fargo or (ii) appoint a new Servicer (the “Replacement
Servicer”), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Agent in its sole discretion. In the event that Wells Fargo or a Replacement
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Agent shall petition a court of competent jurisdiction
to appoint any established financial institution, having a net worth of not less
than United States $50,000,000 and whose regular business includes the servicing
of Collateral Portfolio, as the Replacement Servicer hereunder.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, Wells Fargo or the Replacement Servicer, as applicable, shall be
the successor in all respects to the Servicer with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to Wells Fargo or the Replacement Servicer, as applicable;
provided, that Wells Fargo or Replacement Servicer, as applicable, shall have
(i) no liability with respect to any action performed by the terminated Servicer
prior to the date that Wells Fargo or Replacement  Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any Taxes required to be paid
by the Servicer (provided that Wells Fargo or Replacement Servicer, as
applicable, shall pay any income Taxes for which it is liable), (iv) no

 

99

--------------------------------------------------------------------------------


 

obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer.  The indemnification obligations of Wells Fargo
or the Replacement Servicer, as applicable, upon becoming a Replacement
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances.  In
addition, Wells Fargo or Replacement Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Section 4.03.

 

(e)           Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Borrower in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral Portfolio.

 

(f)            Subcontracts. The Servicer may, with the prior written consent of
the Agent, subcontract with any other Person for servicing, administering or
collecting the Collateral Portfolio; provided, that (i) the Servicer shall
select any such Person with reasonable care and shall be solely responsible for
the fees and expenses payable to any such Person, (ii) the Servicer shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (iii) any such subcontract shall be terminable
upon the occurrence of a Servicer Termination Event.

 

(g)           Servicing Programs.  In the event that the Servicer uses any
software program in servicing the Collateral Portfolio that it licenses from a
third party, the Servicer shall use its best efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Agent or the Servicer to use such program
and to allow the Servicer to assign such licenses to Wells Fargo or to any other
Replacement Servicer appointed as provided in this Agreement.

 

(h)           Waiver.  The Borrower acknowledges that the Agent or any of its
Affiliates may act as the Trustee and/or the Servicer, and the Borrower waives
any and all claims against the Note Purchaser, the Trustee and the Servicer
relating in any way to the custodial or collateral administration functions
having been performed by the Agent or any of its Affiliates in accordance with
the terms and provisions (including the standard of care) set forth in the
Transaction Documents.

 

SECTION 6.02               Duties of the Servicer.

 

(a)           Duties.  The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect on the Collateral Portfolio
from time to time, all in accordance with Applicable Law and the Servicing
Standard.  Without limiting the foregoing, the duties of the Servicer shall
include the following:

 

100

--------------------------------------------------------------------------------


 

(i)            supervising the Collateral Portfolio, including communicating
with Obligors, providing consents and waivers, enforcing and collecting on the
Collateral Portfolio and otherwise managing the Collateral Portfolio on behalf
of the Borrower;

 

(ii)           maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Agent (with a copy to the
Trustee and the Collateral Custodian) in respect of the servicing of the
Collateral Portfolio (including information relating to its performance under
this Agreement) as may be required hereunder or as the Agent may reasonably
request;

 

(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)          promptly delivering to the Agent, the Trustee or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the Agent or
the Trustee may from time to time reasonably request;

 

(v)           identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)          notifying the Agent of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (1) that is or is threatened
to be asserted by an Obligor with respect to any Loan Asset (or portion thereof)
of which it has knowledge or has received notice; or (2) that could reasonably
be expected to have a Material Adverse Effect;

 

(vii)         providing the prompt written notice to the Agent, prior to the
effective date thereof, of any proposed changes in the Credit Policy;

 

(viii)        using its best efforts to maintain the perfected security interest
of the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio;

 

(ix)           maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(x)            directing the Trustee to make payments pursuant to the terms of
the Servicing Report in accordance with Section 2.04;

 

(xi)           directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

101

--------------------------------------------------------------------------------


 

(xii)          providing administrative assistance to the Borrower with respect
to the purchase and sale of and payment for the Loan Assets;

 

(xiii)         instructing the Obligors and the administrative agents on the
Loan Assets to make payments directly into the Collection Account established
and maintained with the Trustee;

 

(xiv)        delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian; and

 

(xv)         complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Agent upon becoming
aware of such conflict or breach, (b) have determined that there is no other
commercially reasonable performance that it could render consistent with the
express terms of the Loan Agreements which would result in all or a portion of
the servicing duties being performed in accordance with this Agreement, and
(c) undertake all commercially reasonable efforts to mitigate the effects of
such non-performance including performing as much of the servicing duties as
possible and performing such other commercially reasonable and/or similar duties
consistent with the terms of the Loan Agreements.

 

(b)           Notwithstanding anything to the contrary contained herein, the
exercise by the Agent, the Trustee and the Secured Parties of their rights
hereunder shall not release the Servicer, the Transferor or the Borrower from
any of their duties or responsibilities with respect to the Collateral
Portfolio.  The Secured Parties, the Agent and the Trustee shall not have any
obligation or liability with respect to any Collateral Portfolio, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

(c)           Any payment by an Obligor in respect of any indebtedness owed by
it to the Transferor or the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

SECTION 6.03               Authorization of the Servicer.

 

(a)           Each of the Borrower, the Agent and the Note Purchaser hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with

 

102

--------------------------------------------------------------------------------


 

the sale of the Collateral Portfolio by the Transferor to the Equityholder and
the Equityholder to the Borrower under the Purchase and Sale Agreements and,
thereafter, the Pledge by the Borrower to the Trustee on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, without limitation, endorsing any of their names on checks
and other instruments representing Interest Collections and Principal
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Transferor could have done
if it had continued to own such Collateral Portfolio.  The Transferor, the
Borrower and the Trustee on behalf of the Secured Parties shall furnish the
Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio.  In no event shall the Servicer be entitled to make the
Secured Parties, the Agent, the Trustee, the Note Purchaser or any Hedge
Counterparty a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the Agent’s
consent.

 

(b)           After the declaration of the Facility Maturity Date but subject to
the proviso in Section 7.02(a), at the direction of the Agent, the Servicer
shall take such action as the Agent may deem necessary or advisable to enforce
collection of the Collateral Portfolio; provided, that the Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Trustee on behalf of the Secured Parties and direct that payments of all amounts
due or to become due be made directly to the Agent or any servicer, collection
agent or account designated by the Agent and, upon such notification and at the
expense of the Borrower, the Agent may enforce collection of any such Collateral
Portfolio, and adjust, settle or compromise the amount or payment thereof.

 

SECTION 6.04               Collection of Payments; Accounts.

 

(a)           Collection Efforts, Modification of Collateral Portfolio.  The
Servicer will use its best efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loan Assets included
in the Collateral Portfolio as and when the same become due in accordance with
the Credit Policy and the Servicing Standard.  The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in a
manner that would impair the collectability of the Collateral Portfolio or in
any manner contrary to the Credit Policy or the Servicing Standard.

 

(b)           Acceleration.  If required by the Credit Policy or if consistent
with the Servicing Standard, the Servicer shall accelerate or vote to
accelerate, as applicable, the maturity of all or any Scheduled Payments and
other amounts due under any Loan Asset promptly after such Loan Asset becomes
defaulted.

 

103

--------------------------------------------------------------------------------


 

(c)           Taxes and other Amounts.  The Servicer will use its best efforts
to collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

 

(d)           Payments to Concentration Account.  (i) On or prior to the Account
Transition Deadline, the Servicer shall have instructed all Obligors to make all
payments in respect of the Collateral Portfolio directly to the Concentration
Account or Collection Account on or before the applicable Cut-Off Date and
(ii) after the Account Transition Deadline, the Servicer shall have instructed
all Obligors to make all payments in respect of the Collateral Portfolio
directly to the Collection Account on or before the applicable Cut-Off Date;
provided that the Servicer is not required to so instruct any Obligor which is
solely a guarantor unless and until the Servicer calls on the related guaranty.

 

(e)           Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a notice of exclusive
control, the Borrower, the Servicer and the Trustee (acting at the direction of
the Agent) shall be entitled to exercise the rights that comprise each Financial
Asset held in each Controlled Account which is a securities account and have the
right to direct the disposition of funds in any Controlled Account which is a
deposit account; provided that after the delivery of a notice of exclusive
control, such rights shall be exclusively held by the Trustee (acting at the
direction of the Agent).  Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(f) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the Bank’s jurisdiction (within the meaning of Section 9-304 of
the UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Bank or if in the name of
the Borrower or the Trustee, Indorsed to the Bank, Indorsed in blank, or
credited to another securities account maintained in the name of the Bank, and
in no case will any Financial Asset credited to the Controlled Accounts be
registered in the name of the Borrower, payable to the order of the Borrower or
specially Indorsed to the Borrower, except to the extent the foregoing have been
specially Indorsed to the Bank or Indorsed in blank.

 

(f)            Loan Agreements.  Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Trustee, the
Collateral Custodian nor any securities intermediary shall be under any duty or
obligation in connection with the acquisition by the Borrower, or the grant by
the Borrower to the Trustee, of any Loan Asset in the nature of a loan or a
participation in a loan to examine or evaluate the sufficiency of the documents
or

 

104

--------------------------------------------------------------------------------


 

instruments delivered to it by or on behalf of the Borrower under the related
Loan Agreements, or otherwise to examine the Loan Agreements, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents). 
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan Asset granted to the Trustee hereunder as custodial agent for the
Trustee in accordance with the terms of this Agreement.

 

(g)           Adjustments.  If (i) the Servicer makes a deposit into the
Collection Account in respect of a Interest Collection or Principal Collection
of a Loan Asset and such Interest Collection or Principal Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake.  Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

SECTION 6.05               Realization Upon Loan Assets.  The Servicer will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments.  In
addition, the Servicer may, consistent with the Servicing Standard, sell or
otherwise transfer, or if it deems advisable to maximize recoveries, hold any
equity or other securities received by the Borrower in connection with a
default, workout, restructuring or plan of reorganization or similar event under
a Loan Asset. The Servicer will comply with the Servicing Standard and
Applicable Law in realizing upon such Underlying Collateral, and employ
practices and procedures including reasonable efforts consistent with the
Servicing Standard to enforce all obligations of Obligors foreclosing upon,
repossessing and causing the sale of such Underlying Collateral at public or
private sale in circumstances other than those described in the preceding
sentence.  Without limiting the generality of the foregoing, unless the Agent
has specifically given instruction to the contrary, the Servicer may cause the
sale of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Agent setting forth the Loan Asset, the Underlying Collateral, the sale
price of the Underlying Collateral and certifying that such sale price is the
fair market value of such Underlying Collateral.  In any case in which any such
Underlying Collateral has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Collateral unless it reasonably determines that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses.  The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a defaulted Loan Asset.

 

SECTION 6.06               Servicing Compensation.  As compensation for its
activities hereunder and reimbursement for its expenses, the Servicer shall be
entitled to be paid the Servicing Fees and reimbursed its reasonable expenses as
provided in Section 2.04.

 

105

--------------------------------------------------------------------------------


 

SECTION 6.07               Payment of Certain Expenses by Servicer.  The
Servicer will be required to pay all expenses incurred by it in connection with
its activities under this Agreement, including fees and disbursements of its
independent accountants, Taxes imposed on the Servicer, expenses incurred by the
Servicer in connection with payments and reports pursuant to this Agreement, and
all other fees and expenses not expressly stated under this Agreement for the
account of the Borrower. The Servicer, on behalf of the Borrower, will be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with this Agreement or the maintenance of the Controlled
Accounts and the Concentration Account.  The Borrower will reimburse the
Servicer for any reasonable expenses incurred hereunder or on behalf of the
Borrower, subject to the availability of funds pursuant to Section 2.04;
provided, that, to the extent funds are not so available on any Payment Date to
reimburse such expenses incurred during the immediately ended Remittance Period,
such reimbursement amount shall be deferred and payable on the next Payment Date
on which funds are available therefor pursuant to Section 2.04 and such deferred
reimbursement amount shall bear interest beginning on the Payment Date
immediately following the Remittance Period in which such expenses were incurred
until paid at an annual rate equal to the Yield Rate.  For the avoidance of
doubt, the Servicer shall remain liable for, and shall pay in accordance with
the terms hereof, all expenses payable by it as set forth in this Section 6.07
or otherwise under this Agreement, notwithstanding any failure of the Servicer
to be reimbursed on any Payment Date due to the insufficiency of funds.
Following realization of the Collateral Portfolio and distribution of proceeds
in the manner provided in Section 2.04, any claims of the Servicer against the
Borrower in respect of any deferred reimbursement amount or otherwise shall be
extinguished and shall not thereafter revive.

 

SECTION 6.08               Reports to the Agent; Account Statements; Servicing
Information.

 

(a)           Notice of Borrowing. On each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Agent (with a copy to the Trustee).

 

(b)           Servicing Report.

 

(i)            On each Reporting Date, the Servicer will provide to the
Borrower, the Agent and the Trustee, a monthly statement including (x) a
Borrowing Base calculated as of the most recent Determination Date and (y) a
summary prepared with respect to each Obligor and with respect to each Loan
Asset for such Obligor prepared as of the most recent Determination Date that
will be required to set forth only (A) calculations of the Net Leverage Ratio
and the Interest Coverage Ratio for each such Loan Asset for the most recently
ended Relevant Test Period for each such Loan Asset and (B) whether or not each
such Loan Asset shall have become subject to a Material Modification (such
monthly statement, a “Servicing Report”), with respect to related calendar month
signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit L.

 

(ii)           On each Reporting Date that includes a Payment Date in the same
month, in addition to the information provided under clause (i) above, the
Servicer will

 

106

--------------------------------------------------------------------------------


 

provide to the Borrower, the Agent and the Trustee in such monthly statement,
(x) the Interest Collections received during the immediately preceding
Remittance Period and available for distribution pursuant as of such Payment
Date, (y) the Principal Collections received during the immediately preceding
Remittance Period and available for distribution as of such Payment Date, and
(z) the dollar amount to be distributed on such Payment Date at each level of
priority pursuant to Section 2.04.

 

(c)           Servicer’s Certificate.  Together with each Servicing Report, the
Servicer shall submit to the Agent and the Trustee a certificate substantially
in the form of Exhibit M (a “Servicer’s Certificate”), signed by a Responsible
Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred.

 

(d)           Financial Statements.  The Servicer will submit to the Agent and
the Trustee, (i) within 45 days after the end of each of its fiscal quarters
(excluding the fiscal quarter ending on the date specified in clause (ii)),
commencing March 31, 2010, consolidated unaudited financial statements of the
Servicer for the most recent fiscal quarter, and (ii) within 90 days after the
end of each fiscal year, commencing with the fiscal year ended December 31,
2009, consolidated audited financial statements of the Servicer, audited by a
firm of nationally recognized independent public accountants, as of the end of
such fiscal year.

 

(e)           Tax Returns.  Upon demand by the Agent, the Servicer shall
deliver, copies of all federal, state and local tax returns and reports filed by
the Borrower, the Equityholder and the Servicer, or in which the Borrower, the
Equityholder or Servicer was included on a consolidated or combined basis
(excluding sales, use and similar Taxes).

 

(f)            Obligor Financial Statements; Valuation Reports; Other Reports. 
The Servicer will deliver to the Agent and the Trustee, with respect to each
Obligor, (i) to the extent received by the Borrower and/or the Servicer pursuant
to the Loan Agreement, the complete financial reporting package with respect to
such Obligor and with respect to each Loan Asset for such Obligor (including any
covenant compliance certificates with respect to such Obligor and with respect
to each Loan Asset for such Obligor) provided to the Borrower and/or the
Servicer either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made within 45 days (or such longer period as specified in the
Loan Agreement) after the end of each such month or such Obligor’s fiscal
quarters, as applicable (excluding the last month or fiscal quarter, as
applicable, of each such Obligor’s fiscal year), and within 90 days (or such
longer period as specified in the Loan Agreement) after the end of each such
Obligor’s fiscal year, and (ii) a quarterly update to the “tear sheet” prepared
by the Servicer with respect to such Obligor and with respect to each Loan Asset
for such Obligor, which delivery shall be made within 45 days (or such longer
period as specified in the Loan Agreement) after the end of each such Obligor’s
fiscal quarters (excluding the last fiscal quarter of each such Obligor’s fiscal
year) and within 90 days (or such longer period as specified in the Loan
Agreement) after the end of each such Obligor’s fiscal year.  The Servicer will
promptly deliver to the Agent, upon reasonable request and to the extent
received by the Borrower and/or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

 

107

--------------------------------------------------------------------------------


 

(g)           Amendments to Loan Assets.  The Servicer will deliver to the Agent
and the Collateral Custodian a copy of any material amendment, restatement,
supplement, waiver or other modification to the Loan Agreement of any Loan Asset
(along with any internal documents prepared by the Servicer and provided to its
investment committee in connection with such amendment, restatement, supplement,
waiver or other modification) within 10 Business Days of the effectiveness of
such amendment, restatement, supplement, waiver or other modification.

 

(h)           Website Access to Information.  Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
an IntraLinks (or other replacement) website to which the Agent has access.

 

SECTION 6.09               Annual Statement as to Compliance.  The Servicer will
provide to the Agent and the Trustee within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2010, a fiscal report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the fiscal period ending
on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Termination Event has occurred. With respect to the
Original Agreement, the Servicer will provide to the Agent and the Trustee
within 90 days following the end of the fiscal year of the Servicer for 2009, a
fiscal report signed by a Responsible Officer of the Servicer certifying that
(a) a review of the activities of the Servicer, and the Servicer’s performance
pursuant to the Original Agreement, for the fiscal period ending on the last day
of such fiscal year has been made under such Person’s supervision and (b) the
Servicer has performed or has caused to be performed in all material respects
all of its obligations under the Original Agreement throughout such year and no
“Servicer Default” (as defined in the Original Agreement) has occurred.

 

SECTION 6.10               Annual Independent Public Accountant’s Servicing
Reports.  The Servicer will cause a firm of nationally recognized independent
public accountants (who may also render other services to the Servicer) to
furnish to the Agent and the Trustee within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2010, a report covering such fiscal year to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Schedule IV, it being understood that the
Servicer and the Agent will provide an updated Schedule IV reflecting any
further amendments to such Schedule IV prior to the issuance of the first such
agreed-upon procedures report, a copy of which shall replace the then existing
Schedule IV) to certain documents and records relating to the Collateral
Portfolio under any Transaction Document, compared the information contained in
the Servicing Reports and the Servicer’s Certificates delivered during the
period covered by such report with such documents and records and that no
matters came to the attention of such accountants that caused them to believe
that such servicing was not conducted in compliance with this Article VI, except
for such exceptions as such accountants shall believe to be immaterial and such
other exceptions as shall be set forth in such statement. With respect to the
Original Agreement the Servicer will cause a firm of nationally recognized
independent public accountants (who may also render other

 

108

--------------------------------------------------------------------------------


 

services to the Servicer) to furnish to the Agent and the Trustee within 90 days
following the end of the fiscal year of the Servicer for 2009, a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures were attached to the Original
Agreement as Schedule V) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document in effect immediately prior
to the Restatement Date, compared the information contained in the Servicing
Reports and the Servicer’s Certificates delivered during the period covered by
such report with such documents and records and that no matters came to the
attention of such accountants that caused them to believe that such servicing
was not conducted in compliance with Article VI of the Original Agreement,
except for such exceptions as such accountants shall believe to be immaterial
and such other exceptions as shall be set forth in such statement.

 

SECTION 6.11               The Servicer Not to Resign.  The Servicer shall not
resign from the obligations and duties hereby imposed on it except upon the
Servicer’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Agent.  No such resignation
shall become effective until a Replacement Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01               Events of Default.  If any of the following events
(each, an “Event of Default”) shall occur:

 

(a)           the Borrower, the Equityholder or the Transferor defaults in
making any payment required to be made under one or more agreements for borrowed
money to which it is a party in an aggregate principal amount in excess of
(x) $1,000,000 for the Borrower or the Equityholder or (y) $25,000,000 for the
Transferor and any such failure continues unremedied for two Business Days and
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

 

(b)           any failure on the part of the Borrower, the Equityholder or the
Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower, the Equityholder or the Transferor set
forth in this Agreement or the other Transaction Documents to which the
Borrower, the Equityholder or the Transferor is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower, the
Equityholder or the Transferor by the Agent or Trustee and (ii) the date on
which the Borrower, the Equityholder or the Transferor acquires knowledge
thereof; or

 

109

--------------------------------------------------------------------------------


 

(c)           the occurrence of a Bankruptcy Event relating to the Transferor,
the Equityholder or the Borrower; or

 

(d)           the occurrence of a Servicer Termination Event (subject to the
applicable cure periods set forth in the definition of “Servicer Termination
Event”); or

 

(e)           (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $25,000,000, against the
Transferor, or $1,000,000, against the Borrower or the Equityholder, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without such judgment, decree or order
being vacated, stayed or discharged during such 60 day period or (2) the
Transferor, the Equityholder or the Borrower shall have made payments of amounts
in excess of $25,000,000 (in the case of the Transferor) or $1,000,000 (in the
case of the Borrower or the Equityholder), in the settlement of any litigation,
claim or dispute (excluding payments made from insurance proceeds); or

 

(f)            either the Borrower or the Equityholder shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

(g)           (1)           any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Equityholder, the
Transferor, or the Servicer,

 

(2)           the Borrower, the Transferor, the Equityholder, the Servicer or
any other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any lien or security interest thereunder, or

 

(3)           any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

(h)           the Advances Outstanding on any day exceeds the Borrowing Base and
has not been remedied in accordance with Section 2.06; provided that, during the
period of time that such event remains unremedied, any payments required to be
made by the Servicer on a Payment Date shall be made under Section 2.04(c); or

 

(i)            failure on the part of the Borrower, the Equityholder, the
Transferor or the Servicer to make any payment or deposit (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections or any other payment or deposit required to be made by
the terms of the Transaction Documents, including, without limitation, to any
Secured Party, Affected Party or Indemnified Party) required by the terms of any
Transaction Document (other than Section 2.06) on the day such payment or
deposit is required to be made and the same continues unremedied for two
Business Days; or

 

110

--------------------------------------------------------------------------------


 

(j)            the Borrower or the Equityholder shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, the
Equityholder or the Transferor and such lien shall not have been released within
five Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Borrower, the Equityholder or the Transferor and such lien shall
not have been released within five Business Days; or

 

(l)            any Change of Control shall occur; or

 

(m)          any representation, warranty or certification made by the Borrower,
the Equityholder or the Transferor in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Secured
Parties and continues to be unremedied for a period of 30 days after the earlier
to occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Borrower, the Equityholder
or the Transferor by the Agent or Trustee and (ii) the date on which a
Responsible Officer of the Borrower, the Equityholder or the Transferor acquires
knowledge thereof; or

 

(n)           failure to pay, on the Facility Maturity Date, the outstanding
principal of all outstanding Advances, if any, and all Yield and all Fees
accrued and unpaid thereon together with all other Obligations, including, but
not limited to, any Make-Whole Premium; or

 

(o)           an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement;  or

 

(p)           (i) failure of the Borrower or the Equityholder to maintain at
least one Independent Director, which failure is not cured within ten Business
Days or (ii) the removal of any Independent Director of the Borrower or the
Equityholder without “cause” (as such term is defined in the organizational
document of the Borrower) or without giving prior written notice to the Agent,
each as required in the organizational documents of the Borrower; or

 

(q)           the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or

 

(r)            the Transferor fails to transfer to Equityholder or the
Equityholder fails to transfer to the Borrower the applicable Loan Assets and
the related Portfolio Assets on an Advance Date (provided that the Note
Purchaser shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

(s)           either of the Borrower or the Equityholder makes any assignment or
attempted assignment of their respective rights or obligations under this
Agreement or any other

 

111

--------------------------------------------------------------------------------


 

Transaction Document without first obtaining the specific written consent of the
Agent, which consent may be withheld by the Agent in the exercise of its sole
and absolute discretion;

 

then the Agent, with the consent of the Note Purchaser, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(c) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Equityholder under the
Second Tier Purchase and Sale Agreement and the Equityholder shall cease
purchasing Loan Assets from the Transferor under the First Tier Purchase and
Sale Agreement, (ii) at the option of the Note Purchaser in its sole discretion,
the Note Purchaser may declare the Variable Funding Note to be immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) and any other Obligations to be
immediately due and payable, and (iii) all proceeds and distributions in respect
of the Portfolio Assets shall be distributed as described in
Section 2.04(c) (provided that the Borrower shall in any event remain liable to
pay such Advances and all such amounts and Obligations immediately in accordance
with Section 2.04(e) hereof). In addition, upon any such declaration or upon any
such automatic occurrence, the Trustee, on behalf of the Secured Parties and at
the direction of the Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Trustee, on behalf
of the Secured Parties and at the direction of the Agent, (or any designee
thereof, including, without limitation, the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Agent, the Note Purchaser or any of their respective Affiliates
to perform any of the obligations of the Borrower under any such Assigned
Document. If any Event of Default shall have occurred, the Yield Rate shall be
increased to the Default Funding Rate, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default.

 

SECTION 7.02               Additional Remedies of the Agent.

 

(a)           If, (i) upon the Note Purchaser’s declaration that the Advances
made to the Borrower hereunder are immediately due and payable pursuant to
Section 7.01 upon the occurrence of an Event of Default, or (ii) on the Facility
Maturity Date (other than a Facility Maturity Date occurring pursuant to clause
(iv) of the definition thereof prior to an Event of Default), the aggregate
outstanding principal amount of the Advances, all accrued and unpaid Fees and
Yield and any other Obligations are not immediately paid in full, then the
Trustee (acting as directed by the Agent) or the Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Note Purchaser, to immediately sell (at the Servicer’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Agent may reasonably deem satisfactory, any or all of the
Collateral Portfolio and apply the proceeds thereof to the Obligations;
provided, that notwithstanding anything to the contrary herein or in any other
Transaction Document, in the case of the declaration of the Facility Maturity
Date that arises solely pursuant to Section 7.01(d) 

 

112

--------------------------------------------------------------------------------


 

due solely to the occurrence of an event described in clauses (g) or (h) of the
definition of“Servicer Termination Event” or clause (o) of the definition of
“Servicer Termination Event” (to the extent arising solely due to the occurrence
of an event described in clauses (g) or (h) of the definition thereof), the
Trustee and the Agent (as applicable) may not order the assembly or liquidation
of the Collateral Portfolio, or take any action or exercise any power of
attorney furnished hereunder in connection with such assembly or liquidation,
until on or after the earlier of (x) the date that is twelve (12) months after
the occurrence of such Facility Maturity Date or (y) the occurrence of a
Facility Maturity Date for any other reason other than an event described in
clauses (g) or (h) of the definition of “Servicer Termination Event” or clause
(o) of the definition of “Servicer Termination Event” (to the extent arising
solely due to the occurrence of an event described in clauses (g) or (h) of the
definition thereof).

 

(b)           The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the Agent
may elect, in its sole discretion, the time and manner of liquidating any of the
Collateral Portfolio, and nothing contained herein shall obligate the Agent to
liquidate any of the Collateral Portfolio on the date the Note Purchaser
declares the Advances made to the Borrower hereunder to be immediately due and
payable pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio
in the same manner or on the same Business Day.

 

(c)           If the Trustee (acting as directed by the Agent) or the Agent
proposes to sell the Collateral Portfolio or any part thereof in one or more
parcels at a public or private sale, at the request of the Trustee or the Agent,
as applicable, the Borrower and the Servicer shall make available to (i) the
Agent, on a timely basis, all information (including any information that the
Borrower and the Servicer is required by law or contract to be kept
confidential) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Agent, and (ii) each prospective bidder, on a timely
basis, all reasonable information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder;
provided that with respect to this clause (ii), neither the Borrower nor the
Servicer shall be required to disclose to each such bidder any information which
it is required by law or contract to be kept confidential.

 

(d)           Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the Trustee,
or the Agent on its behalf, or any

 

113

--------------------------------------------------------------------------------


 

court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral Portfolio as an entirety or in such parcels as
the Trustee or such court may determine.

 

(e)           Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied in accordance with the provisions of Section 2.04(c), or as a
court of competent jurisdiction may otherwise direct.

 

(f)            The Agent and the Note Purchaser shall have, in addition to all
the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, without limitation, the rights and
remedies of a secured party under the UCC of any applicable state, to the extent
that the UCC is applicable, and the right to offset any mutual debt and claim),
all rights and remedies available to the Note Purchaser at law, in equity or
under any other agreement between the Note Purchaser and the Borrower.

 

(g)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)           Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Trustee and the Agent its true and lawful attorney (with full power
of substitution) in its name, place and stead and at is expense, in connection
with the enforcement of the rights and remedies after the occurrence of an Event
of Default, and as provided for in this Agreement, including without limitation
the following powers:  (a) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (b) to make all necessary transfers of
the Collateral Portfolio in connection with any such sale or other disposition
made pursuant hereto, (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower and the Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document or Hedging Agreement. Nevertheless, if so requested by the Trustee or
the Agent, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Trustee or the Agent or all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request; provided that, for the avoidance of doubt, no
right under any power of attorney furnished under this Section 7.02(h) may be
exercised until after the occurrence of an Event of Default.

 

(i)            (1)           If the Trustee (acting as directed by the Agent) or
the Agent elects to sell the Collateral Portfolio in whole, but not in part, at
a public or private sale, the Borrower may exercise its right of first refusal
to repurchase the Collateral Portfolio, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the Obligations as
of the date of such proposed sale.  The Borrower’s right of first refusal shall
terminate not later than 4:00 p.m. on the second Business Day following the
Business Day on which the Borrower receives notice of the Trustee’s or the
Agent’s election to sell such Collateral Portfolio, such

 

114

--------------------------------------------------------------------------------


 

notice to attach copies of all Eligible Bids received by the Trustee or the
Agent in respect of such Collateral Portfolio.

 

(2)           If the Trustee (acting as directed by the Agent) or the Agent
elects to sell less than all of the Collateral Portfolio in one or more parcels
at a public or private sale, the Borrower may exercise its right of first
refusal to repurchase such portion of the Collateral Portfolio prior to such
sale at a purchase price of not less than the highest Eligible Bid received in
respect of such portion of the Collateral Portfolio as of the date of such
proposed sale, as notified by the Trustee or the Agent to the Borrower.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the Business Day on which the Borrower receives notice of the Trustee’s or the
Agent’s election to sell such portion of the Collateral Portfolio, if such
notice is delivered by 12:00 p.m. on such Business Day; provided that if such
notice is delivered after 12:00 p.m. on the Business Day on which the Borrower
receives such notice, or if the highest Eligible Bid received in respect of such
portion of the Collateral Portfolio is greater than $25,000,000, the Borrower’s
right of first refusal shall terminate not later than 12:00 p.m. on the
following Business Day.

 

(3)           If the Borrower elects not to exercise its right of first refusal
as provided in clauses (1) or (2) above, the Trustee (acting as directed by the
Agent) or the Agent shall sell such Collateral Portfolio or portion thereof for
a purchase price equal to the highest of the Eligible Bids then received.  For
the avoidance of doubt, any determination of the highest Eligible Bid shall only
consider bids for the same parcels of the Collateral Portfolio.

 

(4)           It is understood that the Borrower may submit its bid for the
Collateral Portfolio or any portion thereof as a combined bid with the bids of
other members of a group of bidders, and shall have the right to find bidders to
bid on the Collateral Portfolio or any portion thereof.

 

(5)           It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral Portfolio.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

SECTION 8.01               Indemnities by the Borrower.

 

(a)           Without limiting any other rights which the Agent, the Note
Purchaser, the Trustee, the Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Agent, the Note Purchaser, the Trustee, the Bank,
the Collateral Custodian and each of their respective Affiliates, assigns,
officers, directors, employees and agents (each, an “Indemnified Party” for
purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or actually

 

115

--------------------------------------------------------------------------------


 

incurred by such Indemnified Party arising out of or as a result of this
Agreement or in respect of any of the Collateral Portfolio, excluding,
however, Indemnified Amounts to the extent resulting solely from (a) gross
negligence, bad faith or willful misconduct on the part of an Indemnified Party
or (b) Loan Assets which are uncollectible due to the Obligor’s financial
inability to pay. Without limiting the foregoing, the Borrower shall indemnify
each Indemnified Party for Indemnified Amounts relating to or resulting from any
of the following (to the extent not resulting from the conditions set forth in
(a) or (b) above):

 

(i)            any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)           reliance on any representation or warranty made or deemed made by
the Borrower, the Servicer (if Ares or one of its Affiliates is the Servicer) or
any of their respective officers under or in connection with this Agreement or
any Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

 

(iii)          the failure by the Borrower or the Servicer (if Ares or one of
its Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

 

(iv)          the failure to vest and maintain vested in the Trustee, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

 

(v)           on each Business Day prior to the Collection Date, the occurrence
of a Borrowing Base Deficiency and the same continues unremedied for five
Business Days;

 

(vi)          the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

 

(vii)         any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

 

116

--------------------------------------------------------------------------------


 

(viii)        any failure of the Borrower or the Servicer (if Ares or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by Ares, the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral Portfolio;

 

(ix)           any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;

 

(x)            any action taken by the Borrower or the Servicer in the
enforcement or collection of the Collateral Portfolio;

 

(xi)           any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Underlying Collateral or services that are the
subject of any Collateral Portfolio;

 

(xii)          any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;

 

(xiii)         the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

 

(xiv)        any repayment by the Agent, the Note Purchaser or a Secured Party
of any amount previously distributed in payment of Advances or payment of Yield
or Fees or any other amount due hereunder or under any Hedging Agreement, in
each case which amount the Agent, the Note Purchaser or a Secured Party believes
in good faith is required to be repaid;

 

(xv)         except with respect to funds held in the Concentration Account on
or prior to the Account Transition Deadline, the commingling by the Borrower or
the Servicer of payments and collections required to be remitted to the
Collection Account or the Unfunded Exposure Account with other funds;

 

(xvi)        any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Advances or
the Collateral Portfolio, or the administration of the Loan Assets by the
Borrower or the Servicer (unless such administration is carried out by Wells
Fargo or any of its Affiliates in the capacity of the Servicer, if applicable);

 

(xvii)       any failure by the Borrower to give reasonably equivalent value to
the Equityholder in consideration for the transfer by the Equityholder to the
Borrower of any item of Collateral Portfolio or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;

 

117

--------------------------------------------------------------------------------


 

(xviii)      the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents;

 

(xix)         any failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account within
two Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of Wells Fargo or any of
its Affiliates in the capacity of Servicer, if applicable);

 

(xx)          the failure of any Concentration Account Bank to remit any amounts
held in a Concentration Account pursuant to the instructions of the Servicer or
the Agent (to the extent such Person is entitled to give such instructions in
accordance with the terms hereof and of the Intercreditor Agreement) whether by
reason of the exercise of set-off rights or otherwise; and/or

 

(xxi)         the failure by the Borrower to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Borrower of the Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Agent shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Agent of such amounts). The
Agent, on behalf of any Indemnified Party making a request for indemnification
under this Section 8.01, shall submit to the Borrower a certificate setting
forth in reasonable detail the basis for and the computations of the Indemnified
Amounts with respect to which such indemnification is requested, which
certificate shall be conclusive absent demonstrable error.

 

(c)           If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)           If the Borrower has made any payments in respect of Indemnified
Amounts to the Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

 

(e)           The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Agent, the Note Purchaser, the
Servicer, the Trustee or the Collateral Custodian and the termination of this
Agreement.

 

118

--------------------------------------------------------------------------------


 

SECTION 8.02               Indemnities by Servicer.

 

(a)           Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

 

(i)            the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets which were not Eligible Loan Assets as of the date of any such
computation;

 

(ii)           reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

 

(iii)          the failure by the Servicer to comply with (A) any term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement, or
(B) any Applicable Law applicable to it with respect to any Portfolio Assets;

 

(iv)          any litigation, proceedings or investigation against the Servicer;

 

(v)           any action or inaction by the Servicer that causes the Trustee,
for the benefit of the Secured Parties, not to have a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or any
time thereafter;

 

(vi)          except as permitted by this Agreement and the Intercreditor
Agreement, the commingling by the Servicer of payments and collections required
to be remitted to the Collection Account or the Unfunded Exposure Account with
other funds;

 

(vii)         any failure of the Servicer or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to Collection Account, payments and collections
with respect to Loan Assets remitted to the Servicer or any such agent or
representative within two Business Days of receipt;

 

(viii)        the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;

 

(ix)           the failure by the Servicer to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents;
and/or

 

119

--------------------------------------------------------------------------------


 

(x)            any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV,  Article V or Article VI or this Agreement.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 8.02 shall be paid by the Servicer to the Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Servicer of the Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Agent shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Agent of such amounts).  The
Agent, on behalf of any Indemnified Party making a request for indemnification
under this Section 8.02, shall submit to the Servicer a certificate setting
forth in reasonable detail the basis for and the computations of the Indemnified
Amounts with respect to which such indemnification is requested, which
certificate shall be conclusive absent demonstrable error.

 

(c)           If for any reason the indemnification provided above in this
Section 8.02 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Servicer shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)           If the Servicer has made any payments in respect of Indemnified
Amounts to the Agent on behalf of an Indemnified Party pursuant to this
Section 8.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

 

(e)           The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

 

(f)            The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Agent, the Note Purchaser, the Trustee
or the Collateral Custodian and the termination of this Agreement.

 

(g)           Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03               Legal Proceedings.  In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in

 

120

--------------------------------------------------------------------------------


 

writing of the nature and particulars of the Action; provided that its failure
to do so shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided, further, that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the defense of the Action.

 

SECTION 8.04               After-Tax Basis.  Indemnification under Section 8.01
and 8.02 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder, including the effect of such Tax or
refund on the amount of Tax measured by net income or profits that is or was
payable by the Indemnified Party.

 

ARTICLE IX.

 

THE AGENT

 

SECTION 9.01               The Agent.

 

(a)           Each Secured Party hereby appoints and authorizes the Agent as its
agent hereunder and hereby further authorizes the Agent to appoint additional
agents to act on its behalf and for the benefit of each Secured Party.  Each
Secured Party further authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  With
respect

 

121

--------------------------------------------------------------------------------


 

to other actions which are incidental to the actions specifically delegated to
the Agent hereunder, the Agent shall not be required to take any such incidental
action hereunder, but shall be required to act or to refrain from acting (and
shall be fully protected in acting or refraining from acting) upon the direction
of the Note Purchaser; provided that the Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Agent, shall be in violation of any Applicable Law or contrary to any
provision of this Agreement or shall expose the Agent to liability hereunder or
otherwise.  In the event the Agent requests the consent of the Note Purchaser
pursuant to the foregoing provisions and the Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Note Purchaser shall be deemed to
have declined to consent to the relevant action.

 

(b)           The Borrower irrevocably authorizes the Agent and appoints the
Agent as its attorney-in-fact to act on behalf of the Borrower (i) to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral Portfolio.  This appointment is coupled with
an interest and is irrevocable.

 

(c)           If the Borrower or the Servicer, as applicable, fails to perform
any of its agreements or obligations under Section 5.01(t), Section 5.02(r) or
Section 5.03(e), the Agent may (but shall not be required to) itself perform, or
cause performance of, such agreement or obligation, and the expenses of the
Agent incurred in connection therewith shall be payable by the Borrower or the
Servicer (on behalf of the Borrower), as applicable, upon the Agent’s demand
therefor.

 

(d)           Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the Note
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Agent.

 

(e)           Neither the Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Agent under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Agent:  (i) may consult with
legal counsel (including counsel for the Borrower or the Transferor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement or
any of the other Transaction Documents on the part of the Borrower, the
Transferor, or the Servicer or to inspect

 

122

--------------------------------------------------------------------------------


 

the property (including the books and records) of the Borrower, the Transferor,
or the Servicer; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any of the other Transaction Documents by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

(f)            Each Secured Party acknowledges that it has, independently and
without reliance upon the Agent, or any of the Agent’s Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party.  Each Secured Party also acknowledges that it
will, independently and without reliance upon the Agent, or any of the Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

 

(g)           The Note Purchaser agrees to indemnify the Agent (to the extent
not reimbursed by the Borrower or the Servicer) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Agent hereunder or thereunder; provided that the
Note Purchaser shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, the Note Purchaser agrees to
reimburse the Agent promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Note Purchaser hereunder and/or thereunder and to
the extent that the Agent is not reimbursed for such expenses by the Borrower or
the Servicer.

 

(h)           The Agent may resign at any time, effective upon the appointment
and acceptance of a successor Agent as provided below, by giving at least five
days’ written notice thereof to the Note Purchaser and the Borrower and may be
removed at any time with cause by the Note Purchaser.  Upon any such resignation
or removal, the Note Purchaser shall appoint a successor Agent.  The Note
Purchaser agrees that it shall not unreasonably withhold or delay its approval
of the appointment of a successor Agent; provided that any successor Agent which
is not an Affiliate of WFS shall be subject to the prior consent of the
Borrower.  If no such successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the removal of the retiring Agent, then the retiring
Agent may, on behalf of the Secured Parties, appoint a successor Agent which
successor Agent shall be either (i) a commercial bank organized under the laws
of the United States or of any state thereof and have a combined capital and
surplus of at least

 

123

--------------------------------------------------------------------------------


 

$50,000,000 or (ii) an Affiliate of such a bank.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.

 

(i)            Unless specifically allocated to a specific Note Purchaser
pursuant to the terms of this Agreement, all amounts received by the Agent on
behalf of the Note Purchaser shall be paid by the Agent to each Note Purchaser
in accordance with such Note Purchaser’s respective Commitment Percentage, on
the Business Day received by the Agent, unless such amounts are received after
12:00 noon on such Business Day, in which case the Agent shall use its
reasonable efforts to pay such amounts to the Note Purchaser on such Business
Day, but, in any event, shall pay such amounts to such Note Purchaser not later
than the following Business Day.

 

ARTICLE X.

 

TRUSTEE

 

SECTION 10.01             Designation of Trustee.

 

(a)           Initial Trustee.  The role of Trustee shall be conducted by the
Person designated as Trustee hereunder from time to time in accordance with this
Section 10.01.  Until the Agent shall give to U.S. Bank a Trustee Termination
Notice, U.S. Bank is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and obligations of, Trustee pursuant to the
terms hereof.

 

(b)           Successor Trustee.  Upon the Trustee’s receipt of a Trustee
Termination Notice from the Agent of the designation of a successor Trustee
pursuant to the provisions of Section 10.05, the Trustee agrees that it will
terminate its activities as Trustee hereunder.

 

(c)           Secured Party.  The Agent and the Note Purchaser hereby appoint
U.S. Bank, in its capacity as Trustee hereunder, as their agent for the purposes
of perfection of a security interest in the Collateral Portfolio.  U.S. Bank, in
its capacity as Trustee hereunder, hereby accepts such appointment and agrees to
perform the duties set forth in Section 10.02(b).

 

SECTION 10.02             Duties of Trustee.

 

(a)           Appointment.  The Borrower and the Agent each hereby appoints U.S.
Bank to act as Trustee, for the benefit of the Secured Parties.  The Trustee
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)           Duties.  On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Trustee shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

124

--------------------------------------------------------------------------------


 

(i)            The Trustee shall make payments pursuant to the terms of the
Servicing Report in accordance with Section 2.04 (the “Payment Duties”).

 

(ii)           The Trustee shall provide to the Servicer a copy of all written
notices and communications identified as being sent to it in connection with the
Loan Assets and the other Collateral Portfolio held hereunder which it receives
from the related Obligor, participating bank and/or agent bank.  In no instance
shall the Trustee be under any duty or obligation to take any action on behalf
of the Servicer in respect of the exercise of any voting or consent rights, or
similar actions, unless it receives specific written instructions from the
Servicer, prior to the occurrence of an Event of Default or the Agent, after the
occurrence of Event of Default, in which event the Trustee shall vote, consent
or take such other action in accordance with such instructions.

 

(c)           (i)            The Agent and each Secured Party further authorizes
the Trustee to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Trustee by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Trustee (acting at the direction of the Agent) as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Agent deems necessary or desirable in order to perfect, protect or more
fully evidence the security interests granted by the Borrower hereunder, or to
enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Trustee as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loan
Assets now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove.  Nothing
in this Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer
of their respective obligations to protect the interest of the Trustee (for the
benefit of the Secured Parties) in the Collateral Portfolio, including to file
financing and continuation statements in respect of the Collateral Portfolio in
accordance with Section 5.01(t).

 

(ii)           The Agent may direct the Trustee to take any such incidental
action hereunder.  With respect to other actions which are incidental to the
actions specifically delegated to the Trustee hereunder, the Trustee shall not
be required to take any such incidental action hereunder, but shall be required
to act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Agent; provided that the
Trustee shall not be required to take any action hereunder at the request of the
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Trustee, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Trustee to liability hereunder or otherwise (unless it has received
indemnity which it reasonably deems to be satisfactory with respect thereto). 
In the event the Trustee requests the consent of the Agent and the Trustee does
not receive a consent (either positive or negative) from the Agent within 10
Business Days of its receipt of such request, then the Agent shall be deemed to
have declined to consent to the relevant action.

 

125

--------------------------------------------------------------------------------


 

(iii)          Except as expressly provided herein, the Trustee shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the Agent or
(y) prior to the Facility Maturity Date (and upon such occurrence, the Trustee
shall act in accordance with the written instructions of the Agent pursuant to
clause (x)).  The Trustee shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Trustee, or the Agent.  The Trustee shall not be deemed to have
notice or knowledge of any matter hereunder, including an Event of Default,
unless a Responsible Officer of the Trustee has knowledge of such matter or
written notice thereof is received by the Trustee.

 

(d)           If, in performing its duties under this Agreement, the Trustee is
required to decide between alternative courses of action, the Trustee may
request written instructions from the Agent as to the course of action desired
by it.  If the Trustee does not receive such instructions within two Business
Days after it has requested them, the Trustee may, but shall be under no duty
to, take or refrain from taking any such courses of action.  The Trustee shall
act in accordance with instructions received after such two Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.  The Trustee shall be entitled
to rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

(e)           Concurrently herewith, the Agent directs the Trustee and the
Trustee is authorized to enter into the Pledge Agreement, Collection Account
Agreement and Unfunded Exposure Account Agreement.  For the avoidance of doubt,
all of the Trustee’s rights, protections and immunities provided herein shall
apply to the Trustee for any actions taken or omitted to be taken under the
Pledge Agreement, Collection Account Agreement and Unfunded Exposure Account
Agreement in such capacity.

 

SECTION 10.03             Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 10.04             Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to the Trustee Fees and Trustee Expenses from the Borrower as set forth
in the Trustee and Collateral Custodian Fee Letter.  The Trustee shall be
entitled to receive the Trustee Fees and Trustee Expenses to the extent of funds
available therefor pursuant to the provision of Section 2.04; provided, that,
for the avoidance of doubt, to the extent funds are not so available on any
Payment Date to pay such fees or reimburse such expenses incurred during the
immediately

 

126

--------------------------------------------------------------------------------


 

ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04.  The Trustee’s entitlement to receive the Trustee Fees
shall cease on the earlier to occur of:  (i) its removal as Trustee pursuant to
Section 10.05 or (ii) the termination of this Agreement.

 

SECTION 10.05             Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Agent by notice given
in writing to the Trustee (the “Trustee Termination Notice”); provided,
notwithstanding its receipt of a Trustee Termination Notice, the Trustee shall
continue to act in such capacity until a successor Trustee has been appointed
and has agreed to act as Trustee hereunder; provided that the Trustee shall
continue to receive compensation of its fees and expenses in accordance with
Section 10.04 above while so serving as the Trustee prior to a successor Trustee
being appointed.

 

SECTION 10.06             Limitation on Liability.

 

(a)           The Trustee may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties.  The Trustee
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Agent or (b) the verbal
instructions of the Agent.

 

(b)           The Trustee may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)           The Trustee shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the negligent
performance of its Payment Duties.

 

(d)           The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio.  The Trustee shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Trustee shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Trustee.

 

127

--------------------------------------------------------------------------------


 

(f)            The Trustee shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Trustee is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

 

(h)           Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Trustee may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the Agent,
and shall be entitled at all times to refrain from taking any action unless it
has received instructions from the Servicer or the Agent, as applicable.  The
Trustee shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Agent.  In no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(i)            The Trustee shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian.  Notwithstanding anything herein to
the contrary, unless appointed as successor Collateral Custodian hereunder, the
Trustee shall have no duty to perform any of the duties of the Collateral
Custodian under this Agreement.

 

SECTION 10.07             Trustee Resignation.

 

The Trustee may resign at any time by giving not less than 90 days written
notice thereof to the Agent and with the consent of the Agent, which consent
shall not be unreasonably withheld.  Upon receiving such notice of resignation,
the Agent shall promptly appoint a successor trustee or trustees by written
instrument, in duplicate, executed by the Agent, one copy of which shall be
delivered to the Trustee so resigning and one copy to the successor trustee or
trustees, together with a copy to the Borrower, Servicer and Collateral
Custodian.  If no successor trustee shall have been appointed and an instrument
of acceptance by a successor Trustee shall not have been delivered to the
Trustee within 45 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee. Notwithstanding anything herein to the
contrary, the Trustee may not resign prior to a successor Trustee being
appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01             Amendments and Waivers.

 

(a)           Except as provided in Section 11.01(b), (i) no amendment or
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Trustee, the Bank, the
Agent, the Collateral Custodian and Note

 

128

--------------------------------------------------------------------------------


 

Purchasers having in excess of 50% of the Commitment Percentage (the “Required
Note Purchasers”); (ii) no termination or waiver of any provision of this
Agreement or consent to any departure therefrom by the Borrower or the Servicer
shall be effective without the written concurrence of the Agent and Required
Note Purchasers and (iii) no amendment, waiver or modification adversely
affecting the rights or obligations of any Hedge Counterparty shall be effective
without the written agreement of such Person. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  For the avoidance of doubt, in the event that an Event of Default has
occurred but has been waived unconditionally and in its entirety in accordance
with the terms hereof, such Event of Default shall be deemed to have not
“occurred” and references to “after the occurrence of an Event of Default” shall
be inapplicable for all purposes in this Agreement or any of the Transaction
Documents, except to the extent otherwise provided for in the relevant waiver;
provided that any waiver which by its terms becomes effective upon certain
conditions precedent being met will not be considered a conditional waiver
solely due to the existence of such conditions precedent if all such conditions
precedent to effectiveness have been satisfied.

 

(b)           Notwithstanding the provisions of Section 11.01(a), the written
consent of Note Purchasers having 100% of the Commitment Percentage shall be
required for any amendment, modification or waiver (i) reducing any outstanding
Advances, or the Yield thereon, (ii) postponing any date for any payment of any
Advance, or the Yield thereon, (iii) modifying the provisions of this
Section 11.01, (iv) increasing the Maximum Facility Amount or (v) extending the
Stated Maturity Date or clause (i) of the definition of “Reinvestment Period”.

 

SECTION 11.02             Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto:

 

If to the Borrower:

 

Ares Capital CP Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital CP Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.:  (310) 201-4197

Confirmation No.: (310) 201-4205

 

129

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Transferor:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

130

--------------------------------------------------------------------------------


 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Agent:

 

Wells Fargo Securities, LLC

One Wachovia Center, Mail Code:  D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

If to the Note Purchaser:

 

Wells Fargo Bank, National Association

(as successor by merger to Wachovia Bank, National Association)

One Wachovia Center, Mail Code:  D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

If to the Trustee:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

If to the Bank:

 

131

--------------------------------------------------------------------------------


 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

1719 Range Way

Florence, SC 29501

Attention: Sandra Farrow

Facsimile No.: 843-673-0162

 

Notices and communications by facsimile and e-mail shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 11.03             No Waiver; Remedies. No failure on the part of the
Agent, the Trustee or the Note Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 11.04             Binding Effect; Assignability; Multiple Note
Purchasers.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Agent, the Note Purchaser, the Trustee, the
Bank, the Collateral Custodian and their respective successors and permitted
assigns. The Note Purchaser and its successors and assigns may assign (i) this
Agreement and the Note Purchaser’s rights and obligations hereunder and interest
herein in whole or in part (including by way of the sale of participation
interests therein) and/or (ii) any Advance (or portion thereof) or any Variable
Funding Note (or any portion thereof) to any Person; provided that the Note
Purchaser and any successor and assign shall only assign its rights and
obligations hereunder to an Affiliate of Wells Fargo and that such assignee
executes and delivers to the Servicer, the Borrower and the Agent a
fully-executed Transferee Letter substantially in the form of Exhibit O hereto
(a “Transferee Letter”) and a fully-executed Joinder Supplement. None of the
Borrower, the Equityholder, the Transferor or the Servicer may assign any of its
rights and obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of the Note Purchaser and the Agent.

 

(b)           Whenever the term “Note Purchaser” is used herein, it shall mean
Wells Fargo and/or each of its assignees; provided that prior to the last day of
the Reinvestment Period, each such party shall have a pro rata share of the
rights and obligations of the Note Purchaser hereunder in such percentage amount
as shall be obtained by dividing such party’s commitment

 

132

--------------------------------------------------------------------------------


 

to fund Advances hereunder by the total commitment of all parties to fund
Advances hereunder; provided, further, that on and after the last day of the
Reinvestment Period, each such party shall have a pro rata share of the
aggregate Advances Outstanding as shall be obtained by dividing the amount of
Advances Outstanding funded by such party by the total amount of Advances
Outstanding (in each case, the “Commitment Percentage”). Unless otherwise
specified herein, any right at any time of the Note Purchaser to enforce any
remedy, or instruct the Agent to take (or refrain from taking) any action
hereunder, shall be exercised by the Agent only upon direction by the Required
Note Purchasers at such time.

 

(c)           Notwithstanding any other provision of this Section 11.04, the
Note Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of the Note
Purchaser to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Agent; provided that no such pledge or grant of a security
interest shall release the Note Purchaser from any of its obligations hereunder,
or substitute any such pledgee or grantee for the Note Purchaser as a party
hereto.

 

(d)           Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.

 

SECTION 11.05             Term of This Agreement. This Agreement, including,
without limitation, the Borrower’s obligation to observe its covenants set forth
in Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII and Article XI and the provisions of Section 11.07,
Section 11.08 and Section 11.09 shall be continuing and shall survive any
termination of this Agreement. Notwithstanding anything herein to the contrary,
the Collection Date will be deemed to have occurred upon payment in full of all
Obligations pursuant to clause (i) of the first proviso of Section 2.18(b) or
pursuant to Section 2.18(c)(i).

 

SECTION 11.06             GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

SECTION 11.07             Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Trustee, the Bank, the Agent, the Note Purchaser, the Collateral Custodian and
its Affiliates under Section 8.01 and Section 8.02 hereof, each of the Borrower,
the Servicer and the Transferor agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent, the Note Purchaser, the

 

133

--------------------------------------------------------------------------------


 

Trustee, the Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Agent, the Note Purchaser, the Trustee, the Bank and the Collateral
Custodian with respect thereto and with respect to advising the Agent, the Note
Purchaser, the Trustee, the Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including reasonable counsel fees and expenses), incurred
by the Agent, the Note Purchaser, the Trustee, the Bank or the Collateral
Custodian in connection with the enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

 

(b)           The Borrower, the Servicer and the Transferor shall pay on demand
any and all stamp, sales, excise and other Taxes and fees payable or determined
to be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other documents to be
delivered hereunder or any other Transaction Document or the funding or
maintenance of Advances hereunder.

 

(c)           The Servicer and the Transferor shall pay on demand all other
reasonable out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on
or measured by net income) incurred by the Agent, the Note Purchaser, the
Trustee, the Collateral Custodian and the Bank, including, without limitation,
all costs and expenses incurred by the Agent and the Note Purchaser in
connection with periodic audits of the Borrower’s, the Transferor’s or the
Servicer’s books and records.

 

(d)           For the avoidance of doubt, except with respect to the costs and
expenses to be paid to the Trustee and the Collateral Custodian, costs and
expenses to be paid pursuant to this Section 11.07 shall exclude all allocable
overhead costs and expenses.

 

SECTION 11.08             No Proceedings. Each of the Servicer and the
Transferor, and each Hedge Counterparty (by accepting the benefits of this
Agreement), agree that it will not institute against, or join any other Person
in instituting against, the Borrower any proceedings of the type referred to in
the definition of Bankruptcy Event so long as there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the Collection Date.

 

SECTION 11.09             Recourse Against Certain Parties.

 

(a)           No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Agent or any Secured Party as contained in this Agreement or
any other agreement, instrument or document entered into by the Agent or any
Secured Party pursuant hereto or in connection herewith shall be had against any
administrator of the Agent or any Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Agent or any Secured Party or
of any such administrator, as such, by the enforcement of any assessment or by
any legal

 

134

--------------------------------------------------------------------------------


 

or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each party hereto
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Agent or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Agent or
any Secured Party or any incorporator, stockholder, affiliate, officer, employee
or director of the Note Purchaser or the Agent or of any such administrator, as
such, or any of them, under or by reason of any of the obligations, covenants or
agreements of the Agent or any Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the Agent
or any Secured Party and each incorporator, stockholder, affiliate, officer,
employee or director of the Agent or any Secured Party or of any such
administrator, or any of them, for breaches by the Agent or any Secured Party of
any such obligations, covenants or agreements, which liability may arise either
at common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor, the Equityholder or the Servicer or
any other Person against the Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Borrower, the Transferor, the
Equityholder and the Servicer each hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.

 

(c)           No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Agent or any Secured Party under or as a
result of this Agreement and the transactions contemplated hereby.

 

(d)           The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

SECTION 11.10             Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by e-mail in portable document format (.pdf) or facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement. In the event that any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof

 

135

--------------------------------------------------------------------------------


 

and shall constitute the entire agreement among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings other than any fee letter delivered by the Servicer to the Agent
and the Note Purchaser.

 

SECTION 11.11             Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)           Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the Agent shall
have been notified in accordance herewith. Nothing in this Section 11.11 shall
affect the right of the Note Purchaser or the Agent to serve legal process in
any other manner permitted by law.

 

SECTION 11.12             Characterization of Conveyances Pursuant to the
Purchase and Sale Agreements.

 

(a)           It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Transferor to the Equityholder and the
Equityholder to the Borrower as contemplated by the Purchase and Sale Agreements
be, and be treated for all purposes (other than accounting purposes and subject
to the tax characterization of the Borrower and the Advances described in
Section 5.01(aa) and Section 5.02(k) hereof) as, a sale by the Transferor and
the Equityholder, as applicable, of such Eligible Loan Assets. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loan Assets by the Transferor to the Equityholder and the Equityholder
to the Borrower to secure a debt or other obligation of the Transferor or
Equityholder, as applicable. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor (in the case of the First Tier Purchase and Sale
Agreement) or the Equityholder (in the case of the Second Tier Purchase and Sale
Agreement), as applicable, then the parties hereto agree that: (i) each of the
Purchase and Sale Agreements shall also be deemed to be a security agreement
under Applicable Law; (ii) the transfer of the Eligible Loan Assets provided for
in the First Tier Purchase and Sale Agreement shall be deemed to be a grant by
the Transferor to the Equityholder of a first priority security interest
(subject only to Permitted Liens) in all of the Transferor’s right, title and
interest in and to the Eligible Loan Assets and all amounts payable to the
holders of the Eligible Loan Assets in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including, without limitation,
all amounts from time to

 

136

--------------------------------------------------------------------------------


 

time held or invested in the Controlled Accounts, whether in the form of cash,
instruments, securities or other property; (iii) the transfer of the Original
Loan Assets provided for in the Original Purchase and Sale Agreement shall be
deemed to be a grant by the Transferor to the Borrower of a first priority
security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to the Original Loan Assets and all amounts
payable to the holders of the Original Loan Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Controlled Accounts, whether in the form of cash, instruments, securities or
other property; (iv) the transfer of the Eligible Loan Assets provided for in
the Second Tier Purchase and Sale Agreement shall be deemed to be a grant by the
Equityholder to the Borrower of a first priority security interest (subject only
to Permitted Liens) in all of such Equityholder’s right, title and interest in
and to the Eligible Loan Assets and all amounts payable to the holders of the
Eligible Loan Assets in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property; (v) the
possession by the Borrower (or the Collateral Custodian on its behalf) of Loan
Assets and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (vi), for
purposes of perfecting the security interest pursuant to the UCC; and
(vi) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Borrower for the purpose of perfecting such security interest under Applicable
Law. The parties further agree that any assignment of the interest of the
Borrower pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Purchase and Sale Agreements. The Borrower shall, to the extent consistent with
this Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if either of the Purchase and Sale Agreements were
deemed to create a security interest in the Eligible Loan Assets, such security
interest would be deemed to be a perfected security interest of first priority
(subject only to Permitted Liens) under Applicable Law and will be maintained as
such throughout the term of this Agreement.

 

(b)           It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Transferor to the Equityholder pursuant to
the First Tier Purchase and Sale Agreement and by the Equityholder to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement and by the
Transferor to the Borrower pursuant to the Original Purchase and Sale Agreement
shall constitute assets owned by the Borrower and shall not be part of the
Transferor’s estate or the Equityholder’s estate, as applicable, in the event of
the filing of a bankruptcy petition by or against the Transferor or
Equityholder, as applicable, under any bankruptcy or similar law.

 

(c)           The Borrower agrees to treat, and shall cause the Equityholder and
the Transferor to treat, for all purposes (other than accounting purposes and
subject to the tax characterization of the Borrower and the Advances described
in Section 5.01(aa) and Section 5.02(k) hereof) (x) the transactions effected by
the First Tier Purchase and Sale Agreements as sales of assets to the
Equityholder, (y) the transactions effected by the Second Tier Purchase and Sale
Agreements as sales of assets to the Borrower and (z) the transactions effected
by the

 

137

--------------------------------------------------------------------------------


 

Original Purchase and Sale Agreement as sales of the assets to the Borrower. The
Borrower and the Servicer each hereby agree to cause each of the Transferor and
the Equityholder, as applicable, to reflect in the Transferor’s or
Equityholder’s financial records, as applicable, and to include a note in the
publicly filed annual and quarterly financial statements of Ares indicating
that: (i) assets related to transactions (including transactions pursuant to the
Transaction Documents) that do not meet SFAS 140 requirements for accounting
sale treatment are reflected in the consolidated balance sheet of Ares, as
finance receivables pledged and non-recourse, secured borrowings and (ii) those
assets are owned by a special purpose entity that is consolidated in the
financial statements of Ares, and the creditors of that special purpose entity
have received ownership and/or security interests in such assets and such assets
are not intended to be available to the creditors of sellers (or any affiliate
of the sellers) of such assets to that special purpose entity.

 

SECTION 11.13             Confidentiality.

 

(a)           Each of the Agent, the Note Purchaser, the Servicer, the Trustee,
the Borrower, the Bank, the Equityholder, the Transferor and the Collateral
Custodian shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Borrower and the Servicer hereto and their respective businesses, and all
information in connection with or related to the Loan Agreements (including but
not limited to any information provided pursuant to Section 6.08), obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys or other agents, including any Approved
Valuation Firm engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Agent, the Note Purchaser, the Servicer, the
Trustee, the Borrower, the Bank, the Equityholder, the Transferor and the
Collateral Custodian that such information shall be used solely in connection
with such Excepted Person’s evaluation of, or relationship with, the Borrower
and its affiliates, (ii) disclose the existence of the Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents.  Notwithstanding the foregoing provisions of this
Section 11.13(a), the Servicer may, subject to Applicable Law and the terms of
any Loan Agreements, make available copies of the documents in the Servicing
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors.  It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

138

--------------------------------------------------------------------------------


 

(b)           Anything herein to the contrary notwithstanding, the Borrower, the
Equityholder and the Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the Note Purchaser, 
the Trustee or the Collateral Custodian by each other, (ii) by the Agent, the
Note Purchaser,  the Trustee and the Collateral Custodian to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Agent, the Note Purchaser,
the Trustee and the Collateral Custodian to any provider of a surety, guaranty
or credit or liquidity enhancement to the Note Purchaser, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information.  In addition, the Note Purchaser, the Agent, the Trustee
and the Collateral Custodian may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).

 

(c)           Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Note Purchaser’s, the Agent’s,  the
Trustee’s or the Collateral Custodian’s business or that of their affiliates,
(c) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Agent, the Note Purchaser or the Trustee or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower, the Servicer, the
Equityholder or the Transferor or (e) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Trustee or the Collateral Custodian
having a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer, the
Equityholder or the Transferor.

 

SECTION 11.14             Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

SECTION 11.15             Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the Note
Purchaser or its assets.

 

139

--------------------------------------------------------------------------------


 

SECTION 11.16             Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 11.17             Breaches of Representations, Warranties and Covenants.

 

For the avoidance of doubt, no breach or default of any representation, warranty
or covenant contained in Sections 4.01, 4.02 or 4.03 or 5.01, 5.02, 5.03, 5.04
that does not constitute an Unmatured Event of Default or Event of Default shall
be deemed to be a breach or default hereunder; provided that the foregoing shall
not affect the definition of “Eligible Loan Asset”, the definition of “Warranty
Event”, Sections 2.07(d), 2.07(f), 2.15, 2.21, 3.02(a), 3.04(g), 5.01(n), 8.01,
8.02, 11.05 and the schedules and exhibits hereto.

 

SECTION 11.18             Assignments of Loan Assets.

 

(a)           Notwithstanding anything to the contrary herein, solely for
administrative convenience and solely in the case of Third Party Acquired Loan
Assets, (i) for purposes of clause (a)(i) of the definition of “Required Loan
Documents”, the chain of endorsements required therein by the third party to the
Transferor, the Transferor to the Equityholder and the Equityholder to the
Borrower may be satisfied by a direct endorsement from the applicable third
party to the Borrower or (ii) delivery of the transfer documents or instruments
required by clause (a)(ii) of the definition of “Required Loan Documents” may be
satisfied by delivery of transfer documents or instruments evidencing the
assignment of such Loan Asset by the applicable third party directly to the
Borrower (and by the Borrower either to the Trustee or in blank).

 

(b)           Nothing in this Section 11.18 shall limit any requirement that all
Loan Assets treated as or represented to be Eligible Loan Assets hereunder or in
any Transaction Document be purchased by Borrower from the Equityholder pursuant
to the Second Tier Purchase and Sale Agreement and by the Equityholder from the
Transferor pursuant to the First Tier Purchase and Sale Agreement (as evidenced
by the Assignments applicable to each Purchase and Sale Agreement) or any
representations or warranties with respect to Loan Assets so purchased or the
liabilities or recourse of the Transferor or Equityholder, as applicable,
pertaining to such sales.

 

SECTION 11.19             Affirmation.

 

Each of the parties hereto confirm, acknowledge and agree that this Agreement is
an amendment and restatement of the Original Agreement and that the execution,
delivery and performance of this Agreement does not create a novation of any
indebtedness existing under the Original Agreement immediately prior to the
amendment and restatement on the Restatement Date.  The Borrower confirms,
acknowledges and agrees that this Agreement benefits from all collateral
security executed in connection with the Original Agreement and that the
“Obligations” are secured by, and benefit from, all collateral security and
guarantees included in the Transaction Documents.  The Borrower hereby ratifies
and confirms that all of the terms and

 

140

--------------------------------------------------------------------------------


 

conditions, representations and covenants contained in the Transaction Documents
shall remain in full force and effect after giving effect to the execution and
effectiveness of this Agreement.

 

SECTION 11.20             Back-Up Servicer Removal.

 

Each of the parties hereto agree that Lyon shall no longer be a party to this
Agreement and that Lyon is hereby released from and shall have no further rights
or obligations under this Agreement. By its signature hereto, Lyon is
acknowledging its removal as a party to this Agreement pursuant to this Section
11.20 and is not acknowledging or agreeing to any other provision of this
Agreement.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01             Designation of Collateral Custodian.

 

(a)           Initial Collateral Custodian.  The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01.  Until the Agent shall give to U.S. Bank a Collateral
Custodian Termination Notice, U.S. Bank is hereby appointed as, and hereby
accepts such appointment and agrees to perform the duties and obligations of,
Collateral Custodian pursuant to the terms hereof.

 

(b)           Successor Collateral Custodian.  Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 12.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

 

SECTION 12.02             Duties of Collateral Custodian.

 

(a)           Appointment.  The Borrower and the Agent each hereby appoints U.S.
Bank to act as Collateral Custodian, for the benefit of the Secured Parties. 
The Collateral Custodian hereby accepts such appointment and agrees to perform
the duties and obligations with respect thereto set forth herein.

 

(b)           Duties.  From the Closing Date until Restatement Date, the
Collateral Custodian was in compliance with its custodial obligations under the
Original Agreement in all material respects. From the Restatement Date until its
removal pursuant to Section 12.05, the Collateral Custodian shall perform, on
behalf of the Secured Parties, the following duties and obligations:

 

(i)            The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
and Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties.  Within five Business
Days of its receipt of any Required Loan Documents, the related Loan Asset
Schedule and a hard copy of the Loan Asset Checklist, the Collateral Custodian
shall review the Required Loan Documents to

 

141

--------------------------------------------------------------------------------


 

confirm that (A) such Required Loan Documents have been properly executed and
have no mutilated pages, (B) UCC and other filings (required by the Required
Loan Documents) have been made, (C) if listed on the Loan Asset Checklist, an
Insurance Policy exists with respect to any real or personal property
constituting the Underlying Collateral, and (D) the related original balance
(based on a comparison to the note or assignment agreement, as applicable), Loan
Asset number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Asset Schedule (such items (A) through (D)
collectively, the “Review Criteria”).  In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset.  Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Asset Schedule, the Collateral Custodian shall notify the
Agent and the Servicer of such discrepancy within one Business Day, or (ii) any
Review Criteria is not satisfied, the Collateral Custodian shall within one
Business Day notify the Servicer of such determination and provide the Servicer
with a list of the non-complying Loan Assets and the applicable Review Criteria
that they fail to satisfy. The Servicer shall have five Business Days after
notice or knowledge thereof to correct any non-compliance with any Review
Criteria.  In addition, if requested in writing (in the form of Exhibit N) by
the Servicer and approved by the Agent within 10 Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Loan Asset which fails to satisfy a Review Criteria to the Borrower.  Other than
the foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset checklist delivered to it in electronic form.

 

(ii)           In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the
Collateral Custodian’s duties shall be limited to those expressly contemplated
herein.

 

(iii)          All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the locations specified on the address of the
Collateral Custodian in Section 11.02, or at such other office as shall be
specified to the Agent and the Servicer by the Collateral Custodian in a written
notice delivered at least 30 days prior to such change.  All Required Loan
Documents shall be placed together with an appropriate identifying label and
maintained in such a manner so as to permit retrieval and access.

 

142

--------------------------------------------------------------------------------


 

The Collateral Custodian shall segregate the Required Loan Documents on its
inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to Ares and its Affiliates and subsidiaries; provided, however, the
Collateral Custodian shall segregate any commingled files upon written request
of the Agent and the Borrower.

 

(iv)          On the 12th calendar day of every month (or if such day is not a
Business Day, the next succeeding Business Day), the Collateral Custodian shall
provide a written report to the Agent and the Servicer (in a form mutually
agreeable to the Agent and the Collateral Custodian) identifying each Loan Asset
for which it holds Required Loan Documents and the applicable Review Criteria
that any Loan Asset fails to satisfy.

 

(v)           In performing its duties, the Collateral Custodian shall use the
same degree of care and attention as it employs with respect to similar
collateral that it holds as collateral custodian for others.

 

(c)           (i)            The Collateral Custodian agrees to cooperate with
the Agent and the Trustee and deliver any Required Loan Documents to the Trustee
or Agent (pursuant to a written request in the form of Exhibit N), as
applicable, as requested in order to take any action that the Trustee or the
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including any rights arising with respect to Article VII. In the event the
Collateral Custodian receives instructions from the Trustee, the Servicer or the
Borrower which conflict with any instructions received by the Agent, the
Collateral Custodian shall rely on and follow the instructions given by the
Agent.

 

(ii)           The Agent may direct the Collateral Custodian to take any such
incidental action hereunder.  With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Agent; provided that the Collateral Custodian shall not be required to take any
action hereunder at the request of the Agent, any Secured Parties or otherwise
if the taking of such action, in the reasonable determination of the Collateral
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Collateral Custodian to
liability hereunder or otherwise (unless it has received indemnity which it
reasonably deems to be satisfactory with respect thereto).  In the event the
Collateral Custodian requests the consent of the Agent and the Collateral
Custodian does not receive a consent (either positive or negative) from the
Agent within 10 Business Days of its receipt of such request, then the Agent
shall be deemed to have declined to consent to the relevant action.

 

(iii)          The Collateral Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the

 

143

--------------------------------------------------------------------------------


 

Collateral Custodian, or the Agent.  The Collateral Custodian shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Custodian has
knowledge of such matter or written notice thereof is received by the Collateral
Custodian.

 

SECTION 12.03             Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 12.04             Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees and
Collateral Custodian Expenses from the Borrower as set forth in the Trustee and
Collateral Custodian Fee Letter.  The Collateral Custodian shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to the provision of Section 2.04;
provided, that, for the avoidance of doubt, to the extent funds are not so
available on any Payment Date to pay such fees or reimburse such expenses
incurred during the immediately ended Remittance Period, such payment or
reimbursement amount shall be deferred and payable on the next Payment Date on
which funds are available therefor pursuant to Section 2.04. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fees shall cease on
the earlier to occur of:  (i) its removal as Collateral Custodian pursuant to
Section 12.05, (ii) its resignation as Collateral Custodian pursuant to Section
12.07 of this Agreement or (iii) the termination of this Agreement.

 

SECTION 12.05             Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the Agent by
notice given in writing to the Collateral Custodian (the “Collateral Custodian
Termination Notice”); provided, notwithstanding its receipt of a Collateral
Custodian Termination Notice, the Collateral Custodian shall continue to act in
such capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder.

 

SECTION 12.06             Limitation on Liability.

 

(a)           The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties.  The Collateral Custodian may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Agent or (b) the verbal instructions of the Agent.

 

144

--------------------------------------------------------------------------------


 

(b)           The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its duties in taking and retaining custody of the
Required Loan Documents.

 

(d)           The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio.  The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)           Subject in all cases to the last sentence of Section 12.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Agent, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Agent, as applicable.  The Collateral Custodian shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Agent.  In no event shall the Collateral Custodian be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Custodian has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

SECTION 12.07             Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Agent of written
notice of such

 

145

--------------------------------------------------------------------------------


 

resignation specifying a date when such resignation shall take effect.  Upon the
effective date of such resignation, or if the Agent gives Collateral Custodian
written notice of an earlier termination hereof, Collateral Custodian shall (i)
be reimbursed for any costs and expenses Collateral Custodian shall incur in
connection with the termination of its duties under this Agreement and (ii)
deliver all of the Required Loan Documents in the possession of Collateral
Custodian to the Agent or to such Person as the Agent may designate to
Collateral Custodian in writing upon the receipt of a request in the form of
Exhibit N; provided that the Borrower shall consent to any successor Collateral
Custodian appointed by the Agent (such consent not to be unreasonably withheld).
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

SECTION 12.08             Release of Documents.

 

(a)           Release for Servicing.  From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Agent), upon written receipt from the Servicer of a request for release
of documents and receipt in the form annexed hereto as Exhibit N, to release to
the Servicer within two Business Days of receipt of such request, the related
Required Loan Documents or the documents set forth in such request and receipt
to the Servicer.  All documents so released to the Servicer shall be held by the
Servicer in trust for the benefit of the Trustee, on behalf of the Secured
Parties in accordance with the terms of this Agreement.  The Servicer shall
return to the Collateral Custodian the Required Loan Documents or other such
documents (i) promptly upon the request of the Agent, or (ii) when the
Servicer’s need therefor in connection with such foreclosure or servicing no
longer exists, unless the Loan Asset shall be liquidated, in which case, the
Servicer shall deliver an additional request for release of documents to the
Collateral Custodian and receipt certifying such liquidation from the Servicer
to the Trustee, all in the form annexed hereto as Exhibit N.

 

(b)           Limitation on Release.  The foregoing provision with respect to
the release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that at any time the Trustee shall not have released to the Servicer
active Required Loan Documents (including those requested) pertaining to more
than 10 Loan Assets at the time being serviced by the Servicer under this
Agreement.  Promptly after delivery to the Collateral Custodian of any request
for release of documents, the Servicer shall provide notice of the same to the
Agent.  Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Agent.  The limitations of this paragraph shall not apply to the release of
Required Loan Documents to the Servicer pursuant to the immediately succeeding
subsection.

 

(c)           Release for Payment.  Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

146

--------------------------------------------------------------------------------


 

SECTION 12.09             Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Agent (such consent not
to be unreasonably withheld or delayed), require that the Collateral Custodian
return each Required Loan Document (a) delivered to the Collateral Custodian in
error or (b) released from the Lien of the Trustee hereunder pursuant to Section
2.16, in each case by submitting to the Collateral Custodian and the Agent a
written request in the form of Exhibit N hereto (signed by both the Borrower and
the Agent) specifying the Collateral Portfolio to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release).  The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Borrower and the Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

SECTION 12.10             Access to Certain Documentation and Information
Regarding the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Agent access to the Required Loan
Documents and all other documentation regarding the Collateral Portfolio
including in such cases where the Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures. 
Prior to the Restatement Date and periodically thereafter at the discretion of
the Agent, the Agent may review the Servicer’s collection and administration of
the Collateral Portfolio in order to assess compliance by the Servicer with the
Credit Policy and the Servicing Standard, as well as with this Agreement and may
conduct an audit of the Collateral Portfolio, and Required Loan Documents in
conjunction with such a review.  Such review shall be (subject to Section
5.03(d)(ii)) reasonable in scope and shall be completed in a reasonable period
of time.  Without limiting the foregoing provisions of this Section 12.10, from
time to time on request of the Agent, the Collateral Custodian shall permit
certified public accountants or other auditors acceptable to the Agent to
conduct, at the expense of the Servicer (on behalf of the Borrower), a review of
the Required Loan Documents and all other documentation regarding the Collateral
Portfolio.

 

SECTION 12.11             Custodian as Agent of Trustee.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and custodian of the Trustee, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Trustee’s security interest in the Collateral Portfolio
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

 

[Signature pages to follow.]

 

147

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

THE TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

149

--------------------------------------------------------------------------------


 

THE AGENT:

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

THE NOTE PURCHASER:

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association)

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

150

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

THE COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

151

--------------------------------------------------------------------------------